Exhibit 10.6

Execution Version

 

 

 

FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT

among

LEE ENTERPRISES, INCORPORATED,

CERTAIN SUBSIDIARIES OF LEE ENTERPRISES, INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as COLLATERAL AGENT

 

 

Dated as of March 31, 2014

 

 

 

 

 



--------------------------------------------------------------------------------

Execution Version

TABLE OF CONTENTS

 

     Page  

ARTICLE I GUARANTEE

     2   

Section 1.1 Guarantee

     2   

Section 1.2 Liability of Guarantors Absolute

     2   

Section 1.3 Obligations of Guarantors Independent

     3   

Section 1.4 Waivers by Guarantors

     3   

Section 1.5 Rights of Secured Creditors

     5   

Section 1.6 Continuing Guarantee

     6   

Section 1.7 Subordination of Indebtedness Held by Guarantors

     6   

Section 1.8 Guarantee Enforceable by Administrative Agent or Collateral Agent

     7   

Section 1.9 Reinstatement

     7   

Section 1.10 Release of Guarantors

     7   

Section 1.11 Contribution

     8   

Section 1.12 Limitation on Guaranteed Obligations

     9   

ARTICLE II SECURITY INTERESTS

     9   

Section 2.1 Grant of Security Interests

     9   

Section 2.2 Lien Subordination; Bailee for Perfection

     13   

Section 2.3 Power of Attorney

     13   

ARTICLE III GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

     13   

Section 3.1 Necessary Filings

     13   

Section 3.2 No Liens

     14   

Section 3.3 Other Financing Statements

     14   

Section 3.4 Chief Executive Office, Record Locations

     14   

Section 3.5 [RESERVED]

     14   

Section 3.6 Legal Names; Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility); Jurisdiction of Organization;
Location; Organizational Identification Numbers; Federal Employer Identification
Number; Changes Thereto; etc.

     14   

Section 3.7 [RESERVED]

     15   

Section 3.8 Certain Significant Transactions

     15   

Section 3.9 Non-UCC Property

     15   

Section 3.10 As-Extracted Collateral; Timber-to-be-Cut

     16   

Section 3.11 Collateral in the Possession of a Bailee

     16   

 

i



--------------------------------------------------------------------------------

Section 3.12 Recourse

     16   

Section 3.13 Certain Representations and Warranties Regarding Certain Collateral

     16   

ARTICLE IV SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS;
CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

     17   

Section 4.1 Additional Representations and Warranties

     17   

Section 4.2 Maintenance of Records

     17   

Section 4.3 Direction to Account Debtors; Contracting Parties; etc.

     18   

Section 4.4 Modification of Terms; etc.

     18   

Section 4.5 Collection

     18   

Section 4.6 Instruments

     19   

Section 4.7 Assignors Remain Liable Under Accounts

     19   

Section 4.8 Assignors Remain Liable Under Contracts

     19   

Section 4.9 Deposit Accounts; Etc.

     19   

Section 4.10 Letter-of-Credit Rights

     20   

Section 4.11 Commercial Tort Claims

     21   

Section 4.12 Chattel Paper

     21   

Section 4.13 Further Actions

     21   

ARTICLE V SPECIAL PROVISIONS CONCERNING STOCK, LIMITED LIABILITY COMPANY
INTERESTS AND PARTNERSHIP INTERESTS

     21   

Section 5.1 Subsequently Acquired Collateral

     21   

Section 5.2 Transfer Taxes

     22   

Section 5.3 Appointment of Sub-Agents; Endorsements, etc.

     22   

Section 5.4 Voting, etc., While No Event of Default

     22   

Section 5.5 Dividends and Other Distributions

     22   

Section 5.6 Assignee Not a Partner or Limited Liability Company Member

     23   

Section 5.7 The Assignee As Collateral Agent

     24   

Section 5.8 Transfer By The Assignors

     24   

Section 5.9 Sale Of Pledged Collateral Without Registration

     24   

ARTICLE VI SPECIAL PROVISIONS CONCERNING MARKS AND DOMAIN NAMES

     25   

Section 6.1 Additional Representations and Warranties

     25   

Section 6.2 Licenses and Assignments

     26   

Section 6.3 Infringements

     26   

Section 6.4 Preservation of Marks

     26   

 

ii



--------------------------------------------------------------------------------

Section 6.5 Maintenance of Registration

     26   

Section 6.6 Future Registered Marks and Domain Names

     26   

Section 6.7 Remedies

     27   

ARTICLE VII SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

     27   

Section 7.1 Additional Representations and Warranties

     27   

Section 7.2 Licenses and Assignments

     28   

Section 7.3 Infringements

     28   

Section 7.4 Maintenance of Patents or Copyrights

     28   

Section 7.5 Prosecution of Patent or Copyright Applications

     28   

Section 7.6 Other Patents and Copyrights

     28   

Section 7.7 Remedies

     29   

ARTICLE VIII PROVISIONS CONCERNING ALL COLLATERAL

     29   

Section 8.1 Protection of Collateral Agent’s Security

     29   

Section 8.2 Warehouse Receipts Non-Negotiable

     29   

Section 8.3 Additional Information

     29   

Section 8.4 Further Actions

     30   

Section 8.5 Financing Statements

     30   

ARTICLE IX REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

     30   

Section 9.1 Remedies; Obtaining the Collateral Upon Default

     30   

Section 9.2 Remedies; Disposition of the Collateral

     32   

Section 9.3 Waiver of Claims

     33   

Section 9.4 Application of Proceeds

     33   

Section 9.5 Remedies Cumulative

     34   

Section 9.6 Discontinuance of Proceedings

     35   

ARTICLE X INDEMNITY

     35   

Section 10.1 Indemnity

     35   

Section 10.2 Indemnity Obligations Secured by Collateral; Survival

     36   

ARTICLE XI DEFINITIONS

     36   

ARTICLE XII MISCELLANEOUS

     45   

Section 12.1 Notices

     45   

Section 12.2 Waiver; Amendment

     46   

Section 12.3 Obligations Absolute

     46   

Section 12.4 Successors and Assigns

     46   

Section 12.5 Headings Descriptive

     47   

 

iii



--------------------------------------------------------------------------------

Section 12.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL

     47   

Section 12.7 Assignor’s Duties

     48   

Section 12.8 Termination; Release

     48   

Section 12.9 Counterparts

     49   

Section 12.10 Severability

     49   

Section 12.11 The Collateral Agent and the other Secured Creditors

     49   

Section 12.12 Additional Assignors

     49   

Section 12.13 Set Off

     50   

Section 12.14 Intercreditor Agreement

     50   

 

iv



--------------------------------------------------------------------------------

ANNEX A        Schedule of Chief Executive Offices Address(es) of Chief
Executive Office ANNEX B    [Reserved] ANNEX C    Schedule of Legal Names, Type
of Organization (and Whether a Registered Organization and/or a Transmitting
Utility), Jurisdiction of Organization, Location, Organizational Identification
Numbers and Federal Employer Identification Numbers ANNEX D    [Reserved]
ANNEX E    Description of Certain Significant Transactions Occurring Within One
Year Prior to the Date of the Guarantee and Collateral Agreement ANNEX F   
Schedule of Deposit Accounts ANNEX G    Schedule of Commercial Tort Claims
ANNEX H    Schedule of Marks and Applications; Internet Domain Name
Registrations ANNEX I    Schedule of Patents ANNEX J    Schedule of Copyrights
ANNEX K    Grant of Security Interest in United States Trademarks ANNEX L   
Grant of Security Interest in United States Patents ANNEX M    Grant of Security
Interest in United States Copyrights ANNEX N    Schedule of Stock ANNEX O   
Schedule of Notes ANNEX P    Schedule of Limited Liability Company Interests
ANNEX Q    Schedule of Partnership Interests ANNEX R    Form of Agreement
Regarding Uncertificated Securities, Limited Liability Company Interests and
Partnership Interests

 

v



--------------------------------------------------------------------------------

FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT

FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT, dated as of March 31, 2014, made
by each of the undersigned assignors (each, an “Assignor” and, together with any
other entity that becomes an assignor hereunder, the “Assignors”), in favor of
JPMorgan Chase Bank, N.A., as collateral agent (together with any successor
collateral agent, in such capacity, the “Collateral Agent” or the “Assignee”),
for the benefit of the Secured Creditors (as defined below). Capitalized terms
used herein but not defined herein (including Article XI hereof) have the
meanings ascribed to them in the New York UCC or the Credit Agreement (each as
defined below), as applicable.

W I T N E S S E T H:

WHEREAS, Lee Enterprises, Incorporated (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (together with any successor administrative agent, in such
capacity, the “Administrative Agent”) for the Lenders, and the Collateral Agent
have entered into a First Lien Credit Agreement, dated as of March 31, 2014 (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance and
maintenance of, and participation in, Letters of Credit for the account of, the
Borrower, as contemplated therein (the Lenders, each Issuing Lender, the
Administrative Agent, the Collateral Agent and each other Agent are herein
called the “Lender Creditors”);

WHEREAS, the Borrower and/or one other Assignors have heretofore entered into,
and/or may at any time and from time to time enter into, one or more Cash
Management Services Agreements or one or more Interest Rate Agreements and/or
Other Hedging Agreements with one or more Lenders or any affiliates thereof
(each such Lender or affiliate, even if the respective Lender subsequently
ceases to be a Lender under the Credit Agreement for any reason so long as such
Lender or affiliate is party to any Cash Management Services Agreement, Interest
Rate Agreement or Other Hedging Agreement with the Borrower or any Assignor,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”; and with each such Cash Management Services Agreement being
herein called a “Secured Cash Management Services Agreement” and each such
Interest Rate Agreement and/or Other Hedging Agreement being herein called a
“Secured Hedging Agreement”);

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance and maintenance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and to the Other Creditors
entering into Secured Cash Management Services Agreements or Secured Hedging
Agreements that each Assignor shall have executed and delivered to the
Collateral Agent this Agreement; and

WHEREAS, each Assignor will obtain benefits from the incurrence of the Loans by
the Borrower and the issuance and maintenance of, and participation in, Letters
of Credit for the account of the Borrower under the Credit Agreement and the
entering into and maintaining by the Borrower and/or one or more Assignors of
Secured Cash Management Services Agreements and Secured Hedging Agreements and,
accordingly, desires to execute this



--------------------------------------------------------------------------------

Agreement in order to satisfy the condition described in the preceding paragraph
and to induce the Lenders to make and continue the Loans to the Borrower and
issue, maintain, and/or participate in, Letters of Credit for the account of the
Borrower and the Other Creditors to maintain and/or enter into Secured Cash
Management Services Agreements and Secured Hedging Agreements with the Borrower
and/or one or more Assignors;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Assignor, the receipt and sufficiency of which are hereby acknowledged,
each Assignor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Creditors and hereby covenants
and agrees with the Collateral Agent for the benefit of the Secured Creditors as
follows:

ARTICLE I

GUARANTEE

Section 1.1 Guarantee. (a) Each Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees as a primary obligor and not merely as
surety, to the Secured Creditors the full and prompt payment when due (whether
at the stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise), subject to any applicable grace periods set forth in the
Credit Documents, of the Guaranteed Obligations (other than, with respect to any
Guarantor, any Excluded Swap Obligations of such Guarantor). Each Guarantor
understands, agrees and confirms that the Secured Creditors may enforce the
Guarantee up to the full amount of the Guaranteed Obligations against such
Guarantor without proceeding against any other Guarantor, the Borrower or any
other Guaranteed Party, or against any security for the Guaranteed Obligations,
or under any other guarantee covering all or a portion of the Guaranteed
Obligations. The Guarantee is a guarantee of prompt payment and performance and
not of collection.

(b) Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower or any other
Guaranteed Party upon the occurrence in respect of the Borrower or any other
Guaranteed Party of any of the events specified in Section 11.05 of the Credit
Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand.

Section 1.2 Liability of Guarantors Absolute. The liability of each Guarantor
hereunder is primary, absolute, joint and several, and unconditional and is
exclusive and independent of any security for or other guarantee of the
indebtedness of the Borrower or any other Guaranteed Party whether executed by
such Guarantor, any other Guarantor, any other guarantor or by any other party,
and the liability of each Guarantor hereunder shall not be affected or impaired
by any circumstance or occurrence whatsoever (other than the Satisfaction of the
Guaranteed Obligations), including, without limitation: (a) any direction as to
application of payment by the Borrower, any other Guaranteed Party or any other
party, (b) any other continuing or other guarantee, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other

 

2



--------------------------------------------------------------------------------

guarantee or undertaking, (d) any dissolution, termination or increase, decrease
or change in personnel by the Borrower or any other Guaranteed Party, (e) the
failure of the Guarantor to receive any benefit from or as a result of its
execution, delivery and performance of the Guarantee, (f) any payment made to
any Secured Creditor on the indebtedness which any Secured Creditor repays the
Borrower or any other Guaranteed Party pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, (g) any action or
inaction by the Secured Creditors as contemplated in Section 1.5 hereof or
(h) any invalidity, rescission, irregularity or unenforceability of all or any
part of the Guaranteed Obligations or of any security therefor.

Section 1.3 Obligations of Guarantors Independent. The obligations of each
Guarantor hereunder are independent of the obligations of any other Guarantor,
any other guarantor, the Borrower or any other Guaranteed Party, and a separate
action or actions may be brought and prosecuted against each Guarantor whether
or not action is brought against any other Guarantor, any other guarantor, the
Borrower or any other Guaranteed Party and whether or not any other Guarantor,
any other guarantor, the Borrower or any other Guaranteed Party be joined in any
such action or actions. Each Guarantor waives (to the fullest extent permitted
by applicable law) the benefits of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or
any other Guaranteed Party or other circumstance which operates to toll any
statute of limitations as to the Borrower or such other Guaranteed Party shall
operate to toll the statute of limitations as to each Guarantor.

Section 1.4 Waivers by Guarantors. (a) Each Guarantor hereby waives (to the
fullest extent permitted by applicable law) notice of acceptance of the
Guarantee and notice of the existence, creation or incurrence of any new or
additional liability to which it may apply, and waives promptness, diligence,
presentment, demand of payment, demand for performance, protest, notice of
dishonor or nonpayment of any such liabilities, suit or taking of other action
by the Administrative Agent or any other Secured Creditor against, and any other
notice to, any party liable thereon (including such Guarantor, any other
Guarantor, any other guarantor, the Borrower or any other Guaranteed Party) and
each Guarantor further hereby waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice or
proof of reliance by any Secured Creditor upon the Guarantee, and the Guaranteed
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended, modified, supplemented or waived, in
reliance upon the Guarantee.

(b) Each Guarantor waives any right to require the Secured Creditors to:
(i) proceed against the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than Satisfaction of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of the
Borrower, any other Guaranteed Party, any other Guarantor, any other guarantor

 

3



--------------------------------------------------------------------------------

of the Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Guaranteed Party other
than Satisfaction of the Guaranteed Obligations. Subject to Section 12.14
hereof, the Secured Creditors may, at their election, foreclose on any
collateral serving as security held by the Administrative Agent, the Collateral
Agent or the other Secured Creditors by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Secured Creditors may have against the Borrower, any other
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent of the Satisfaction of the Guaranteed Obligations. Each Guarantor waives
any defense arising out of any such election by the Secured Creditors, even
though such election operates to impair or extinguish any right of
reimbursement, contribution, indemnification or subrogation or other right or
remedy of such Guarantor against the Borrower, any other Guaranteed Party, any
other guarantor of the Guaranteed Obligations or any other party or any
security.

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of the Borrower’s, each other Guaranteed Party’s and
each other Guarantor’s financial condition, affairs and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and has adequate means to obtain from the Borrower, each other
Guaranteed Party and each other Guarantor on an ongoing basis information
relating thereto and the Borrower’s, each other Guaranteed Party’s and each
other Guarantor’s ability to pay and perform its respective Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as the Guarantee is in effect. Each Guarantor
acknowledges and agrees that (x) the Secured Creditors shall have no obligation
to investigate the financial condition or affairs of the Borrower, any other
Guaranteed Party or any other Guarantor for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition, assets or affairs of the Borrower, any other Guaranteed Party or any
other Guarantor that might become known to any Secured Creditor at any time,
whether or not such Secured Creditor knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a guarantor of
the Guaranteed Obligations hereunder and (y) the Secured Creditors shall have no
duty to advise any Guarantor of information known to them regarding any of the
aforementioned circumstances or risks.

(d) Each Guarantor hereby acknowledges and agrees that no Secured Creditor nor
any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Credit Documents or the obligation of such Guarantor
hereunder or (b) to pursue any other remedy that such Guarantor may or may not
be able to pursue itself any right to which such Guarantor hereby waives.

(e) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 1.3 and in this Section 1.4 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law

 

4



--------------------------------------------------------------------------------

or public policy, such waivers shall be effective only to the maximum extent
permitted by applicable law.

Section 1.5 Rights of Secured Creditors. Subject to Sections 1.4 and 12.14,
hereof, any Secured Creditor may (except as shall be required by applicable
statute and cannot be waived) at any time and from time to time without the
consent of, or notice to, any Guarantor, without incurring responsibility to
such Guarantor, without impairing or releasing the obligations or liabilities of
such Guarantor hereunder, upon or without any terms or conditions and in whole
or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guarantee herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

(c) exercise or refrain from exercising any rights against the Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of the Borrower or others or otherwise act or refrain from
acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, any other Guaranteed Party or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any Guaranteed
Obligations regardless of what Guaranteed Obligations remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any of the Secured Cash Management Services Agreements or Secured Hedging
Agreements, the Credit Documents or any of the instruments or agreements
referred to therein, or otherwise amend, modify or supplement any of the Secured
Cash Management Services Agreements or Secured Hedging Agreements, the Credit
Documents or any of such other instruments or agreements;

 

5



--------------------------------------------------------------------------------

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to the Guarantee; and/or

(i) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under the Guarantee (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Credit Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to the Guarantee, and
the Guarantee shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
Satisfaction of the Guaranteed Obligations.

Section 1.6 Continuing Guarantee. The Guarantee is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay on the part of any Secured Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies which any Secured Creditor would
otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Secured Creditor to inquire into the capacity or powers of
the Borrower or any other Guaranteed Party or the officers, directors, partners
or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

Section 1.7 Subordination of Indebtedness Held by Guarantors. Any indebtedness
of the Borrower or any other Guaranteed Party now or hereafter held by any
Guarantor is hereby subordinated to the indebtedness of the Borrower or such
other Guaranteed Party to the Secured Creditors; and such indebtedness of the
Borrower or such other Guaranteed Party to any Guarantor, if the Administrative
Agent or the Collateral Agent, after an Event of Default has occurred and is
continuing and subject to the applicable Intercreditor Agreements, so requests,
shall be collected, enforced and received by such Guarantor as trustee for the
Secured Creditors and be paid over to the Secured Creditors on account of the
indebtedness of the Borrower or such other Guaranteed Party to the Secured
Creditors, but without affecting or impairing in any manner the liability of
such Guarantor under the other provisions of the Guarantee. Prior to the
transfer by any Guarantor of any note or negotiable instrument evidencing any
indebtedness of the Borrower or any other Guaranteed Party to such Guarantor,

 

6



--------------------------------------------------------------------------------

such Guarantor shall mark such note or negotiable instrument with a legend that
the same is subject to this subordination. Without limiting the generality of
the foregoing, each Guarantor hereby agrees with the Secured Creditors that it
will not exercise any right of subrogation which it may at any time otherwise
have as a result of the Guarantee (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until the Satisfaction Date of the Guaranteed
Obligations; provided, that if any amount shall be paid to such Guarantor on
account of such subrogation rights at any time prior to the Satisfaction Date of
the Guaranteed Obligations, such amount shall be held in trust for the benefit
of the Secured Creditors and, subject to the applicable Intercreditor
Agreements, shall forthwith be paid to the Secured Creditors to be credited and
applied upon the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Documents or, if the Credit Documents do
not provide for the application of such amount, to be held by the Secured
Creditors as collateral security for any Guaranteed Obligations thereafter
existing.

Section 1.8 Guarantee Enforceable by Administrative Agent or Collateral Agent.
Notwithstanding anything to the contrary contained elsewhere in the Guarantee,
the Secured Creditors agree (by their acceptance of the benefits of the
Guarantee) that the Guarantee may be enforced only by the action of the
Administrative Agent or the Collateral Agent, in each case acting upon the
instructions of the Required Secured Creditors and that no other Secured
Creditor shall have any right individually to seek to enforce or to enforce the
Guarantee or to realize upon the security granted by this Agreement, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Collateral Agent or, after the Satisfaction Date of
the Credit Document Obligations, by the holders of at least a majority of the
outstanding Other Obligations, as the case may be, for the benefit of the
Secured Creditors upon the terms of the Guarantee and the Security Documents.
The Secured Creditors further agree that the Guarantee may not be enforced
against any director, officer, employee, partner, member or stockholder of any
Guarantor (except to the extent such partner, member or stockholder is also a
Guarantor hereunder). It is understood and agreed that the agreement in this
Section 1.8 (other than the agreement set forth in the immediately preceding
sentence) is among and solely for the benefit of the Secured Creditors and that,
if the Required Secured Creditors so agree (without requiring the consent of any
Guarantor), the Guarantee may be directly enforced by any Secured Creditor.

Section 1.9 Reinstatement. If at any time any payment of the principal, interest
or any other amount payable under the Credit Agreement or any other Credit
Document (including a payment exercised through a right of setoff) is rescinded
or is or must be otherwise restored or returned upon the insolvency, bankruptcy
or reorganization of any Assignor or otherwise (including pursuant to any
settlement entered into by any Secured Creditor in its discretion), each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

Section 1.10 Release of Guarantors. (a) In the event that all of the Capital
Stock of one or more Guarantors is sold or otherwise disposed of or liquidated
in compliance with the requirements of the Credit Agreement (or such sale, other
disposition or liquidation has been approved in writing by the Required Lenders
(or all the Lenders if required by Section 13.12 of the Credit Agreement)) and
the proceeds of such sale, disposition or liquidation are applied in accordance
with the provisions of the Credit Agreement, to the extent applicable, such
Guarantor

 

7



--------------------------------------------------------------------------------

shall, upon consummation of such sale or other disposition (except to the extent
that such sale or disposition is to the Borrower or another Restricted
Subsidiary thereof), be released from the Guarantee automatically and without
further action and the Guarantee shall, as to each Guarantor, terminate, and
have no further force or effect (it being understood and agreed that the sale of
one or more Persons that own, directly or indirectly, all of the Capital Stock
of any Guarantor shall be deemed to be a sale of such Guarantor for the purposes
of this Section 1.10(a)).

(b) Upon the designation of any Restricted Subsidiary that is a Guarantor as an
Unrestricted Subsidiary in compliance with the Credit Agreement, each such
Guarantor shall be released from the Guarantee automatically and without further
action and the Guarantee shall, as to each such Guarantor, terminate, and have
no further force or effect.

(c) Upon the Satisfaction Date of the Guaranteed Obligations, the Guarantors
shall be released from the Guarantee automatically and without further action
and the Guarantee shall, as to each Guarantor, terminate, and have no further
force or effect.

Section 1.11 Contribution. At any time a payment in respect of the Guaranteed
Obligations is made under the Guarantee, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under the Guarantee. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the occurrence of the
Satisfaction Date of the Guaranteed Obligations, it being expressly recognized
and agreed by all parties hereto that any Guarantor’s right of contribution
arising pursuant to this Section 1.11 against any other Guarantor shall be
expressly junior and subordinate to such other Guarantor’s obligations and
liabilities in respect of the Guaranteed Obligations and any other obligations
owing under the Guarantee. As used in this Section 1.11: (i) each Guarantor’s
“Contribution Percentage” shall mean the percentage obtained by dividing (x) the
Adjusted Net Worth (as defined below) of such Guarantor by (y) the aggregate
Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each
Guarantor shall mean the greater of (x) the Net Worth (as defined below) of such
Guarantor and

 

8



--------------------------------------------------------------------------------

(y) zero; and (iii) the “Net Worth” of each Guarantor shall mean the amount by
which the fair saleable value of such Guarantor’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under the Guarantee on such date). Notwithstanding anything to the
contrary contained above, any Guarantor that is released from the Guarantee
pursuant to Section 1.10 hereof shall thereafter have no contribution
obligations, or rights, pursuant to this Section 1.11, and at the time of any
such release, if the released Guarantor had an Aggregate Excess Amount or an
Aggregate Deficit Amount, same shall be deemed reduced to $0, and the
contribution rights and obligations of the remaining Guarantors shall be
recalculated on the respective date of release (as otherwise provided above)
based on the payments made hereunder by the remaining Guarantors. All parties
hereto recognize and agree that, except for any right of contribution arising
pursuant to this Section 1.11, each Guarantor who makes any payment in respect
of the Guaranteed Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until the occurrence of
the Satisfaction Date of the Guaranteed Obligations. Each of the Guarantors
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.
In this connection, each Guarantor has the right to waive its contribution right
against any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.

Section 1.12 Limitation on Guaranteed Obligations. Each Guarantor and each
Secured Creditor (by its acceptance of the benefits of the Guarantee) hereby
confirms that it is its intention that the Guarantee not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act of any similar federal or state law. To effectuate the
foregoing intention, each Guarantor and each Secured Creditor (by its acceptance
of the benefits of the Guarantee) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.

ARTICLE II

SECURITY INTERESTS

Section 2.1 Grant of Security Interests. (a) As security for the prompt and
complete payment and performance when due of all of its Obligations, each
Assignor does hereby assign and transfer unto the Collateral Agent, and does
hereby pledge and grant to the Collateral Agent, for the benefit of the Secured
Creditors, a continuing security interest in all of the right, title and
interest of such Assignor in, to and under all of the following personal
property and fixtures (and all rights therein) of such Assignor, or in which or
to which such Assignor has any rights, in each case whether now existing or
hereafter from time to time acquired:

(i) each and every Account;

 

9



--------------------------------------------------------------------------------

(ii) all cash;

(iii) the Cash Collateral Account and all monies, securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Account;

(iv) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

(v) all Commercial Tort Claims as described on Annex G as updated from time to
time;

(vi) all computer programs of such Assignor and all intellectual property rights
therein and all other proprietary information of such Assignor, including but
not limited to Domain Names and Trade Secret Rights;

(vii) all Contracts, together with all Contract Rights arising thereunder;

(viii) all Equipment;

(ix) all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing;

(x) all Documents;

(xi) all General Intangibles;

(xii) all Goods;

(xiii) all Instruments;

(xiv) all Intellectual Property;

(xv) all Inventory;

(xvi) all Financial Assets;

(xvii) all Joint Venture Investment Property;

(xviii) all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

(xix) all Notes;

(xx) all Permits;

(xxi) all Security Entitlements and other Investment Property (to the extent not
already covered by another clause of this Section 2.1(a));

 

10



--------------------------------------------------------------------------------

(xxii) all Supporting Obligations;

(xxiii) all Fixtures;

(xxiv) all other goods and personal property, whether tangible or intangible;
and

(xxv) all Proceeds and products of, and all accessions to, substitutions and
replacements for, and rents, profits and products of, any and all of the
foregoing

(all of the above, the “Collateral”).

Notwithstanding the foregoing, the term “Collateral” shall not include any
Excluded Property.

(b) The security interest of the Collateral Agent under this Agreement
automatically (and without the taking of any action by any Assignor) extends to
all Collateral which any Assignor may acquire (including, without limitation, by
purchase, stock dividend, distribution or otherwise), or with respect to which
such Assignor may obtain rights, at any time during the term of this Agreement
and such Collateral shall automatically be subject to the security interest
created pursuant hereto. Each Assignor shall (to the extent provided below) take
the following actions as set forth below (as promptly as practicable and, in any
event, within 10 days after it obtains such Collateral) for the benefit of the
Collateral Agent and the other Secured Creditors:

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Assignor shall physically deliver such Certificated Security to the
Collateral Agent, endorsed to the Collateral Agent or endorsed in blank;

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Assignor shall cause the issuer of such Uncertificated
Security to duly authorize, execute, and deliver to the Collateral Agent, an
agreement for the benefit of the Collateral Agent and the other Secured
Creditors substantially in the form of Annex R (appropriately completed to the
satisfaction of the Collateral Agent and with such modifications, if any, as
shall be satisfactory to the Collateral Agent) pursuant to which such issuer
agrees to comply with any and all instructions originated by the Collateral
Agent without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Security (and any Partnership
Interests and Limited Liability Company Interests issued by such issuer)
originated by any other Person other than a court of competent jurisdiction;

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Assignor shall promptly notify the Collateral Agent thereof and shall promptly
take (x) all actions required (i) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (ii)

 

11



--------------------------------------------------------------------------------

to perfect the security interest of the Collateral Agent under applicable law
(including, in any event, under Sections 9-314(a), (b) and (c), 9-106 and
8-106(d) of the UCC) and (y) such other actions as the Collateral Agent deems
necessary or desirable to effect the foregoing;

(iv) with respect to any Capital Stock (other than a Partnership Interest or
Limited Liability Company Interest credited on the books of a Clearing
Corporation or Securities Intermediary), (1) if such Capital Stock is
represented by a certificate and is a Security for purposes of the UCC, the
procedure set forth in Section 2.1(b)(i) hereof, and (2) if such Capital Stock
is not represented by a certificate or is not a Security for purposes of the
UCC, the procedure set forth in Section 2.1(b)(ii) hereof;

(v) with respect to any Note, such Assignor shall physically deliver such Note
to the Collateral Agent, endorsed in blank, or, at the request of the Collateral
Agent, endorsed to the Collateral Agent in accordance with Section 4.6; and

(vi) with respect to cash proceeds from any of the Collateral (other than cash
proceeds received from a disposition of Collateral permitted under and applied
in accordance with the Credit Documents), at the reasonable request of the
Collateral Agent or upon an occurrence of a Default or an Event of Default,
(i) establishment by the Collateral Agent of a cash account in the name of such
Assignor over which the Collateral Agent shall have “control” within the meaning
of the UCC and at any time any Default or Event of Default is in existence no
withdrawals or transfers may be made therefrom by any Person except with the
prior written consent of the Collateral Agent and (ii) deposit of such cash in
such cash account.

(c) In addition to the actions required to be taken pursuant to Section 2.1(b)
hereof, each Assignor shall take the following additional actions with respect
to the Collateral:

(i) with respect to all Collateral of such Assignor whereby or with respect to
which the Collateral Agent may obtain “control” thereof within the meaning of
Section 9-104, 9-105, 9-106, 8-106, and 9-107 of the New York UCC (or under any
provision of the UCC, or under the laws of any relevant State other than the
State of New York), such Assignor shall take all actions as may be reasonably
requested from time to time by the Collateral Agent, in accordance with this
Section 2.1, and Sections 4.10 and 4.12, so that “control” of such Collateral is
obtained and at all times held by the Collateral Agent; and

(ii) in accordance with Section 8.5, each Assignor shall from time to time cause
to be filed appropriate financing statements (on appropriate forms) under the
UCC as in effect in the applicable States, covering all Collateral hereunder
(with the form of such financing statements to be satisfactory to the Collateral
Agent), to be filed in the relevant filing offices so that at all times the
Collateral Agent’s security interest in all Investment Property and other
Collateral which can be perfected by the filing of such financing statements (in
each case to the maximum extent perfection by filing may be obtained under the
laws of the relevant States, including, without limitation, Section 9-312(a) of
the New York UCC) is so perfected.

 

12



--------------------------------------------------------------------------------

Section 2.2 Lien Subordination; Bailee for Perfection. (a) Notwithstanding
anything in this Agreement to the contrary, it is the understanding of the
parties that the Liens granted pursuant to Section 2.1 herein shall, with
respect to any such Liens granted in Pulitzer Collateral on and after the
Pulitzer Debt Satisfaction Date, be subject and subordinate to the First
Priority Lien (as defined in the Pulitzer Junior Intercreditor Agreement) on
such Collateral pursuant to the terms of the Pulitzer Junior Intercreditor
Agreement.

(b) Notwithstanding anything herein to the contrary, (x) subject to the terms of
the Pulitzer Junior Intercreditor Agreement, on and after the Pulitzer Debt
Satisfaction Date, (i) the requirements of this Agreement to endorse, assign or
deliver Pulitzer Collateral to the Collateral Agent, or to provide the
Collateral Agent “control” (within the meaning of the UCC) over such Collateral,
shall be deemed satisfied by endorsement, assignment or delivery of such
Collateral to the First Priority Representative or by exercise of control over
such Collateral by the First Priority Representative in each case as bailee and
agent for the Collateral Agent pursuant to the Pulitzer Junior Intercreditor
Agreement, and (ii) any endorsement, assignment or delivery of Pulitzer
Collateral to the First Priority Representative or control over the Pulitzer
Collateral by the First Priority Representative, in each case as bailee and
agent for the Collateral Agent pursuant to the Pulitzer Junior Intercreditor
Agreement, shall be deemed an endorsement, assignment or delivery to, or control
by, the Collateral Agent for all purposes hereunder, and (y) the requirement of
this Agreement to endorse, assign or deliver to the Collateral Agent, or to
otherwise provide the Collateral Agent “control” (within the meaning of the UCC)
over, any Investment Property of an Assignor, shall not apply to any Excluded
Property.

Section 2.3 Power of Attorney. Subject to the applicable Intercreditor
Agreements, each Assignor hereby constitutes and appoints the Collateral Agent
its true and lawful attorney, irrevocably, with full power after the occurrence
of and during the continuance of an Event of Default (in the name of such
Assignor or otherwise) to act, require, demand, receive, compound and give
acquittance for any and all moneys and claims for moneys due or to become due to
such Assignor under or arising out of the Collateral, to endorse any checks or
other instruments or orders in connection therewith and to file any claims or
take any action or institute any proceedings which the Collateral Agent may deem
to be reasonably necessary or advisable to protect the interests of the Secured
Creditors, which appointment as attorney is coupled with an interest.

ARTICLE III

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

Section 3.1 Necessary Filings. Except as otherwise permitted by this Agreement,
all filings, registrations, recordings and other actions reasonably necessary or
appropriate to create, preserve and perfect the security interest granted by
such Assignor to the Collateral Agent hereby in respect of the Collateral have
been accomplished and the security interest granted to the Collateral Agent
pursuant to this Agreement in and to the Collateral creates a valid and,
together with all such filings, registrations, recordings and other actions, a

 

13



--------------------------------------------------------------------------------

perfected security interest therein prior to the rights of all other Persons
(other than the collateral agent under the First Lien Notes Indenture and, after
the Pulitzer Debt Satisfaction Date, the First Priority Representative) therein
and subject to no other Liens (other than Liens permitted by Section 10.03 of
the Credit Agreement) and is entitled to all the rights, priorities and benefits
afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfected security interests, in each case to the extent that
the Collateral consists of the type of property in which a security interest may
be perfected by possession or control (within the meaning of the New York UCC),
by filing a financing statement under the UCC as enacted in any relevant
jurisdiction or by a filing of a Grant of Security Interest in the respective
form attached hereto in the United States Patent and Trademark Office or in the
United States Copyright Office.

Section 3.2 No Liens. Such Assignor is, and as to all Collateral acquired by it
from time to time after the date hereof such Assignor will be, the owner of all
Collateral free from any Lien or other right, title or interest of any Person
(other than Liens permitted by Section 10.03 of the Credit Agreement), and such
Assignor shall defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein adverse to the
Collateral Agent.

Section 3.3 Other Financing Statements. As of the date hereof, there is no
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements filed in respect of
Liens permitted by Section 10.03 of the Credit Agreement), and so long as the
Termination Date has not occurred, such Assignor will not execute or authorize
or request to be filed in any public office any financing statement (or similar
statement or instrument of registration under the law of any jurisdiction) or
statements relating to the Collateral, except financing statements filed or to
be filed in respect of and covering the security interests granted hereby by
such Assignor, in connection with Liens permitted by Section 10.03 of the Credit
Agreement or financing statement amendments or terminations in connection with
the release of Collateral pursuant to the terms of the Credit Documents.

Section 3.4 Chief Executive Office, Record Locations. The chief executive office
of such Assignor is, on the date of this Agreement, located at the address
indicated on Annex A hereto for such Assignor. During the period of the four
calendar months preceding the date of this Agreement, the chief executive office
of such Assignor has not been located at any address other than that indicated
on Annex A in accordance with the immediately preceding sentence, in each case
unless each such other address is also indicated on Annex A hereto for such
Assignor.

Section 3.5 [RESERVED].

Section 3.6 Legal Names; Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility); Jurisdiction of Organization;
Location; Organizational Identification Numbers; Federal Employer Identification
Number; Changes Thereto; etc. The exact legal name of each Assignor, the type of
organization of such Assignor, whether or not such Assignor is a Registered
Organization, the jurisdiction of organization of such Assignor, such Assignor’s
Location, the organizational identification number (if any) of such Assignor,
the Federal Employer Identification Number (if any); and whether or not such

 

14



--------------------------------------------------------------------------------

Assignor is a Transmitting Utility, is listed on Annex C hereto for such
Assignor. Such Assignor shall not change its legal name, its type of
organization, its status as a Registered Organization (in the case of a
Registered Organization), its status as a Transmitting Utility or as a Person
which is not a Transmitting Utility, as the case may be, its jurisdiction of
organization, its Location, its organizational identification number (if any),
or its Federal Employer Identification Number (if any) from that used on Annex C
hereto, except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Secured Debt Agreements and so
long as the same do not involve (x) a Registered Organization ceasing to
constitute the same or (y) such Assignor changing its jurisdiction of
organization or Location from the United States or a State thereof to a
jurisdiction of organization or Location, as the case may be, outside the United
States or a State thereof) if (i) it shall have given to the Collateral Agent
not less than 15 days’ prior written notice of each change to the information
listed on Annex C (as adjusted for any subsequent changes thereto previously
made in accordance with this sentence), together with a supplement to Annex C
which shall correct all information contained therein for such Assignor, and
(ii) in connection with such change or changes, it shall have taken all action
reasonably requested by the Collateral Agent to maintain the security interests
of the Collateral Agent in the Collateral intended to be granted hereby at all
times fully perfected and in full force and effect. In addition, to the extent
that such Assignor does not have an organizational identification number on the
date hereof and later obtains one, such Assignor shall promptly thereafter
notify the Collateral Agent of such organizational identification number and
shall take all actions reasonably satisfactory to the Collateral Agent to the
extent necessary to maintain the security interest of the Collateral Agent in
the Collateral intended to be granted hereby fully perfected and in full force
and effect.

Section 3.7 [RESERVED].

Section 3.8 Certain Significant Transactions. During the one year period
preceding the date of this Agreement, no Person shall have merged or
consolidated with or into any Assignor, and no Person shall have liquidated
into, or transferred all or substantially all of its assets to, any Assignor, in
each case except as described in Annex E hereto. With respect to any
transactions so described in Annex E hereto, the respective Assignor shall have
furnished such information with respect to the Person (and the assets of the
Person and locations thereof) which merged with or into or consolidated with
such Assignor, or was liquidated into or transferred all or substantially all of
its assets to such Assignor, and shall have furnished to the Collateral Agent
such UCC lien searches as may have been requested with respect to such Person
and its assets, to establish that no security interest (excluding Liens
permitted by Section 10.03 of the Credit Agreement) continues perfected on the
date hereof with respect to any Person described above (or the assets
transferred to the respective Assignor by such Person), including without
limitation pursuant to Section 9-316(a)(3) of the UCC.

Section 3.9 Non-UCC Property. The aggregate fair market value (as determined by
the Assignors in good faith) of all Collateral of the Assignors of the types
described in clauses (1), (2) and (3) of Section 9-311(a) (other than
Copyrights, Marks and Patents which are the subject of a filing of a grant of
security interest in the respective form attached hereto in the United States
Patent and Trademark Office or in the United States Copyright Office) of the UCC
does not exceed $5,000,000. If the aggregate value of all such Collateral at any
time owned by all Assignors exceeds $5,000,000, the Assignors shall provide
prompt written notice thereof to

 

15



--------------------------------------------------------------------------------

the Collateral Agent and, upon the request of the Collateral Agent, the
Assignors shall promptly (and in any event within 30 days) take such actions (at
their own cost and expense) as may be required under the respective United
States, State or other laws referenced in Section 9-311(a) of the UCC to perfect
the security interests granted herein in any Collateral where the filing of a
financing statement does not perfect the security interest in such property in
accordance with the provisions of Section 9-311(a) of the UCC.

Section 3.10 As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Assignor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time
after the date of this Agreement such Assignor owns, acquires or obtains rights
to any As-Extracted Collateral or Timber-to-be-Cut, such Assignor shall furnish
the Collateral Agent with prompt written notice thereof (which notice shall
describe in reasonable detail the As-Extracted Collateral and/or
Timber-to-be-Cut and the locations thereof) and shall take all actions as may be
deemed reasonably necessary or desirable by the Collateral Agent to perfect the
security interest of the Collateral Agent therein.

Section 3.11 Collateral in the Possession of a Bailee. If any material amounts
of Inventory or other Goods (as to the Assignors taken as a whole) are at any
time in the possession of a bailee, such Assignor shall promptly notify the
Collateral Agent thereof and, if requested by the Collateral Agent, shall use
its reasonable best efforts to promptly obtain an acknowledgment from such
bailee, in form and substance reasonably satisfactory to the Collateral Agent,
that the bailee holds such Collateral for the benefit of the Collateral Agent
and shall act upon the instructions of the Collateral Agent, without the further
consent of such Assignor. The Collateral Agent agrees with such Assignor that
the Collateral Agent shall not give any such instructions unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by the respective Assignor with respect to any such bailee.

Section 3.12 Recourse. This Agreement is made with full recourse to each
Assignor and pursuant to and upon all the warranties, representations, covenants
and agreements on the part of such Assignor contained herein, in the Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.

Section 3.13 Certain Representations and Warranties Regarding Certain
Collateral. Each Assignor represents and warrants that on the date hereof:
(i) all of such Assignor’s Pledged Collateral has been duly and validly issued,
is fully paid and non-assessible and is subject to no options to purchase or
similar right; (ii) the Stock (and any warrants or options to purchase Stock)
held by such Assignor consists of the number and type of shares of the stock (or
warrants or options to purchase any stock) of the corporations as described in
Annex N hereto; (iii) such Stock referenced in clause (ii) of this sentence
constitutes that percentage of the issued and outstanding capital stock of the
issuing corporation as is set forth in Annex N hereto; (iv) the Notes held by
such Assignor consist of the promissory notes described in Annex O hereto where
such Assignor is listed as the Lender; (v) the Limited Liability Company
Interests held by such Assignor consist of the number and type of interests of
the Persons described in Annex P hereto; (vi) each such Limited Liability
Company Interest referenced in clause (v) of this paragraph constitutes that
percentage of the issued and outstanding equity interest of the issuing Person
as set forth in Annex P hereto; (vii) the

 

16



--------------------------------------------------------------------------------

Partnership Interests held by such Assignor consist of the number and type of
interests of the Persons described in Annex Q hereto; (viii) each such
Partnership Interest referenced in clause (vii) of this paragraph constitutes
that percentage or portion of the entire partnership interest of the Partnership
as set forth in Annex Q hereto; (ix) such Assignor has complied with the
respective procedure set forth in Section 2.1(b) hereof with respect to each
item of Collateral described in Annexes N through Q hereto for such Assignor;
and (x) on the date hereof, such Assignor owns no other Stock, Limited Liability
Company Interests or Partnership Interests.

ARTICLE IV

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;

INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

Section 4.1 Additional Representations and Warranties. As of the time when each
of its Accounts arises, each Assignor shall be deemed to have represented and
warranted that each such Account, and all records, papers and documents relating
thereto (if any) are genuine and what they purport to be, and that all papers
and documents (if any) relating thereto (i) will, to the knowledge of such
Assignor, evidence indebtedness unpaid and owed by the respective account debtor
arising out of the performance of labor or services or the sale or lease and
delivery of the merchandise listed therein, or both, (ii) will be the only
original writings evidencing and embodying such obligation of the account debtor
named therein (other than copies created for general accounting purposes),
(iii) will, to the knowledge of such Assignor, evidence true, binding and valid
obligations, enforceable in accordance with their respective terms (except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law)), and (iv) will be in
compliance and will conform in all material respects with all applicable
federal, state and local laws and applicable laws of any relevant foreign
jurisdiction.

Section 4.2 Maintenance of Records. Each Assignor will keep and maintain at its
own cost and expense, in all material respects, accurate records of its Accounts
and Contracts pursuant to its historical customs and practices, including, but
not limited to, originals of all documentation (including each Contract) with
respect thereto, records of all payments received, all credits granted thereon,
all merchandise returned and all other dealings therewith, and such Assignor
will make the same available on any premise of any Assignor to the Collateral
Agent for inspection, at such Assignor’s own cost and expense, at any and all
reasonable times upon prior notice to such Assignor and otherwise in accordance
with the Credit Agreement. Upon the occurrence and during the continuance of an
Event of Default and at the request of the Collateral Agent, such Assignor
shall, at its own cost and expense, deliver all tangible evidence of its
Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contracts) and such books and records to the
Collateral Agent or to its representatives (copies of which evidence and books
and records may be retained by such Assignor). Upon the occurrence and during
the continuance of an Event of Default and if the Collateral Agent so directs,
such Assignor shall legend, in form and manner satisfactory to the Collateral
Agent, the Accounts and the Contracts, as well as books, records and documents
(if any) of such Assignor evidencing or pertaining to such Accounts and
Contracts with an

 

17



--------------------------------------------------------------------------------

appropriate reference to the fact that such Accounts and Contracts have been
assigned to the Collateral Agent and that the Collateral Agent has a security
interest therein.

Section 4.3 Direction to Account Debtors; Contracting Parties; etc. Upon the
occurrence and during the continuance of an Event of Default, and subject to the
provisions of the applicable Intercreditor Agreements, if the Collateral Agent
so directs any Assignor, such Assignor agrees (x) to cause all payments on
account of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (y) that the Collateral Agent may, at its option, directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (x), and
(z) that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Assignor. Without notice to or
assent by any Assignor, the Collateral Agent may, upon the occurrence and during
the continuance of an Event of Default and subject to the applicable
Intercreditor Agreements, apply any or all amounts then in, or thereafter
deposited in, the Cash Collateral Account toward the payment of the Obligations
in the manner provided in Section 9.4 of this Agreement. The reasonable costs
and expenses of collection (including reasonable attorneys’ fees), whether
incurred by an Assignor or the Collateral Agent, shall be borne by the relevant
Assignor. The Collateral Agent shall deliver a copy of each notice referred to
in the preceding clause (y) to the relevant Assignor, provided that (x) the
failure by the Collateral Agent to so notify such Assignor shall not affect the
effectiveness of such notice or the other rights of the Collateral Agent created
by this Section 4.3 and (y) no such notice shall be required if an Event of
Default of the type described in Section 11.05 of the Credit Agreement has
occurred and is continuing.

Section 4.4 Modification of Terms; etc. Except in accordance with such
Assignor’s ordinary course of business and consistent with reasonable business
judgment or as permitted by Section 4.5, no Assignor shall rescind or cancel any
indebtedness evidenced by any Account or under any Contract, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account or Contract, or
interest therein, without the prior written consent of the Collateral Agent.

Section 4.5 Collection. Each Assignor shall endeavor in accordance with
reasonable business practices to cause to be collected from the account debtor
named in each of its Accounts or obligor under any Contract, as and when due
(including, without limitation, amounts which are delinquent, such amounts to be
collected in accordance with generally accepted lawful collection procedures)
any and all amounts owing under or on account of such Account or Contract, and
apply forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default and subject to the applicable Intercreditor
Agreements, any Assignor may allow in the ordinary course of business as
adjustments to amounts owing under its Accounts and Contracts (i) an extension
or renewal of the time or times of payment, or settlement for less than the
total unpaid balance, which such Assignor finds appropriate in accordance with
reasonable business judgment and (ii) a refund or credit due as a result of
returned or damaged merchandise or improperly performed services or for other
reasons which such Assignor finds appropriate in

 

18



--------------------------------------------------------------------------------

accordance with reasonable business judgment. The reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) of collection,
whether incurred by an Assignor or the Collateral Agent, shall be borne by the
relevant Assignor.

Section 4.6 Instruments. If any Assignor owns or acquires any Instrument in
excess of $500,000 constituting Collateral (other than (x) checks and other
payment instruments received and collected in the ordinary course of business
and (y) any Note), such Assignor will within 10 Business Days notify the
Collateral Agent thereof, and upon request by the Collateral Agent and subject
to the applicable Intercreditor Agreements, will promptly deliver such
Instrument to the Collateral Agent appropriately endorsed to the order of the
Collateral Agent.

Section 4.7 Assignors Remain Liable Under Accounts. Anything herein to the
contrary notwithstanding, the Assignors shall remain liable under each of the
Accounts to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to such Accounts. Neither the Collateral Agent nor any
other Secured Creditor shall have any obligation or liability under any Account
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Collateral Agent or any other Secured Creditor
of any payment relating to such Account pursuant hereto, nor shall the
Collateral Agent or any other Secured Creditor be obligated in any manner to
perform any of the obligations of any Assignor under or pursuant to any Account
(or any agreement giving rise thereto), to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by them or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to them or to which they may be entitled at any time or times.

Section 4.8 Assignors Remain Liable Under Contracts. Anything herein to the
contrary notwithstanding, the Assignors shall remain liable under each of the
Contracts to observe and perform all of the conditions and obligations to be
observed and performed by them thereunder, all in accordance with and pursuant
to the terms and provisions of each Contract. Neither the Collateral Agent nor
any other Secured Creditor shall have any obligation or liability under any
Contract by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any other Secured Creditor of any payment relating to such
Contract pursuant hereto, nor shall the Collateral Agent or any other Secured
Creditor be obligated in any manner to perform any of the obligations of any
Assignor under or pursuant to any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any performance by any party
under any Contract, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

Section 4.9 Deposit Accounts; Etc. (a) No Assignor maintains, or at any time
after the date of this Agreement shall establish or maintain, any demand, time,
savings, passbook or similar account, except for such accounts maintained with a
bank (as defined in Section 9-102 of the UCC) whose jurisdiction (determined in
accordance with Section 9-304 of the UCC) is within a State of the United
States. Annex F hereto accurately sets forth, as of the date of this Agreement,
for each Assignor, each Deposit Account maintained by such Assignor (including a

 

19



--------------------------------------------------------------------------------

description thereof and the respective account number), the name and address of
the respective bank with which such Deposit Account is maintained, and the
jurisdiction of the respective bank with respect to such Deposit Account, and
indicates whether such Deposit Account constitutes an Excluded Account. For each
Deposit Account (other than (i) the Cash Collateral Account or any other Deposit
Account maintained with the Collateral Agent and (ii) any Excluded Account), the
respective Assignor shall cause the bank with which the Deposit Account is
maintained to execute and deliver to the Collateral Agent (or to the Person
contemplated by the applicable Intercreditor Agreements), within 90 days of this
Agreement (or such later date as may be reasonably acceptable to the Collateral
Agent in its sole discretion) or, if later, at the time of the establishment of
the respective Deposit Account, a “control agreement” in such form as may be
reasonably acceptable to the Collateral Agent. If any bank with which a Deposit
Account (other than (i) the Cash Collateral Account or any other Deposit Account
maintained with the Collateral Agent and (ii) any Excluded Account) is
maintained refuses to, or does not, enter into such a “control agreement”, then
the respective Assignor shall promptly (and in any event within such period as
may be reasonably acceptable to the Collateral Agent in its sole discretion)
close the respective Deposit Account and transfer all balances therein to the
applicable Cash Collateral Account or another Deposit Account meeting the
requirements of this Section 4.9. If any bank with which a Deposit Account
(other than (i) the Cash Collateral Account or any other Deposit Account
maintained with the Collateral Agent and (ii) any Excluded Account) is
maintained refuses to subordinate all its claims with respect to such Deposit
Account to the Collateral Agent’s security interest therein on terms reasonably
satisfactory to the Collateral Agent, then the Collateral Agent, at its option,
may (x) require that such Deposit Account be terminated in accordance with the
immediately preceding sentence or (y) agree to a “control agreement” without
such subordination, provided that in such event the Collateral Agent may at any
time, at its option, subsequently require that such Deposit Account be
terminated (within a reasonable period after notice from the Collateral Agent)
in accordance with the requirements of the immediately preceding sentence. The
Collateral Agent agrees that it will only give a “Notice of Exclusive Control”
under a “control agreement” following the occurrence of an Event of Default.

(b) After the date of this Agreement, no Assignor shall establish any new
demand, time, savings, passbook or similar account, except for (i) Deposit
Accounts established and maintained with banks and meeting the requirements of
preceding clause (a) and (ii) Excluded Accounts. At the time any such Deposit
Account (other than an Excluded Account) is established, the appropriate
“control agreement” shall be entered into in accordance with the requirements of
preceding clause (a) and the respective Assignor shall furnish to the Collateral
Agent a supplement to Annex F hereto containing the relevant information with
respect to the respective Deposit Account and the bank with which same is
established.

Section 4.10 Letter-of-Credit Rights. If any Assignor is at any time a
beneficiary under a letter of credit with a stated amount of $500,000 or more,
such Assignor shall promptly notify the Collateral Agent thereof and, at the
request of the Collateral Agent, such Assignor shall, pursuant to an agreement
in form and substance reasonably satisfactory to the Collateral Agent, use its
reasonable best efforts to (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case,

 

20



--------------------------------------------------------------------------------

that the proceeds of any drawing under the letter of credit are to be applied as
provided in this Agreement after the occurrence and during the continuance of an
Event of Default.

Section 4.11 Commercial Tort Claims. All Commercial Tort Claims of each Assignor
in existence on the date of this Agreement in an amount (taking the greater of
the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $500,000 or more are described in Annex G hereto. If any Assignor
shall at any time after the date of this Agreement acquire a Commercial Tort
Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $500,000 or more, such
Assignor shall promptly notify the Collateral Agent thereof in a writing signed
by such Assignor and describing the details thereof and shall grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

Section 4.12 Chattel Paper. Upon the request of the Collateral Agent made at any
time or from time to time, each Assignor shall promptly furnish to the
Collateral Agent a list of all Electronic Chattel Paper held or owned by such
Assignor. Furthermore, subject to the applicable Intercreditor Agreements, if
requested by the Collateral Agent, each Assignor shall promptly take all actions
which are reasonably practicable so that the Collateral Agent has “control” of
all Electronic Chattel Paper in accordance with the requirements of
Section 9-105 of the UCC. Each Assignor will promptly (and in any event within
10 days) following any request by the Collateral Agent and subject to the
applicable Intercreditor Agreements, deliver any of its Tangible Chattel Paper
so requested by the Collateral Agent to the Collateral Agent. At all times, each
Assignor will mark Tangible Chattel Paper with a legend provided by the
Collateral Agent indicating the security interest herein.

Section 4.13 Further Actions. Each Assignor will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such vouchers, invoices, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required under the Federal Assignment of Claims
Act, relating to its Accounts, Contracts, Instruments and other property or
rights covered by the security interest hereby granted, as the Collateral Agent
may reasonably require.

ARTICLE V

SPECIAL PROVISIONS CONCERNING STOCK, LIMITED LIABILITY COMPANY

INTERESTS AND PARTNERSHIP INTERESTS

Section 5.1 Subsequently Acquired Collateral. For any Pledged Collateral
subsequently acquired by any Assignor, such Assignor will take (or cause to be
taken) all action (as promptly as practicable and, in any event, within 10 days
after it obtains such Pledged Collateral) with respect to such Pledged
Collateral in accordance with the procedures set forth in Section 2.1(b) hereof,
and will promptly thereafter deliver to the Assignee (i) a certificate executed
by an authorized officer of such Assignor describing such Pledged Collateral and
certifying that the same has been duly pledged in favor of the Assignee (for the
benefit of the

 

21



--------------------------------------------------------------------------------

Secured Creditors) hereunder and (ii) supplements to Annexes N - Q hereto as are
necessary to cause such Annexes to be complete and accurate at such time.

Section 5.2 Transfer Taxes. Each grant of security interest of Pledged
Collateral under Section 2.1 hereof shall be accompanied by any transfer tax
stamps required by applicable law in connection with the pledge of such Pledged
Collateral.

Section 5.3 Appointment of Sub-Agents; Endorsements, etc. Subject to the
applicable Intercreditor Agreements, the Assignee shall have the right to
appoint one or more sub-agents for the purpose of retaining physical possession
of the Pledged Collateral, which may be held (in the discretion of the Assignee)
in the name of the relevant Assignor, endorsed or assigned in blank or in favor
of the Assignee or any nominee or nominees of the Assignee or a sub-agent
appointed by the Assignee.

Section 5.4 Voting, etc., While No Event of Default. Subject to the applicable
Intercreditor Agreements, unless and until there shall have occurred and be
continuing an Event of Default and the Assignee shall instruct the Assignors
otherwise (in writing), each Assignor shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Pledged Collateral owned by
it, and to give consents, waivers or ratifications in respect thereof; provided
that, in each case, no vote shall be cast or any consent, waiver or ratification
given or any action taken or omitted to be taken which would violate, result in
a breach of any covenant contained in, or be inconsistent with any of the terms
of any Secured Debt Agreement, or which could reasonably be expected to have the
effect of impairing the value of the Pledged Collateral or any part thereof or
the position or interests of the Assignee or any other Secured Creditor in the
Pledged Collateral, unless expressly permitted by the terms of the Secured Debt
Agreements. All such rights of each Assignor to vote and to give consents,
waivers and ratifications shall cease in case an Event of Default has occurred
and is continuing and the Assignee has notified the Assignors (in writing) that
such rights have ceased, and Article IX hereof shall become applicable.

Section 5.5 Dividends and Other Distributions. Unless and until there shall have
occurred and be continuing an Event of Default, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Pledged Collateral shall be paid to the respective Assignor. The Assignee shall
be entitled to receive directly, and to retain as part of the Pledged
Collateral:

(i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Pledged Collateral;

(ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Assignor so long as no Event of Default then exists)
paid or distributed in respect of the Pledged Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and

 

22



--------------------------------------------------------------------------------

(iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Pledged Collateral by reason of any consolidation, merger, exchange of
stock, conveyance of assets, liquidation or similar corporate or other
reorganization.

Nothing contained in this Section 5.5 shall limit or restrict in any way the
Assignee’s right to receive the proceeds of the Collateral in any form in
accordance with this Agreement. All dividends, distributions or other payments
which are received by any Assignor contrary to the provisions of this
Section 5.5 or Article IX hereof shall be received in trust for the benefit of
the Assignee, shall be segregated from other property or funds of such Assignor
and shall be forthwith paid over to the Assignee as Collateral in the same form
as so received (with any necessary endorsement).

Section 5.6 Assignee Not a Partner or Limited Liability Company Member.
(a) Nothing herein shall be construed to make the Assignee or any other Secured
Creditor liable as a member of any limited liability company or as a partner of
any partnership and neither the Assignee nor any other Secured Creditor by
virtue of this Agreement or otherwise (except as referred to in the following
sentence) shall have any of the duties, obligations or liabilities of a member
of any limited liability company or as a partner in any partnership. The parties
hereto expressly agree that, unless the Assignee shall become the absolute owner
of Pledged Collateral consisting of a Limited Liability Company Interest or a
Partnership Interest pursuant hereto, this Agreement shall not be construed as
creating a partnership or joint venture among the Assignee, any other Secured
Creditor, any Assignor and/or any other Person.

(b) Except as provided in the last sentence of paragraph (a) of this
Section 5.6, the Assignee, by accepting this Agreement, did not intend to become
a member of any limited liability company or a partner of any partnership or
otherwise be deemed to be a co-venturer with respect to any Assignor, any
limited liability company, partnership and/or any other Person either before or
after an Event of Default shall have occurred. The Assignee shall have only
those powers set forth herein and the Secured Creditors shall assume none of the
duties, obligations or liabilities of a member of any limited liability company
or as a partner of any partnership or any Assignor except as provided in the
last sentence of paragraph (a) of this Section 5.6.

(c) The Assignee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Assignor as a result of the security
interest in the Pledged Stock hereby effected.

(d) The acceptance by the Assignee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Assignee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Pledged Collateral to which it is not a
party, or to take any action hereunder or thereunder, or to expend any money or
incur any expenses or perform or discharge any obligation, duty or liability
under the Pledged Collateral.

 

23



--------------------------------------------------------------------------------

Section 5.7 The Assignee As Collateral Agent. The Assignee will hold in
accordance with this Agreement all items of the Pledged Collateral at any time
received under this Agreement. It is expressly understood, acknowledged and
agreed by each Secured Creditor that by accepting the benefits of this Agreement
each such Secured Creditor acknowledges and agrees that the obligations of the
Assignee as holder of the Pledged Collateral and interests therein and with
respect to the disposition thereof, and otherwise under this Agreement, are only
those expressly set forth in this Agreement and in Section 12 of the Credit
Agreement. The Assignee shall act hereunder on the terms and conditions set
forth herein and in Section 12 of the Credit Agreement.

Section 5.8 Transfer By The Assignors. Except as permitted (i) prior to the
Satisfaction Date of the Credit Document Obligations, pursuant to the Credit
Agreement, and (ii) thereafter, pursuant to the other Secured Debt Agreements,
no Assignor will sell or otherwise dispose of, grant any option with respect to,
or mortgage, pledge or otherwise encumber any of the Pledged Collateral or any
interest therein.

Section 5.9 Sale Of Pledged Collateral Without Registration. (a) If an Event of
Default shall have occurred and be continuing and any Assignor shall have
received from the Assignee a written request or requests that such Assignor
cause any registration, qualification or compliance under any federal or state
securities law or laws to be effected with respect to all or any part of the
Pledged Collateral, such Assignor as soon as practicable and at its expense will
use its best efforts to cause such registration to be effected (and be kept
effective) and will use its best efforts to cause such qualification and
compliance to be effected (and be kept effective) as may be so requested and as
would permit or facilitate the sale and distribution of such Pledged Collateral,
including, without limitation, registration under the Securities Act, as then in
effect (or any similar statute then in effect), appropriate qualifications under
applicable blue sky or other state securities laws and appropriate compliance
with any other governmental requirements; provided, that the Assignee shall
furnish to such Assignor such information regarding the Assignee as such
Assignor may request in writing and as shall be required in connection with any
such registration, qualification or compliance. Each Assignor will cause the
Assignee to be kept reasonably advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
will furnish to the Assignee such number of prospectuses, offering circulars and
other documents incident thereto as the Assignee from time to time may
reasonably request, and will indemnify, to the extent permitted by law, the
Assignee and all other Secured Creditors participating in the distribution of
such Pledged Collateral against all claims, losses, damages and liabilities
caused by any untrue statement (or alleged untrue statement) of a material fact
contained therein (or in any related registration statement, notification or the
like) or by any omission (or alleged omission) to state therein (or in any
related registration statement, notification or the like) a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same may have been caused by an untrue
statement or omission based upon information furnished in writing to such
Assignor by the Assignee or such other Secured Creditor expressly for use
therein.

(b) If at any time when the Assignee shall determine to exercise its right to
sell all or any part of the Collateral pursuant to Article IX hereof, and such
Pledged Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under

 

24



--------------------------------------------------------------------------------

the Securities Act, as then in effect, the Assignee may, in its sole and
absolute discretion, sell such Pledged Collateral or part thereof by private
sale in such manner and under such circumstances as the Assignee may deem
necessary or advisable in order that such sale may legally be effected without
such registration. Without limiting the generality of the foregoing, in any such
event the Assignee, in its sole and absolute discretion (i) may proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Pledged Collateral or part thereof shall have been filed
under such Securities Act, (ii) may approach and negotiate with a single
possible purchaser to effect such sale, and (iii) may restrict such sale to a
purchaser who will represent and agree that such purchaser is purchasing for its
own account, for investment, and not with a view to the distribution or sale of
such Pledged Collateral or part thereof. In the event of any such sale, the
Assignee shall incur no responsibility or liability for selling all or any part
of the Pledged Collateral at a price which the Assignee, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until the registration as aforesaid.

ARTICLE VI

SPECIAL PROVISIONS CONCERNING MARKS AND DOMAIN NAMES

Section 6.1 Additional Representations and Warranties. Each Assignor represents
and warrants that it is the sole, true and lawful owner of the registered Marks
and Domain Names listed in Annex H hereto for such Assignor and that said listed
Marks and Domain Names include all United States Marks and applications for
United States Marks registered in the United States Patent and Trademark Office
and all Domain Names that such Assignor owns or, except as described on Annex H,
uses in connection with its business as of the date hereof (and, in the case of
any Pulitzer Assignor, except as set forth on Annex H none of such Marks has
been licensed to any third party except in the ordinary course of publishing
newspapers and related products). Each Assignor represents and warrants that it
owns, is licensed to use or otherwise has the right to use, all material Marks
and material Domain Names that it uses. Each Assignor further warrants that it
has received no third party claim that any aspect of such Assignor’s present or
contemplated business operations infringes or will infringe any Mark of any
other Person, and has no knowledge of any threat of any such claim (including
“cease and desist” letters), in each case, other than as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Assignor represents and warrants that (i) the United States
registered Marks listed in Annex H hereto are valid, subsisting, have not been
canceled and that such Assignor is not aware of any third-party claim that any
of said registrations is invalid or unenforceable, and is not aware that there
is any reason that any of said applications for United States Marks will not
mature into registrations, except to the extent the same, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect and (ii) it does not own or use in connection with its business any
material registered Marks other than the United States Marks listed on Annex H
hereto. Subject to the applicable Intercreditor Agreements, each Assignor hereby
grants to the Collateral Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of an Event of Default, any document which
may be required by the United States Patent and Trademark Office, domain name
registrar or similar registrar in order to effect an absolute

 

25



--------------------------------------------------------------------------------

assignment of all right, title and interest in each Mark and/or Domain Name, and
record the same.

Section 6.2 Licenses and Assignments. Except as otherwise permitted by the
Secured Debt Agreements, each Assignor hereby agrees not to divest itself of or
grant any license (other than any licenses granted in the ordinary course of
business) to any right under any Mark or Domain Name material to the operation
of its business absent prior written approval of the Collateral Agent.

Section 6.3 Infringements. Each Assignor agrees, promptly upon learning of any
infringement, dilution or other violation of any Mark owned by such Assignor, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Assignor believes is, or may be, infringing or diluting or
otherwise violating any of such Assignor’s rights in and to any Mark or Domain
Name in any manner that could reasonably be expected to have a Material Adverse
Effect, or with respect to any party claiming that such Assignor’s use of any
Mark or Domain Name material to such Assignor’s business violates in any
material respect any property right of that party. Each Assignor further agrees
to prosecute diligently in accordance with reasonable business practices any
Person infringing any Mark or Domain Name in any manner that could reasonably be
expected to have a Material Adverse Effect.

Section 6.4 Preservation of Marks. Each Assignor agrees to take all such actions
as are reasonably necessary to preserve its Marks as trademarks or service marks
under the laws of the United States (other than any such Marks which are no
longer used or useful in its business or operations and except as otherwise
permitted by the Credit Agreement).

Section 6.5 Maintenance of Registration. Each Assignor shall, at its own
expense, diligently process all documents reasonably required to maintain all
registrations, including but not limited to affidavits of use and applications
for renewals of registration in the United States Patent and Trademark Office
and any applicable domain name registrar for all of its registered Marks and/or
Domain Names that are material to the operation of its business, and shall pay
all fees and disbursements in connection therewith and shall not abandon any
such filing of affidavit of use or any such application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Collateral Agent (other than with respect to registrations and
applications deemed by such Assignor in its reasonable business judgment to be
no longer prudent to pursue).

Section 6.6 Future Registered Marks and Domain Names. If any Mark registration
is issued hereafter to any Assignor as a result of any application now or
hereafter pending before the United States Patent and Trademark Office or any
Domain Name is registered by Assignor, within 45 days of receipt of such
certificate or similar indicia of ownership, such Assignor shall deliver to the
Collateral Agent a copy of such registration certificate or similar indicia of
ownership, and a grant of a security interest in such Mark and/or Domain Name,
to the Collateral Agent and at the expense of such Assignor, confirming the
grant of a security interest in such Mark and/or Domain Name to the Collateral
Agent hereunder, the form of such security to be substantially in the form of
Annex K hereto or in such other form as may be reasonably satisfactory to the
Collateral Agent.

 

26



--------------------------------------------------------------------------------

Section 6.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, subject to the applicable Intercreditor Agreements, by
written notice to the relevant Assignor, take any or all of the following
actions: (i) declare the entire right, title and interest of such Assignor in
and to each of the Marks and Domain Names, together with all rights and rights
of protection to the same, vested in the Collateral Agent for the benefit of the
Secured Creditors, in which event such rights, title and interest shall
immediately vest, in the Collateral Agent for the benefit of the Secured
Creditors, and the Collateral Agent shall be entitled to exercise the power of
attorney referred to in Section 2.3 hereof to execute, cause to be acknowledged
and notarized and record said absolute assignment with the applicable agency or
registrar; (ii) take and use or sell the Marks or Domain Names and the goodwill
of such Assignor’s business symbolized by the Marks or Domain Names and the
right to carry on the business and use the assets of such Assignor in connection
with which the Marks or Domain Names have been used; and (iii) direct such
Assignor to refrain, in which event such Assignor shall refrain, from using the
Marks or Domain Names in any manner whatsoever, directly or indirectly, and such
Assignor shall execute such further documents that the Collateral Agent may
reasonably request to further confirm this and to transfer ownership of the
Marks or Domain Names and registrations and any pending applications in the
United States Patent and Trademark Office or applicable domain name registrar to
the Collateral Agent.

ARTICLE VII

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

Section 7.1 Additional Representations and Warranties. Each Assignor represents
and warrants that it is the true and lawful owner of all rights in (i) all
material Trade Secret Rights, (ii) the Patents listed in Annex I hereto for such
Assignor and that said Patents include all the United States Patents that such
Assignor owns as of the date hereof, and, in the case of any Pulitzer Assignor,
except as set forth on Annex I none of such Patents has been licensed to any
third party except in the ordinary course of publishing newspapers and related
products, and (iii) the registered Copyrights listed on Annex J hereto for such
Assignor and that, except as described on Annex J hereto, said Copyrights are
all the United States Copyrights registered with the United States Copyright
Office and applications to United States Copyrights that such Assignor owns as
of the date hereof, and, in the case of any Pulitzer Assignor, except as set
forth on Annex J none of such Copyrights has been licensed to any third party
except in the ordinary course of publishing newspapers and related products.
Each Assignor further warrants that it has received no third party claim that
any aspect of such Assignor’s present or contemplated business operations
infringes or will infringe any Patent or Copyright of any other Person or that
such Assignor has misappropriated any Trade Secret or proprietary information,
and has no knowledge of any threat of any such claim (including “cease and
desist” letters and invitations to take a patent license), in each case, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Subject to the applicable Intercreditor Agreements,
each Assignor hereby grants to the Collateral Agent an absolute power of
attorney to sign, upon the occurrence and during the continuance of any Event of
Default, any document which may be required by the United States Patent and
Trademark Office or the United States Copyright Office in order to effect an
absolute assignment of all right, title and interest in each Patent or
Copyright, and to record the same.

 

27



--------------------------------------------------------------------------------

Section 7.2 Licenses and Assignments. Except as otherwise permitted by the
Secured Debt Agreements, each Assignor hereby agrees not to divest itself of or
grant any license (other than any licenses granted in the ordinary course of
business) to any right under any Patent or Copyright material to the operation
of its business absent prior written approval of the Collateral Agent.

Section 7.3 Infringements. Each Assignor agrees, promptly upon learning of any
infringement, misappropriation or other violation of any Patent, Copyright or
Trade Secret owned by such Assignor, to furnish the Collateral Agent in writing
with all pertinent information available to such Assignor with respect to any
infringement, contributing infringement or active inducement to infringe or
other violation of such Assignor’s rights in any Patent or Copyright or to any
claim that the practice of any Patent or use of any Copyright violates any
property right of a third party, or with respect to any misappropriation of any
Trade Secret Right or any claim that practice of any Trade Secret Right violates
any property right of a third party, in each case, in any manner which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Each Assignor further agrees, absent direction of the
Collateral Agent to the contrary, to diligently prosecute, in accordance with
its reasonable business judgment, any Person infringing any Patent or Copyright
or any Person misappropriating any Trade Secret Right, in each case to the
extent that such infringement or misappropriation, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 7.4 Maintenance of Patents or Copyrights. At its own expense, each
Assignor shall make timely payment of all fees required to prosecute and
maintain in force its rights under each Patent or Copyright material to the
operation of its business, absent prior written consent of the Collateral Agent
(other than with respect to Patents and Copyrights, or applications therefor,
deemed by such Assignor in its reasonable business judgment to be no longer
prudent to maintain and except as otherwise permitted by the Credit Agreement).

Section 7.5 Prosecution of Patent or Copyright Applications. At its own expense,
each Assignor shall diligently prosecute all material applications for
(i) United States Patents listed in Annex I hereto and (ii) Copyrights listed on
Annex J hereto, in each case for such Assignor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies
(other than applications that are deemed by such Assignor in its reasonable
business judgment to no longer be necessary in the conduct of the Assignor’s
business), absent written consent of the Collateral Agent.

Section 7.6 Other Patents and Copyrights. Within 45 days of the acquisition or
issuance of a United States Patent or of filing of an application for a United
States Patent, and within 30 days of registration of a Copyright or of filing of
an application for a Copyright, the relevant Assignor shall deliver to the
Collateral Agent a copy of said Copyright or Patent, or certificate or
registration of, or application therefor, as the case may be, with a grant of a
security interest as to such Patent or Copyright, as the case may be, to the
Collateral Agent and at the expense of such Assignor, confirming the grant of a
security interest, the form of such grant of a security interest to be
substantially in the form of Annex L or M hereto, as appropriate, or in such
other form as may be reasonably satisfactory to the Collateral Agent.

 

28



--------------------------------------------------------------------------------

Section 7.7 Remedies. If an Event of Default shall occur and be continuing,
subject to the applicable Intercreditor Agreements, the Collateral Agent may, by
written notice to the relevant Assignor, take any or all of the following
actions: (i) declare the entire right, title, and interest of such Assignor in
each of the Patents and Copyrights vested in the Collateral Agent for the
benefit of the Secured Creditors, in which event such right, title, and interest
shall immediately vest in the Collateral Agent for the benefit of the Secured
Creditors, in which case the Collateral Agent shall be entitled to exercise the
power of attorney referred to in Section 2.3 hereof to execute, cause to be
acknowledged and notarized and to record said absolute assignment with the
applicable agency; (ii) take and practice or sell the Patents and Copyrights;
and (iii) direct such Assignor to refrain, in which event such Assignor shall
refrain, from practicing the Patents and using the Copyrights directly or
indirectly, and such Assignor shall execute such further documents as the
Collateral Agent may reasonably request further to confirm this and to transfer
ownership of the Patents and Copyrights to the Collateral Agent for the benefit
of the Secured Creditors.

ARTICLE VIII

PROVISIONS CONCERNING ALL COLLATERAL

Section 8.1 Protection of Collateral Agent’s Security. Except as otherwise
permitted by the Secured Debt Agreements, each Assignor will do nothing to
impair, in any material respect, the rights of the Collateral Agent in the
Collateral. Each Assignor will at all times maintain insurance, at such
Assignor’s own expense to the extent and in the manner provided in the Secured
Debt Agreements. Except to the extent otherwise permitted to be retained by such
Assignor or applied by such Assignor pursuant to the terms of the Secured Debt
Agreements, the Collateral Agent shall, at the time any proceeds of such
insurance are distributed to the Secured Creditors, apply such proceeds in
accordance with Section 9.4 hereof. Each Assignor assumes all liability and
responsibility in connection with the Collateral acquired by it and the
liability of such Assignor to pay the Obligations shall in no way be affected or
diminished by reason of the fact that such Collateral may be lost, destroyed,
stolen, damaged or for any reason whatsoever unavailable to such Assignor.

Section 8.2 Warehouse Receipts Non-Negotiable. To the extent practicable, each
Assignor agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory, such Assignor
shall request that such warehouse receipt or receipt in the nature thereof shall
not be “negotiable” (as such term is used in Section 7-104 of the UCC as in
effect in any relevant jurisdiction or under other relevant law).

Section 8.3 Additional Information. Each Assignor will, at its own expense, from
time to time upon the reasonable request of the Collateral Agent, promptly (and
in any event within 10 days after its receipt of the respective request) furnish
to the Collateral Agent such information with respect to the Collateral
(including the identity of the Collateral or such components thereof as may have
been requested by the Collateral Agent, and the estimated value and location of
such Collateral). Without limiting the foregoing, each Assignor agrees that it
shall promptly (and in any event within 20 days after its receipt of the
respective request) furnish to the Collateral Agent such updated Annexes hereto
as may from time to time be reasonably requested by the Collateral Agent.

 

29



--------------------------------------------------------------------------------

Section 8.4 Further Actions. Each Assignor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, confirmatory assignments, conveyances, financing statements, transfer
endorsements, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted, which the Collateral Agent
deems reasonably appropriate or advisable to perfect, preserve or protect its
security interest in the Collateral consistent with the provisions of this
Agreement.

Section 8.5 Financing Statements. Each Assignor agrees to execute and deliver to
the Collateral Agent such financing statements, in form reasonably acceptable to
the Collateral Agent, as the Collateral Agent may from time to time reasonably
request or as are reasonably necessary or desirable in the opinion of the
Collateral Agent to establish and maintain a valid, enforceable, perfected
security interest in the Collateral as provided herein and the other rights and
security contemplated hereby. Each Assignor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Assignor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of such Assignor where permitted by law (and such
authorization includes describing the Collateral as “all assets” of such
Assignor with further reference to those assets specifically excluded from the
grant of the security interest contained in this Agreement).

ARTICLE IX

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

Section 9.1 Remedies; Obtaining the Collateral Upon Default. Subject to the
terms of the applicable Intercreditor Agreements and Section 11 of the Credit
Agreement, each Assignor agrees that, if any Event of Default shall have
occurred and be continuing, then and in every such case, the Collateral Agent,
in addition to any rights now or hereafter existing under applicable law and
under the other provisions of this Agreement, shall have all rights as a secured
creditor under any UCC, and such additional rights and remedies to which a
secured creditor is entitled under the laws in effect in all relevant
jurisdictions and may:

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

 

30



--------------------------------------------------------------------------------

(iii) instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account;

(iv) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 9.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

(v) take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:

(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 9.2 hereof; and

(z) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi) license or sublicense, whether on an exclusive or nonexclusive basis, any
Intellectual Property included in the Collateral for such term and on such
conditions and in such manner as the Collateral Agent shall in its sole judgment
determine;

(vii) apply any monies constituting Collateral or proceeds thereof in accordance
with the provisions of Section 9.4;

(viii) accelerate any Note which may be accelerated in accordance with its
terms, and take any other lawful action to collect upon any Note (including,
without limitation, to make any demand for payment thereon);

(ix) transfer all or any part of the Collateral into the Collateral Agent’s name
or the name of its nominee or nominees;

(x) vote (and exercise all rights and powers in respect of voting) all or any
part of the Collateral (whether or not transferred into the name of the
Collateral Agent) and give all consents, waivers and ratifications in respect of
the Collateral and otherwise act with respect thereto as though it were the
outright owner thereof (each Assignor hereby irrevocably constituting and
appointing the Collateral Agent the proxy and attorney-in-fact of such Assignor,
with full power of substation to do so); and

(xi) take any other action as specified in clauses (1) through (5), inclusive,
of Section 9-607 of the UCC;

 

31



--------------------------------------------------------------------------------

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Secured Creditors upon the terms of
this Agreement and the other Security Documents.

Section 9.2 Remedies; Disposition of the Collateral. If any Event of Default
shall have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 9.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable. Any of the Collateral may be sold, leased or otherwise
disposed of, in the condition in which the same existed when taken by the
Collateral Agent or after any overhaul or repair at the expense of the relevant
Assignor which the Collateral Agent shall determine to be commercially
reasonable. Any such sale, lease or other disposition may be effected by means
of a public disposition or private disposition, effected in accordance with the
applicable requirements (in each case if and to the extent applicable) of
Sections 9-610 through 9-613 of the UCC and/or such other mandatory requirements
of applicable law as may apply to the respective disposition. The Collateral
Agent may, without notice or publication, adjourn any public or private
disposition or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the disposition, and such disposition may be
made at any time or place to which the disposition may be so adjourned. To the
extent permitted by any such requirement of law, the Collateral Agent may bid
for and become the purchaser (and may pay all or any portion of the purchase
price by crediting Obligations against the purchase price) of the Collateral or
any item thereof, offered for disposition in accordance with this Section 9.2
without accountability to the relevant Assignor. If, under applicable law, the
Collateral Agent shall be permitted to make disposition of the Collateral within
a period of time which does not permit the giving of notice to the relevant
Assignor as hereinabove specified, the Collateral Agent need give such Assignor
only such notice of disposition as shall be required by such applicable law.
Each Assignor agrees to do or cause to be done all such other acts and things as
may be reasonably necessary to make such disposition or dispositions of all or
any portion of the Collateral valid and binding and in compliance with any and
all applicable laws, regulations, orders, writs, injunctions, decrees or awards
of any and all courts, arbitrators or governmental instrumentalities, domestic
or foreign, having jurisdiction over any such sale or sales, all at such
Assignor’s expense.

Section 9.3 Waiver of Claims. Except as otherwise provided in this Agreement,
EACH ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL

 

32



--------------------------------------------------------------------------------

AGENT’S TAKING POSSESSION OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING
FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and each Assignor hereby further waives,
to the extent permitted by law:

(i) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

Section 9.4 Application of Proceeds. (a) Subject to the terms of the applicable
Intercreditor Agreements, all moneys collected by the Collateral Agent (or, to
the extent any Mortgage or any other Security Document requires proceeds of
collateral under such other Security Document to be applied in accordance with
the provisions of this Agreement, the Collateral Agent or other agent under such
other Security Document) upon any sale or other disposition of the Collateral,
together with all other moneys received by the Collateral Agent hereunder, shall
be applied as provided in the applicable Intercreditor Agreements.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

(b) Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Security Documents, agrees and acknowledges that if the Lender
Creditors receive a distribution on account of undrawn amounts with respect to
Letters of Credit issued under the Credit Agreement (which shall only occur
after all outstanding Revolving Loans under the Credit Agreement and Unpaid
Drawings have been paid in full), such amounts shall be paid to the
Administrative Agent under the Credit Agreement and held by it, for the equal
and ratable benefit of the Lender Creditors, as cash security for the repayment
of Obligations owing to the Lender Creditors as such. If any amounts are held as
cash security pursuant to the immediately preceding sentence, then upon the
termination of all outstanding Letters of Credit under the Credit Agreement, and
after the application of all such cash security to the repayment of all

 

33



--------------------------------------------------------------------------------

Obligations owing to the Lender Creditors after giving effect to the termination
of all such Letters of Credit, if there remains any excess cash, such excess
cash shall be returned by the Administrative Agent to the Collateral Agent for
distribution in accordance with Section 9.4(a) hereof.

(c) All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors and (y) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each, a “Representative”) for the Other Creditors
or, in the absence of such a Representative, directly to the Other Creditors.

(d) For purposes of applying payments received in accordance with this
Section 9.4, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative and the Other Creditors agree (or
shall agree) to provide upon request of the Collateral Agent) of the outstanding
Primary Obligations and Secondary Obligations owed to the Lender Creditors or
the Other Creditors, as the case may be. Unless it has received written notice
from a Lender Creditor or an Other Creditor to the contrary, the Administrative
Agent and each Representative, in furnishing information pursuant to the
preceding sentence, and the Collateral Agent, in acting hereunder, shall be
entitled to assume that no Secondary Obligations are outstanding. Unless it has
written notice from an Other Creditor to the contrary, the Collateral Agent, in
acting hereunder, shall be entitled to assume that no Secured Cash Management
Services Agreements or Secured Hedging Agreements are in existence.

(e) It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

Section 9.5 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

 

34



--------------------------------------------------------------------------------

Section 9.6 Discontinuance of Proceedings. In case the Collateral Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

ARTICLE X

INDEMNITY

Section 10.1 Indemnity. (a) Each Assignor jointly and severally agrees to
indemnify, reimburse and hold the Collateral Agent, each other Secured Creditor
and their respective successors, assigns, employees, affiliates and agents
(hereinafter in this Section 10.1 referred to individually as “Indemnitee”, and
collectively as “Indemnitees”) harmless from any and all liabilities,
obligations, damages, injuries, penalties, claims, demands, actions, suits,
judgments and any and all costs, expenses or disbursements (including reasonable
attorneys’ fees and expenses) (for the purposes of this Section 10.1 the
foregoing are collectively called “expenses”) of whatsoever kind and nature
imposed on, asserted against or incurred by any of the Indemnitees in any way
relating to or arising out of this Agreement, any other Secured Debt Agreement
or any other document executed in connection herewith or therewith or in any
other way connected with the administration of the transactions contemplated
hereby or thereby or the enforcement of any of the terms of, or the preservation
of any rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition or use of the Collateral by any Assignor or any of their respective
Affiliates (including, without limitation, latent or other defects, whether or
not discoverable), the violation of the laws of any country, state or other
governmental body or unit by any Assignor or any of their respective Affiliates,
any tort (including, without limitation, claims arising or imposed under the
doctrine of strict liability, or for or on account of injury to or the death of
any Person (including any Indemnitee), or property damage) arising from any of
the foregoing, or contract claim arising from any of the foregoing; provided
that no Indemnitee shall be indemnified pursuant to this Section 10.1(a) for
losses, damages or liabilities to the extent caused by the gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision). Each Assignor agrees that
upon written notice by any Indemnitee of the assertion of such a liability,
obligation, damage, injury, penalty, claim, demand, action, suit or judgment,
the relevant Assignor shall assume full responsibility for the defense thereof.
Each Indemnitee agrees to use its best efforts to promptly notify the relevant
Assignor of any such assertion of which such Indemnitee has knowledge.

(b) Without limiting the application of Section 10.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable fees, costs and expenses of whatever kind or nature incurred
in connection with the creation, preservation or protection of the Collateral
Agent’s Liens on, and security interest in, the Collateral, including, without
limitation, all fees and taxes in connection with the recording or

 

35



--------------------------------------------------------------------------------

filing of instruments and documents in public offices, payment or discharge of
any taxes or Liens upon or in respect of the Collateral, premiums for insurance
with respect to the Collateral and all other fees, costs and expenses in
connection with protecting, maintaining or preserving the Collateral and the
Collateral Agent’s interest therein, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions, suits or proceedings
arising out of or relating to the Collateral.

(c) Without limiting the application of Section 10.1(a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement, any other Secured Debt
Agreement or in any writing contemplated by or made or delivered pursuant to or
in connection with this Agreement or any other Secured Debt Agreement.

(d) If and to the extent that the obligations of any Assignor under this
Section 10.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

Section 10.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts
paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Collateral. The
indemnity obligations of each Assignor contained in this Article X shall
continue in full force and effect notwithstanding the discharge thereof and the
occurrence of the Satisfaction Date of the Obligations and the Termination Date.

ARTICLE XI

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

“Agreement” shall mean this First Lien Guarantee and Collateral Agreement, as
the same may be amended, modified, restated and/or supplemented from time to
time in accordance with its terms.

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower” shall have the meaning provided in the recitals of this Agreement.

 

36



--------------------------------------------------------------------------------

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.

“Cash Management Services Agreement” shall mean, in respect of any Person, any
agreement for Cash Management Services entered into by such Person.

“Collateral” shall have the meaning provided in Section 2.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Cash Management Services
Agreement, any Interest Rate Agreements, Other Hedging Agreements, licensing
agreements and any partnership agreements, joint venture agreements and limited
liability company agreements).

“Copyrights” shall mean any United States or foreign copyright or copyrighted
work now or hereafter owned by any Assignor, including any registrations of any
copyrights in the United States Copyright Office or any foreign equivalent
office, as well as any application for a copyright registration now or hereafter
made with the United States Copyright Office or any foreign equivalent office by
any Assignor.

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article XI.

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

“Excluded Accounts” shall mean the deposit, securities and commodities accounts
(a) which are used for the purpose of making payroll and withholding tax
payments related thereto and other employee wage, fee and benefit payments and
accrued and unpaid employee

 

37



--------------------------------------------------------------------------------

compensation (including salaries, wages, benefits and expense reimbursements),
(b) which are used for paying taxes, including sales taxes, (c) which are used
as escrow accounts or as fiduciary or trust accounts or (d) which, individually
or in the aggregate, have an average daily balance for any fiscal month of less
than $3.0 million.

“Excluded Capital Stock” shall mean, (a) in the case of any pledge of Capital
Stock of any Foreign Subsidiary or any FSHCO, any Capital Stock that is voting
Capital Stock of such Subsidiary in excess of 65% of the outstanding voting
Capital Stock, (b) the Capital Stock of any Subsidiary of a Foreign Subsidiary,
(c) in the case of Capital Stock in any partnership, joint venture or Subsidiary
that is not a Wholly Owned Subsidiary, any Capital Stock of such Person to the
extent any organizational document or contractual obligation prohibits, or would
be breached by, such a pledge, (d) any Capital Stock the pledge of which would
require the consent, approval, license or authorization of any governmental
authority or is otherwise not permitted by applicable law, (e) any Capital Stock
that constitutes margin stock, and (f) any Capital Stock in (i) any captive
insurance Subsidiary, (ii) Lee Foundation and any other not-for-profit
Subsidiary, (iii) any Subsidiary that is a special purpose vehicle for
securitization financings and (iv) any Unrestricted Subsidiary.

“Excluded Property” shall mean all ownership interests in (a) (i) Lee
Enterprises, Incorporated Retirement Account Plan and related trust, (ii) Lee
Enterprises, Incorporated Outside Directors Deferral Plan (effective January 1,
2005), (iii) Lee Enterprises, Incorporated Supplementary Benefit Plan and Trust
for Non-Qualified Deferred Compensation Benefit Plans of Lee Enterprises (dated
January 1, 2006), (iv) Lee Enterprises, Incorporated 1977 Employee Stock
Purchase Plan (amended May 17, 2008), (v) Lee Enterprises, Incorporated
Supplemental Employee Stock Purchase Plan (amended February 20, 2007) and
(vi) any other present or future retirement plan, deferred compensation plan,
equity incentive plan, employee stock option plan, employee stock ownership plan
or other benefit or compensation plan and any related trusts (each as amended
modified, restated and/or supplemented from time to time), in each case so long
as such plans are solely for the benefit of officers, directors, consultants
and/or employees of the Borrower or any Subsidiary of the Borrower or any of
their respective assigns, estates, heirs, family members, spouses, former
spouses, domestic partners or former domestic partners, (b) any Capital Stock
held by the Borrower or any Subsidiary in MNI or Capital Times (each a
“Specified Entity”) so long as, in each case as to any Specified Entity, such
Specified Entity is not a Subsidiary of the Borrower, (c) Excluded Capital
Stock, (d) Excluded Accounts, (e) motor vehicles and other assets subject to
certificates of title, letter of credit rights (except to the extent perfection
can be accomplished through the filing of UCC-1 financing statements), and
commercial tort claims with a value of less than $500,000, (f) assets to the
extent the pledge of which, or the granting a security interest in, are
prohibited by applicable law, rule or regulation (including the requirement to
obtain consent of any governmental authority) and all assets of Lee Foundation,
(g) any lease, license or other agreement or any property or assets subject to a
purchase money security interest (or the Lien thereon) or similar arrangement to
the extent that a grant of a security interest therein (or the Lien thereon), or
pledge thereof, would violate or invalidate such lease, license or agreement or
purchase money security interest or similar arrangement or give rise to a right
of termination, right of first refusal, right of first offer or other purchase
right in favor of, or require the consent of, any other party after giving
effect to the applicable anti-assignment provisions of the New York UCC, other
than the proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the New York

 

38



--------------------------------------------------------------------------------

UCC notwithstanding such prohibition, (h) property and assets as to which the
cost or burden of obtaining such a security interest (or Lien) or pledge or
perfection thereof are excessive in relation to the benefit of the holders of
the security to be afforded thereby, as determined in Good Faith by the
Borrower; provided that such property or assets are not pledged as security in
favor of any obligations under any Debt Facility, (i) any governmental licenses
or state or local franchises, charters and authorizations, to the extent
security interests in, or pledges of, such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the New York UCC, (j) any leasehold
real property, (k) any Excluded TNI Assets, and (l) with respect to any
“intent-to-use” application for any trademark or service mark registration filed
in the United States Patent and Trademark Office pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, the security interest of the Collateral Agent
shall not attach to the extent the inclusion in the Collateral would violate
such section, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) and 1(d) of said Act has been filed.

“Excluded TNI Assets” shall mean all real and personal property of STAR
Publishing Company (or any successor thereto) which is leased to, or used in the
operations or business of, TNI Partners and all proceeds of any of the
foregoing. For the avoidance of doubt, “Excluded TNI Assets” shall not include
any equity interests in TNI Partners.

“First Priority Representative” shall have the meaning given to such term in the
Pulitzer Junior Intercreditor Agreement.

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock.”

“FSHCO” shall mean any Domestic Subsidiary that has no material assets other
than Capital Stock in one or more direct or indirect Foreign Subsidiaries that
are “controlled foreign corporations” within the meaning of Section 957 of the
the Internal Revenue Code of 1986, as amended.

“Guarantee” shall mean the guarantees of the Guaranteed Obligations provided in
Article I of this Agreement.

“Guaranteed Obligations” shall mean, as to any Guarantor, the collective
reference to the Credit Document Obligations and the Other Obligations, in each
case of the Borrower and the other Guarantors; provided that, for purposes of
determining any Guaranteed Obligations of any Guarantor under this Agreement,
the definition of “Guaranteed Obligations” shall not create any guarantee by any
Guarantor of any Excluded Swap Obligations of such Guarantor.

“Guaranteed Party” shall mean the Borrower and each other Assignor party to any
Secured Cash Management Services Agreement or Secured Hedging Agreement.

“Guarantor” shall mean each Assignor other than the Borrower.

“Indemnitee” shall have the meaning provided in Section 10.1(a) of this
Agreement.

 

39



--------------------------------------------------------------------------------

“Instrument” shall have the meaning provided in Article 9 of the New York UCC.

“Intellectual Property” shall mean all worldwide intellectual property and
proprietary rights, including Copyrights, Domain Names, Marks, Patents, Software
and Trade Secrets.

“Intercreditor Agreement” shall mean any intercreditor agreement, subordination
agreement or similar intercreditor arrangement with respect to which the
Collateral Agent is a party, whether or not entered into as of the date hereof
or after the date hereof, including but not limited to any Intercreditor
Agreement (as defined in the Credit Agreement).

“Investment Property” shall mean, collectively, all (i) “investment property” as
such term is defined in Section 9-102(a)(49) of the New York UCC, and whether or
not constituting “investment property” as so defined, all Pledged Stock.

“Joint Venture Investment Property” shall mean all Limited Liability Company
Interests, Partnership Interests and Stock.

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

“Limited Liability Company Interest” shall mean the entire limited liability
company membership interest at any time owned by any Assignor in any limited
liability company.

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Marks” shall mean all right, title and interest in and to any trademarks,
service marks, trade names, corporate names, logos and other indicia of source
or origin, including trademark rights in Domain Names, now held or hereafter
acquired by any Assignor, including any registration or application for
registration of any of the foregoing now held or hereafter acquired by any
Assignor, which are registered or filed in the United States Patent and
Trademark Office or the equivalent thereof in any state of the United States or
any equivalent foreign office or agency, as well as any unregistered trademarks
and service marks used by an Assignor and any trade dress including logos,
designs, fictitious business names and other business identifiers used by any
Assignor, together with the right to all renewals of the foregoing, the goodwill
of the business of such Assignor symbolized by the foregoing and all causes of
action arising prior to or after the date hereof for infringement of any of the
foregoing or unfair competition regarding the same.

“New York UCC” shall mean the UCC in the State of New York, as in effect from
time to time.

“Notes” shall mean (x) all intercompany notes at any time issued to each
Assignor and (y) all other promissory notes from time to time issued to, or held
by, each Assignor.

 

40



--------------------------------------------------------------------------------

“Obligations” shall mean and include, as to any Assignor, all of the following:

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding), reimbursement obligations under Letters of
Credit, fees, costs and indemnities) of such Assignor to the Lender Creditors,
whether now existing or hereafter incurred under, arising out of, or in
connection with, each Credit Document to which such Assignor is a party
(including, without limitation, in the event such Assignor is a Guarantor, all
such obligations, liabilities and indebtedness of such Assignor under the
Guarantee) and the due performance and compliance by such Assignor with all of
the terms, conditions and agreements contained in each such Credit Document (all
such obligations, liabilities and indebtedness under this clause (i), except to
the extent consisting of obligations or indebtedness with respect to Secured
Cash Management Services Agreements and Secured Hedging Agreements, being herein
collectively called the “Credit Document Obligations”); and

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Assignor to the Other
Creditors, now existing or hereafter incurred under, arising out of or in
connection with any (x) Secured Cash Management Services Agreement and
(y) Secured Hedging Agreement, whether such Secured Hedging Agreement is now in
existence or hereinafter arising (including, without limitation, in the case of
an Assignor that is a Guarantor, all obligations, liabilities and indebtedness
of such Assignor under its Guarantee in respect of the Secured Cash Management
Services Agreements and the Secured Hedging Agreements), and the due performance
and compliance by such Assignor with all of the terms, conditions and agreements
contained in each such Secured Hedging Agreement (all such obligations,
liabilities and indebtedness under this clause (ii)(x) and (y) (including,
without limitation, in the case of an Assignor that is a Guarantor, all
obligations, liabilities and indebtedness of such Assignor under its Guarantee
in respect of the Secured Cash Management Services Agreements and the Secured
Hedging Agreements), being herein collectively called the “Other Obligations”);

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.

“Other Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

41



--------------------------------------------------------------------------------

“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Assignor in any general
partnership or limited partnership.

“Patents” shall mean any patent in or to which any Assignor now or hereafter has
any right, title or interest therein, and any divisionals, continuations
(including, but not limited to, continuations-in-parts), reissues,
reexaminations and improvements thereof, as well as any application for a patent
now or hereafter made by any Assignor, together with all causes of action
arising prior to or after the date hereof for infringement of any of the
foregoing.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

“Pledged Collateral” shall mean the Pledged Stock and Notes.

“Pledged Stock” shall mean with respect to each Assignor, (i) all Stock owned or
held by such Assignor from time to time and all options and warrants owned or
held by such Assignor from time to time and all options and warrants owned by
such Assignor from time to time to purchase Stock; (ii) all Limited Liability
Company Interests and all Partnership Interests (collectively, “Pledged
Interests”) owned by such Assignor from time to time and all of its right, title
and interest in each limited liability company and partnership to which each
such Pledged Interest relates, respectively, whether now existing or hereafter
acquired, including, without limitation, to the fullest extent permitted under
the terms and provisions of the documents and agreements governing such Pledged
Interests and applicable law; (a) all its capital therein and its interest in
all profits, income, surpluses, losses, limited liability company assets,
partnership assets and other distributions to which such Assignor shall at any
time be entitled in respect of such Pledged Interests; (b) all other payments
due or to become due to such Assignor in respect of Pledged Interests, whether
under any limited liability company or partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
(c) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company,
operating or partnership agreement, or at law or otherwise in respect of such
Pledged Interests; (d) all present and future claims, if any, of such Assignor
against any such limited liability company or partnership for monies loaned or
advanced, for services rendered or otherwise; (e) all of such Assignor’s rights
under any limited liability company, operating or partnership agreement, or at
law to exercise and enforce every right, power, remedy, authority, option and
privilege of such Assignor relating to such Pledged Interests, including any
power to terminate, cancel or modify any such limited liability company,
operating or partnership agreement, to execute any instruments and to take any
and all other action on behalf of and in the name of any of such Assignor in
respect of such Pledged Interests and any such limited liability company or
partnership, to make determinations, to exercise any election (including, but
not limited to, election of remedies) or option or to give or receive any
notice, consent, amendment, waiver or approval, together with full power and
authority to demand, receive, enforce, collect or receipt for any of the
foregoing or for any limited liability

 

42



--------------------------------------------------------------------------------

company or partnership asset, to enforce or execute any checks, or other
instruments or orders, to file any claims and to take any action in connection
with any of the foregoing; and (iii) all other property hereafter delivered in
substitution for or in addition to any of the foregoing, all certificates and
instruments representing or evidencing such other property and all cash,
securities, interest, dividends, rights and other property at any time and from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all thereof.

“Primary Obligations” shall mean (i) in the case of the Credit Document
Obligations, all principal of, premium, fees and interest on, all Loans, all
Unpaid Drawings, the Stated Amount of all outstanding Letters of Credit and all
Fees and (ii) in the case of the Other Obligations, all amounts due under each
(x) Secured Cash Management Services Agreement and (y) Secured Hedging
Agreement, other than, in each case, indemnities, fees (including, without
limitation, attorneys’ fees) and similar obligations and liabilities.

“Pulitzer Assignor” shall mean any Assignor that is a Pulitzer Entity.

“Representative” shall have the meaning provided in Section 9.4(c)of this
Agreement.

“Required Secured Creditors” shall mean (i) at any time prior to the
Satisfaction Date of the Credit Document Obligations, the Required Lenders (or,
to the extent provided in Section 13.12 of the Credit Agreement, each of the
Lenders) and (ii) at any time after the occurrence of the Satisfaction Date of
the Credit Document Obligations, the holders of a majority of the Other
Obligations.

“Satisfaction” shall mean, (a) as to the Credit Document Obligations,
(i) payment in full thereof in cash (or, in the case of Letters of Credit, such
Letters of Credit are replaced, cash collateralized or made subject to backstop
letters of credit pursuant to documentation acceptable to the Collateral Agent
and the applicable Issuing Lenders), (ii) termination of all Commitments under
the Credit Agreement and (iii) no further Commitments, Loans, Letters of Credit
or any other extensions of credit may be provided under the Credit Agreement and
(b) as to the Obligations or Guaranteed Obligations, (i) payment in full thereof
in cash (or, (x) in the case of Letters of Credit, such Letters of Credit are
replaced, cash collateralized or made subject to backstop letters of credit
pursuant to documentation acceptable to the Collateral Agent and the applicable
Issuing Lenders and (y) in the case of Secured Cash Management Agreements and
Secured Hedging Agreements, termination thereof or completion of other
arrangements in respect thereof satisfactory to the Secured Creditor
counterparty thereto), (ii) termination of all Commitments under the Credit
Agreement and (iii) no further Commitments, Loans, Letters of Credit or any
other extensions of credit may be provided under the Credit Agreement.

“Satisfaction Date” shall mean as to the Credit Document Obligations, the
Obligations or the Guaranteed Obligations, the date of the Satisfaction of such
Credit Document Obligations, Obligations or Guaranteed Obligations, as the case
may be.

“Secondary Obligations” shall mean all Obligations other than Primary
Obligations.

 

43



--------------------------------------------------------------------------------

“Secured Cash Management Services Agreement” shall have the meaning provided in
the recitals to this Agreement.

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Secured Debt Agreements” shall mean and include this Agreement, each other
Credit Document, each Secured Cash Management Services Agreement and each
Secured Hedging Agreement.

“Secured Hedging Agreement” shall have the meaning provided in the recitals to
this Agreement.

“Software” shall mean all right, title or interest in and to software, code,
applications, websites, systems databases and all software licensing rights now
held or hereafter acquired by any Assignor.

“Specified Entity” shall have the meaning provided in the definition of
“Excluded Property” contained herein.

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State thereof or the District of Columbia (each, a
“Domestic Corporation”), all of the issued and outstanding shares of stock owned
by any Assignor of any Domestic Corporation and (y) with respect to corporations
not Domestic Corporations (each, a “Foreign Corporation”), all of the issued and
outstanding shares of capital stock owned at any time by any Assignor of any
Foreign Corporation that is a Subsidiary of such Assignor.

“Termination Date” shall have the meaning provided in Section 12.8(a) of this
Agreement.

“Trade Secrets” shall mean any trade secrets, confidential information,
production procedures, all writing, plans, specifications and schematics,
engineering drawings, customer lists, goodwill, other know-how and all data of
any kind or nature, regardless of the medium of recording, relating to the
design manufacture, assembly, installation, use, operation, marketing, sale
and/or servicing of any products or business of an Assignor worldwide whether or
not in a written, tangible or physical medium.

“Trade Secret Rights” shall mean the rights of an Assignor in any Trade Secret
it holds.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

44



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.1 Notices. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by mail, facsimile, electronic mail or
overnight courier service and all such notices and communications shall, when
sent by mail, facsimile, electronic mail or courier, be effective when deposited
in the mail, sent by facsimile or electronic mail or delivered to the overnight
courier, as the case may be, except that notices and communications to the
Collateral Agent or any Assignor shall not be effective until received by the
Collateral Agent or such Assignor, as the case may be. All notices and other
communications shall be in writing and addressed as follows:

(a) if to any Assignor, c/o:

Lee Enterprises, Incorporated

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Facsimile No.: (563) 327-2600

Email: carl.schmidt@lee.net

With a copy to:

Lane & Waterman LLP

220 N. Main Street, Suite 600

Davenport, IA, 52801

Attention: C. D. Waterman III

Facsimile No.: 563-324-1616

Email: dwaterman@l-wlaw.com

(b) if to the Collateral Agent, at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel

Telephone No.: 302-634-4154

Facsimile No.: 302-634-3301

Email: dimple.x.patel@jpmorgan.com

With copies to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Neer Reibenbach

 

45



--------------------------------------------------------------------------------

Telephone No.: 302-634-1678

Facsimile No.: 302-634-3301

Email: neer.reibenbach@jpmorgan.com

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Timothy Lee

Telephone No.: 212-270-2282

Facsimile No.: 212-270-5100

Email: timothy.d.lee@jpmorgan.com

(c) if to any Lender Creditor (other than the Collateral Agent), at such address
as such Lender Creditor shall have specified in the Credit Agreement;

(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to each Assignor and the Collateral Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

Section 12.2 Waiver; Amendment. Except as provided in Sections 12.8 and 12.12
hereof, none of the terms and conditions of this Agreement may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by each Assignor directly affected thereby (it being understood that the
addition or release of any Assignor hereunder shall not constitute a change,
waiver, discharge or termination affecting any Assignor other than the Assignor
so added or released) and the Collateral Agent (with the written consent of the
Required Secured Creditors).

Section 12.3 Obligations Absolute. The obligations of each Assignor hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by, (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of such Assignor; (b) any
exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Agreement or any other Secured Debt
Agreement; or (c) any amendment to or modification of any Secured Debt Agreement
or any security for any of the Obligations; whether or not such Assignor shall
have notice or knowledge of any of the foregoing.

Section 12.4 Successors and Assigns. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 12.8
hereof, (ii) be binding upon each Assignor, its successors and assigns;
provided, however, that no Assignor shall assign any of its rights or
obligations hereunder without the prior written consent of the Collateral Agent
(with the prior written consent of the Required Secured Creditors), and
(iii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent, the other Secured Creditors
and their respective successors, transferees and assigns. All agreements,
statements, representations and warranties made by each Assignor herein or in
any certificate or

 

46



--------------------------------------------------------------------------------

other instrument delivered by such Assignor or on its behalf under this
Agreement shall be considered to have been relied upon by the Secured Creditors
and shall survive the execution and delivery of this Agreement and the other
Secured Debt Agreements regardless of any investigation made by the Secured
Creditors or on their behalf.

Section 12.5 Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

Section 12.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS JURISDICTION
OVER SUCH ASSIGNOR. EACH ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION
10.1 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH
ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS AGREEMENT, OR ANY SECURED
CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER
JURISDICTION.

(b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY

 

47



--------------------------------------------------------------------------------

SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 12.7 Assignor’s Duties. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that each Assignor shall remain
liable to perform all of the obligations, if any, assumed by it with respect to
the Collateral and the Collateral Agent shall not have any obligations or
liabilities with respect to any Collateral by reason of or arising out of this
Agreement, nor shall the Collateral Agent be required or obligated in any manner
to perform or fulfill any of the obligations of any Assignor under or with
respect to any Collateral.

Section 12.8 Termination; Release. (a) After the Termination Date, this
Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation in Section 10.1 hereof, shall survive such
termination) and the Collateral Agent, at the request and expense of the
respective Assignor, will promptly execute and deliver to such Assignor a proper
instrument or instruments (including UCC termination statements on form UCC-3)
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to such Assignor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Collateral Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement. As used in this Agreement,
“Termination Date” shall mean the Satisfaction Date of the Obligations and the
Guaranteed Obligations.

(b) In the event that any part of the Collateral is (x) sold, transferred or
otherwise disposed of (to a Person other than a Credit Party) in a transaction
not prohibited by the Secured Debt Agreements at the time of such sale, transfer
or disposition, (y) is owned or at any time acquired by a Guarantor that has
been released from the Guarantee pursuant to the Credit Documents (including in
connection with the designation of such Guarantor as an Unrestricted Subsidiary)
or (z) released at the direction of the Required Secured Lenders in accordance
with the Secured Debt Agreements, the security interest created hereby with
respect to such part of the Collateral shall automatically be released and the
Collateral Agent, at the reasonable request and expense of such Assignor, will
execute and deliver such documentation, including termination or partial release
statements and the like in connection therewith and assign, transfer and deliver
to such Assignor (without recourse and without any representation or warranty)
such of the Collateral as is then being (or has been) so sold or otherwise
disposed of, or released, and as may be in the possession of the Collateral
Agent and has not theretofore been released pursuant to this Agreement. The
proceeds of such sale, transfer or other disposition shall be applied in
accordance with the terms of the Credit Agreement or such other Secured Debt
Agreements to the extent required to be so applied. Furthermore, upon the
release of any Guarantor from the Guarantee in accordance with the provisions
thereof, such Assignor (and the Collateral at such time assigned by the
respective Assignor pursuant hereto) shall be released from this Agreement.

 

48



--------------------------------------------------------------------------------

(c) At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 12.8(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by a principal executive officer of such
Assignor stating that the release of the respective Collateral is permitted
pursuant to such Section 12.8(a) or (b). At any time that the Borrower or the
respective Assignor desires that a Subsidiary of the Borrower which has been
released from the Guarantee be released hereunder as provided in the last
sentence of Section 12.8(b) hereof, it shall deliver to the Collateral Agent a
certificate signed by a principal executive officer of the Borrower and the
respective Assignor stating that the release of the respective Assignor (and its
Collateral) is permitted pursuant to such Section 12.8(b). If reasonably
requested by the Collateral Agent (although the Collateral Agent shall have no
obligation to make such request), the relevant Assignor shall furnish
appropriate legal opinions (from counsel, reasonably acceptable to the
Collateral Agent) to the effect set forth in this Section 12.8(c).

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in good faith believes to be in accordance with) this
Section 12.8.

Section 12.9 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart to this Agreement by facsimile transmission or other electronic
transmission (including “.pdf” or “.tif” format) shall be effective as a
manually signed counterpart of this Agreement. A set of counterparts executed by
all the parties hereto shall be lodged with the Borrower and the Collateral
Agent.

Section 12.10 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 12.11 The Collateral Agent and the other Secured Creditors. The
Collateral Agent will hold in accordance with this Agreement (and subject to the
applicable Intercreditor Agreements) all items of the Collateral at any time
received under this Agreement. It is expressly understood and agreed that the
obligations of the Collateral Agent as holder of the Collateral and interests
therein and with respect to the disposition thereof, and otherwise under this
Agreement, are only those expressly set forth in this Agreement and in
Section 12 of the Credit Agreement. The Collateral Agent shall act hereunder on
the terms and conditions set forth herein and in Section 12 of the Credit
Agreement.

Section 12.12 Additional Assignors. It is understood and agreed that any party
that desires to become an Assignor hereunder, or is required to execute a
counterpart of this Agreement after the date hereof pursuant to the requirements
of the Credit Agreement or any other Credit Document, shall (i) become an
Assignor hereunder by (x) executing a counterpart hereof and delivering same to
the Collateral Agent or by executing a joinder agreement and delivering same to
the Collateral Agent, in each case as may be requested by (and in form and

 

49



--------------------------------------------------------------------------------

substance satisfactory to) the Collateral Agent, (y) delivering supplements to
Annexes A through F, inclusive, G through J, inclusive, and N through Q,
inclusive, hereto as are necessary to cause such Annexes to be complete and
accurate with respect to such additional Assignor on such date and (z) taking
all actions as specified in this Agreement as would have been taken by such
Assignor had it been an original party to this Agreement, in each case with all
documents required above to be delivered to the Collateral Agent and with all
documents and actions required above to be taken to the reasonable satisfaction
of the Collateral Agent and (ii) be deemed to have made the representations and
warranties made by the Assignors in this Agreement; provided that any such
representations and warranties that relate to the date of this Agreement shall
be deemed to relate to the date such additional Assignor becomes an Assignor
hereunder.

Section 12.13 Set Off. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default (such term to
mean and include any “Event of Default” as defined in the Credit Agreement and
any payment default under any Secured Cash Management Services Agreement or
Secured Hedging Agreement continuing after any applicable grace period), each
Secured Creditor is hereby authorized, at any time or from time to time, without
notice to any Guarantor or to any other Person, any such notice being expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Secured
Creditor to or for the credit or the account of such Guarantor, against and on
account of the obligations and liabilities of such Guarantor to such Secured
Creditor under the Guarantee, irrespective of whether or not such Secured
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured; provided that no amounts received from, or set off with respect to,
any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor. Each Secured Creditor (by its acceptance of the benefits hereof)
acknowledges and agrees that the provisions of this Section 12.13 are subject to
the sharing provisions set forth in Section 13.06 of the Credit Agreement and
the applicable Intercreditor Agreements.

Section 12.14 Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the exercise of any right or remedy by the Collateral Agent hereunder
shall be subject to the provisions of the applicable Intercreditor Agreements.
In the event of any conflict between the terms of any applicable Intercreditor
Agreement and this Agreement, the terms of the applicable Intercreditor
Agreement shall govern and control.

[Remainder of this page intentionally left blank; signature page follows]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

LEE ENTERPRISES, INCORPORATED, as an Assignor By:  

/s Carl G. Schmidt

  Name: Carl G. Schmidt  

Title:   Vice President, Chief Financial Officer

            & Treasurer

ACCUDATA, INC.

JOURNAL-STAR PRINTING CO.

K. FALLS BASIN PUBLISHING, INC.

LEE CONSOLIDATED HOLDINGS CO.

LEE PUBLICATIONS, INC.

LEE PROCUREMENT SOLUTIONS CO.

SIOUX CITY NEWSPAPERS, INC.,

each as an Assignor

By:   /s/ C. D. Waterman III   Name: C. D. Waterman III   Title:   Secretary INN
PARTNERS, L.C., as an Assignor By:   ACCUDATA, INC., Managing Member By:   /s/
C. D. Waterman III   Name: C. D. Waterman III   Title:   Secretary

Signature Page to First Lien Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

JPMORGAN CHASE BANK, N.A.,

    as Collateral Agent

By:   /s/ Peter B. Thauer   Name: Peter B. Thauer   Title:   Managing Director

Signature Page to First Lien Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Assignor

  

Address(es) of Chief Executive Office

Lee Enterprises, Incorporated    201 N. Harrison St. Ste. 600    Davenport, IA
52801 Journal-Star Printing Co.    926 P Street    Lincoln, NE 68501 Accudata,
Inc.    201 N. Harrison St. Ste. 600    Davenport, IA 52801 INN Partners, L.C.
   1510 47th Ave.    Moline, IL 61265 K. Falls Basin Publishing, Inc.    201 N.
Harrison St. Ste. 600    Davenport, IA 52801 Lee Consolidated Holdings Co.   
507 Main Street    Rapid City, SD 57709 Lee Publications, Inc.    201 N.
Harrison St. Ste. 600    Davenport, IA 52801 Lee Procurement Solutions Co.   
201 N. Harrison St. Ste. 600    Davenport, IA 52801 Sioux City Newspapers, Inc.
   515 Pavonia Street    Sioux City, IA 51102



--------------------------------------------------------------------------------

ANNEX B

[RESERVED]



--------------------------------------------------------------------------------

ANNEX C

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS

AND FEDERAL EMPLOYER IDENTIFICATION NUMBERS

 

Exact Legal Name

of Each Assignor

   Type of
Organization (or, if
the Assignor is an
Individual, so
indicate)    Registered
Organization
(Yes/No)    Jurisdiction of
Organization   

Assignor’s Location (for
purposes of NY
UCC § 9-307)

   Assignor’s
Organization
Identification
Number (or, if
it has none,
so indicate)   Assignor’s Federal
Employer
Identification Number
(or, if it has none,
so indicate)   Transmitting
Utility?
(Yes/No)

Lee Enterprises, Incorporated

   Corporation    Yes    Delaware    201 N. Harrison St. Ste.
600, Davenport, IA 52801    [redacted]   [redacted]   No

Journal-Star Printing Co.

   Corporation    Yes    Nebraska    926 P Street, Lincoln, NE 68501   
[redacted]   [redacted]   No

Accudata, Inc.

   Corporation    Yes    Iowa    201 N. Harrison St. Ste.
600, Davenport, IA 52801    [redacted]   [redacted]   No

INN Partners, L.C.

   Limited Liability


Company

   Yes    Iowa    1510 47th Ave., Moline, IL 61265    [redacted]   [redacted]  
No

K. Falls Basin Publishing, Inc.

   Corporation    Yes    Oregon    201 N. Harrison St. Ste.
600, Davenport, IA 52801    [redacted]   [redacted]   No

Lee Consolidated Holdings Co.

   Corporation    Yes    South Dakota    507 Main Street, Rapid City, SD 57709
   [redacted]   [redacted]   No

Lee Publications, Inc.

   Corporation    Yes    Delaware    201 N. Harrison St. Ste.
600, Davenport, IA 52801    [redacted]   [redacted]   No

Lee Procurement Solutions Co.

   Corporation    Yes    Iowa    201 N. Harrison St. Ste.
600, Davenport, IA 52801    [redacted]   [redacted]   No

Sioux City Newspapers, Inc.

   Corporation    Yes    Iowa    515 Pavonia Street, Sioux City, IA 51102   
[redacted]   [redacted]   No



--------------------------------------------------------------------------------

ANNEX D

[RESERVED]



--------------------------------------------------------------------------------

ANNEX E

DESCRIPTION OF CERTAIN SIGNIFICANT TRANSACTIONS OCCURRING WITHIN ONE YEAR

PRIOR TO THE DATE OF THE GUARANTEE AND COLLATERAL AGREEMENT

 

Name of Assignor

  

Description of any Transactions as required by

Section 3.8 of the Guarantee and Collateral Agreement

Lee Enterprises, Incorporated    N/A Journal-Star Printing Co.    N/A Accudata,
Inc.    N/A INN Partners, L.C.    N/A K. Falls Basin Publishing, Inc.    N/A Lee
Consolidated Holdings Co.    N/A Lee Publications, Inc.    N/A Lee Procurement
Solutions Co.    N/A Sioux City Newspapers, Inc.    N/A



--------------------------------------------------------------------------------

ANNEX F

SCHEDULE OF DEPOSIT ACCOUNTS

REDACTED



--------------------------------------------------------------------------------

ANNEX G

DESCRIPTION OF COMMERCIAL TORT CLAIMS

NONE



--------------------------------------------------------------------------------

ANNEX H

SCHEDULE OF MARKS AND APPLICATIONS;

INTERNET DOMAIN NAME REGISTRATIONS; MASTHEADS;

MOBILE/TABLET APPLICATIONS; TRADE NAMES; AND SOFTWARE

 

1. Marks and Applications:

 

  a. Federal Marks (registered with the USPTO)

 

Owner

  

Mark

  

Reg. Date

  

Registration No.

INN Partners, L.C. d/b/a/    Ad-Owl    6/16/2009    3639360 TownNews.com      
      MurlinStats    6/16/2009    3639364    TownNews.com    6/16/2009   
3639362 Lee Enterprises,    Best Bridal    9/16/2008    3501832 Incorporated   
         First. Best.    3/30/2010    3766801    Journalstar.com    7/30/2002   
2600249    Lincoln Journal Star    4/23/2002    2563200    Rapid City Journal   
11/29/2005    3019904    Sellitia.com    2/2/2010    3745545    Sellitmt.com   
9/1/2009    3678060    Sellitwi.com    9/8/2009    3681720    Snoop    6/9/1992
   1693756    Today’s Deal Hop On It    7/5/2011    3988952    Wheels For You   
1/7/1997    2029349 Lee Procurement Solutions    Albany Democrat-Herald   
8/9/2005    2983247 Co.             Beatrice Daily Sun    9/13/2005    2995157
   Billings Gazette    10/4/2005    3003817    Classic Images    11/30/1993   
1807513    Classic Images    12/7/1999    2297511



--------------------------------------------------------------------------------

ANNEX H

Page 2

 

   Columbus Telegram    1/24/2006    3049194    Corvallis Gazette-Times   
1/24/2006    3049193    Films of the Golden Age    1/27/1998    2133570    Films
of the Golden Age    5/10/2011    3957298    Fremont Tribune    11/15/2005   
3015260    Globe Gazette    1/10/2006    3040312    Hollywords    1/27/1998   
2133569    Independent Record    12/13/2005    3027216    Iowa Farmer Today   
7/1/1986    1399378    La Crosse Tribune    11/8/2005    3013050    Midwest
Messenger    8/10/1999    2269096    Missoulian    11/22/2005    3017463   
Montana Magazine    5/7/1996    1972527    Muscatine Journal    2/7/2006   
3057253    Quad-City Times    3/8/2005    2930855    Ravalli Republic   
12/6/2005    3023436    Sioux City Journal    11/1/2005    3010699    The
Bismarck Tribune    12/27/2005    3034528    The Chippewa Herald    1/24/2006   
3049359    The Journal Times    3/29/2005    2936435    The Montana Standard   
5/3/2005    2946203    The Post-Star    12/13/2005    3026856    The Southern
Illinoisan    1/17/2006    3044734    The Times and Democrat    7/12/2005   
2967026    The Times-News    7/19/2005    2970506    Tidy Rak    8/25/1998   
2184916    Times-Courier    1/24/2006    3049358    Tri-State Neighbor   
2/25/1997    2040735    Winona Daily News    1/31/2006    3053430    Winonanet
   8/5/1997    2086288



--------------------------------------------------------------------------------

ANNEX H

Page 3

 

   Work For You    6/1/1999    2249727 Lee Publications, Inc.    The Citizen   
6/15/2004    2853531    The Ledger Independent    6/1/2004    2847485

 

  b. Federal Applications

 

Owner

  

Mark

  

Application

Filing Date

  

Serial No.

  

File Type

Lee Procurement    Connect Me Local    2/19/2014    86197925    Intent to Use
Solutions Co.            

 

  c. State Marks

 

Owner

  

Mark

  

Registration/

Filing/Issued

Date

  

Jurisdiction

  

Registration No.

Lee Enterprises,    The Ravalli Post (and    2/3/2010    Montana    T027278
Incorporated    design)             The Valley Post (and    2/10/2010    Montana
   T027327    design)             Jeans Day! (and    5/27/1994    North   
6221200    design)       Dakota       North Dakota Online    7/13/1994    North
   5263300          Dakota       Turn to the Trib    1/25/2006    Wisconsin   
20065601291    Chippewa County    9/27/2005    Wisconsin    20055600537   
Advertiser             Dunn County    8/24/2005    Wisconsin    20055600333   
Reminder             Dunn County Shopper    9/21/2005    Wisconsin   
20055600540    The Chippewa Herald    9/21/2005    Wisconsin   

20055600536



--------------------------------------------------------------------------------

ANNEX H

Page 4

 

   The Dunn County    9/21/2005    Wisconsin    20055600539    News            
Your Family Shopper    9/21/2005    Wisconsin    20055600538    La Crosse
Tribune    3/10/2004    Wisconsin    20045401846    County Amateur Golf         
   Championship             Smart Shopper    10/18/2011    Montana    T028518   
Corvallis Gazette-    5/2/2003    Oregon    36754    Times (and design)         
   Mid-Valley Sunday    9/27/2001    Oregon    35405    Casper Star-Tribune   
10/27/2003    Wyoming    2003-000456833

 

2. Internet Domain Name Registrations:

Assignors may use domain names and/or be the registrant of record for domain
names that are beneficially owned by third parties that are not subject to or a
part of this Agreement and therefore those domain names are not listed in this
Annex I.

Assignors may own immaterial domain names that are not used and thus not
included in this Annex. Assignors may also have included immaterial domain names
in this Annex that are not in use. Domain names are set forth in this Annex
under the subsidiaries who are their beneficial owners; however, such domain
names may be formally registered to parties including: Lee Publications, Inc.,
Lee Procurement Solutions Co., Lee Enterprises, Lee Enterprises, Incorporated,
INN Partners L.C., or Lee Consolidated Holdings Co.

 

DOMAIN NAME    BENEFICIAL OWNER agweekly.com    Ag Weekly dairymonthly.com    Ag
Weekly farmtimes.com    Ag Weekly inlivestock.com    Ag Weekly
albanydemocrathearld.com    Albany Democrat-Herald albanydemocratherald.com   
Albany Democrat-Herald albanydemocrat-herald.com    Albany Democrat-Herald
albany-democratherald.com    Albany Democrat-Herald



--------------------------------------------------------------------------------

ANNEX H

Page 5

 

beavergameday.com    Albany Democrat-Herald democrateherald.com    Albany
Democrat-Herald democrathearld.com    Albany Democrat-Herald democratherald.com
   Albany Democrat-Herald democrat-herald.com    Albany Democrat-Herald
democratherald.xxx    Albany Democrat-Herald democratheraldnewspaper.com   
Albany Democrat-Herald democraticherald.com    Albany Democrat-Herald
dhonline.com    Albany Democrat-Herald dhwheelsforyou.com    Albany
Democrat-Herald generationsoregon.com    Albany Democrat-Herald
gtwheelsforyou.com    Albany Democrat-Herald m.democratherald.com    Albany
Democrat-Herald midvalleynow.com    Albany Democrat-Herald midvalleysunday.com
   Albany Democrat-Herald midvalleyvoice.com    Albany Democrat-Herald
mventertainer.com    Albany Democrat-Herald mvinbusiness.com    Albany
Democrat-Herald mvonline.com    Albany Democrat-Herald mvourtown.com    Albany
Democrat-Herald mvvoice.com    Albany Democrat-Herald welcometoalbany.com   
Albany Democrat-Herald welcometocorvallis.com    Albany Democrat-Herald
westernoregon.com    Albany Democrat-Herald beatricedailysun.com    Beatrice
Daily Sun beatricedailysun.xxx    Beatrice Daily Sun m.beatricedailysun.com   
Beatrice Daily Sun sunlandbridal.com    Beatrice Daily Sun sunlandpets.com   
Beatrice Daily Sun bellefourchepost.com    Belle Fourche Post and Bee
bellefourchepostandbee.com    Belle Fourche Post and Bee bfpost.com    Belle
Fourche Post and Bee postandbee.com    Belle Fourche Post and Bee 406pol.com   
Billings Gazette 406political.com    Billings Gazette 501blog.com    Billings
Gazette bakkenhelpwanted.com    Billings Gazette bcsmayfair.com    Billings
Gazette bgbids.com    Billings Gazette bigskybridemagazine.com    Billings
Gazette bigskybridesmagazine.com    Billings Gazette



--------------------------------------------------------------------------------

ANNEX H

Page 6

 

billinggazette.com    Billings Gazette billingsbreweries.com    Billings Gazette
billingsbrides.com    Billings Gazette billingsbusiness.com    Billings Gazette
billingsbusinesswatch.com    Billings Gazette billingsgazette.com    Billings
Gazette billingsgazette.net    Billings Gazette billingsgazette.tv    Billings
Gazette billingsgazette.xxx    Billings Gazette billingsgazzette.com    Billings
Gazette billingshomeforsale.com    Billings Gazette billingshouseforsale.com   
Billings Gazette billingsmagazine.com    Billings Gazette
billingsthriftynickel.com    Billings Gazette billingswelcomehome.com   
Billings Gazette catgrizinsider.com    Billings Gazette celebratebillings.com   
Billings Gazette electmontana.com    Billings Gazette electwyoming.com   
Billings Gazette enjoybillings.com    Billings Gazette explorebillings.com   
Billings Gazette firstfridaybillings.com    Billings Gazette
gazettemediagroup.com    Billings Gazette gazoutdoors.com    Billings Gazette
gazprepsports.com    Billings Gazette greentagsavings.com    Billings Gazette
hopontodaysdeal.com    Billings Gazette hopontodaysdeals.com    Billings Gazette
hopontotodaysdeal.com    Billings Gazette hopontotodaysdeals.com    Billings
Gazette hotbuyscoolcash.com    Billings Gazette insideyellowstone.com   
Billings Gazette insideyellowstonepark.com    Billings Gazette jobsbakken.com   
Billings Gazette lifewisemagazine.com    Billings Gazette luxury-4-less.com   
Billings Gazette m.billingsgazette.com    Billings Gazette
magiccityexperience.com    Billings Gazette magiccitymagazine.com    Billings
Gazette montanaenergyreview.com    Billings Gazette montanafires.com    Billings
Gazette



--------------------------------------------------------------------------------

ANNEX H

Page 7

 

montanaflyline.com    Billings Gazette montanaforum.com    Billings Gazette
montanalandmagazine.com    Billings Gazette montanawheelsforyou.com    Billings
Gazette montanawheelsforyou.net    Billings Gazette mtenergyquarterly.com   
Billings Gazette mtenergyreview.com    Billings Gazette mtpol.com    Billings
Gazette mybillingsgazette.com    Billings Gazette newsmontana.net    Billings
Gazette nick-nicco-toole.com    Billings Gazette savingsfortheseason.com   
Billings Gazette sellitmontana.com    Billings Gazette sellitmt.com    Billings
Gazette supersummersavings.com    Billings Gazette themoreshow.com    Billings
Gazette therexbillings.com    Billings Gazette todaysdealbillings.com   
Billings Gazette todaysdealhoponit.com    Billings Gazette
todaysdealsbillings.com    Billings Gazette todaysdealshoponit.com    Billings
Gazette westernbusinessnews.com    Billings Gazette winabeetle.com    Billings
Gazette winabug.com    Billings Gazette winavolkswagen.com    Billings Gazette
workbakken.com    Billings Gazette workdakotas.com    Billings Gazette
workmt.com    Billings Gazette worknd.com    Billings Gazette workndakota.com   
Billings Gazette worksdakota.com    Billings Gazette yellowstoneshopper.com   
Billings Gazette youcanvolunteer.org    Billings Gazette bismarcksportshow.com
   Bismarck Tribune bismarcktribune.com    Bismarck Tribune bismarcktribune.xxx
   Bismarck Tribune bismarcktribunesportshow.com    Bismarck Tribune
bismarktribune.com    Bismarck Tribune dakotawheels.com    Bismarck Tribune
dakotawheels.net    Bismarck Tribune finderads.com    Bismarck Tribune



--------------------------------------------------------------------------------

ANNEX H

Page 8

 

m.bismarcktribune.com    Bismarck Tribune ndbusinesswatch.com    Bismarck
Tribune ndbusinesswatch.net    Bismarck Tribune ndcouponsource.com    Bismarck
Tribune ndfloods.com    Bismarck Tribune ndfloods.net    Bismarck Tribune
ndhirepower.com    Bismarck Tribune ndonline.com    Bismarck Tribune
ndwheelsforyou.com    Bismarck Tribune southidahopress.com    Burley South Idaho
Press burtcountyplaindealer.com    Burt County Plaindealer casperjournal.com   
Casper Journal casperjournal.net    Casper Journal m.casperjournal.com    Casper
Journal 1wyo.com    Casper Star-Tribune 1wyo.net    Casper Star-Tribune
casperstartribune.com    Casper Star-Tribune casperstartribune.info    Casper
Star-Tribune casperstartribune.net    Casper Star-Tribune casperstartribune.org
   Casper Star-Tribune casperworks.com    Casper Star-Tribune casperworks.net   
Casper Star-Tribune casperworks.org    Casper Star-Tribune cnfr.net    Casper
Star-Tribune livewellwyoming.com    Casper Star-Tribune m.trib.com    Casper
Star-Tribune madeinwyoming.net    Casper Star-Tribune mormontrail.net    Casper
Star-Tribune mytribtown.com    Casper Star-Tribune pokes.trib.com    Casper
Star-Tribune rodeo.trib.com    Casper Star-Tribune sellitwy.com    Casper
Star-Tribune sellitwyo.com    Casper Star-Tribune sellitwyoming.com    Casper
Star-Tribune startribuneauction.com    Casper Star-Tribune trib.com    Casper
Star-Tribune tribextra.com    Casper Star-Tribune tribextra.net    Casper
Star-Tribune tribsports.com    Casper Star-Tribune walkacrosswyoming.com   
Casper Star-Tribune wereadnatrona.com    Casper Star-Tribune



--------------------------------------------------------------------------------

ANNEX H

Page 9

 

wyohighschool.com    Casper Star-Tribune wyomingjobquest.com    Casper
Star-Tribune wyominglandmagazine.com    Casper Star-Tribune
wyomingparadeofhomes.com    Casper Star-Tribune wyomingsports.com    Casper
Star-Tribune wyomingvarsity.com    Casper Star-Tribune wyomingwheelsforyou.com
   Casper Star-Tribune wyomingwomensexpo.com    Casper Star-Tribune wyopreps.net
   Casper Star-Tribune wyosports.com    Casper Star-Tribune wyovarsity.com   
Casper Star-Tribune wyovarsity.net    Casper Star-Tribune wyowheels.com   
Casper Star-Tribune wyowheelsforyou.com    Casper Star-Tribune wyoworks.com   
Casper Star-Tribune chadronnews.com    Chadron Record thechadronnews.com   
Chadron Record chippewa.com    Chippewa Herald chippewaherald.com    Chippewa
Herald chippewavalleybusinessreport.com    Chippewa Herald
chippewavalleymarket.com    Chippewa Herald chippewavalleynewspapers.com   
Chippewa Herald chippewavalleynewspapers.net    Chippewa Herald
lakelanddoorsllc.com    Chippewa Herald m.chippewa.com    Chippewa Herald
auburnpub.com    Citizen auburnpub.xxx    Citizen m.auburnpub.com    Citizen
classicimages.com    Classic Images columbusareachoice.com    Columbus Telegram
columbustelegram.com    Columbus Telegram columbustelegram.xxx    Columbus
Telegram m.columbustelegram.com    Columbus Telegram rgauctions.net    Columbus
Telegram thebanner-press.com    Columbus Telegraph corvallisgazettetimes.com   
Corvallis Gazette-Times gazettetimes.com    Corvallis Gazette-Times
gazettetimes.xxx    Corvallis Gazette-Times gtconnect.com    Corvallis
Gazette-Times m.gazettetimes.com    Corvallis Gazette-Times
bestpracticeslowercolumbia.com    Daily News



--------------------------------------------------------------------------------

ANNEX H

Page 10

 

columbiaviews.biz    Daily News columbiaviews.com    Daily News
columbiaviews.info    Daily News columbiaviews.net    Daily News hairydeals.com
   Daily News lokeco.biz    Daily News lokeco.info    Daily News lokeco.net   
Daily News lokeco.org    Daily News lokeco.us    Daily News
lowercolumbiamedia.com    Daily News m.tdn.com    Daily News mizzlemarketing.com
   Daily News mountsthelensnationalvolcanicmonument.com    Daily News
mountsthelensnationalvolcanicmonument.net    Daily News
mountsthelensvacation.com    Daily News mountsthelensvacation.net    Daily News
mtsthelensvacation.com    Daily News mtsthelensvacation.net    Daily News
mytdn.com    Daily News tdn.com    Daily News tdnhosting.com    Daily News
tdnpreps.com    Daily News visit-mountsthelens.com    Daily News
visit-mountsthelens.net    Daily News visit-mtsthelens.com    Daily News
visit-mtsthelens.net    Daily News wheelsforyoutdn.com    Daily News
dunnconnect.com    Dunn County News dunncountyshopper.com    Dunn County Shopper
elkodaily.com    Elko Daily Free Press elkodaily.xxx    Elko Daily Free Press
elkovisitor.com    Elko Daily Free Press m.elkodaily.com    Elko Daily Free
Press miningquarterly.com    Elko Daily Free Press agads.com    Farm and Ranch
Guide ag-ads.com    Farm and Ranch Guide agbuzz.com    Farm and Ranch Guide
farmandranchguide.com    Farm and Ranch Guide farmequipmentcenter.com    Farm
and Ranch Guide farms4sale.com    Farm and Ranch Guide



--------------------------------------------------------------------------------

ANNEX H

Page 11

 

m.farmandranchguide.com    Farm and Ranch Guide minnesotafarmguide.com    Farm
and Ranch Guide minnesotafarmguide.net    Farm and Ranch Guide
missourifarmertoday.com    Farm and Ranch Guide mobileagsource.com    Farm and
Ranch Guide brittnewstribune.com    Forest City Summit forestcitysummit.com   
Forest City Summit winnebagoshopper.com    Forest City Summit foxxyshoppers.com
   Foxxy Shopper - LaCrosse lacrossefoxxy.com    Foxxy Shopper - LaCrosse
lacrossefoxxyshopper.com    Foxxy Shopper - LaCrosse fremontareashopper.com   
Fremont Tribune fremontneb.com    Fremont Tribune fremonttribune.com    Fremont
Tribune fremonttribune.xxx    Fremont Tribune ftrib.com    Fremont Tribune
m.fremonttribune.com    Fremont Tribune burtonwood.com    Globe-Gazette/Sunday
Globe charliebrownchildcare.com    Globe-Gazette/Sunday Globe
clearlakeshoppes.com    Globe-Gazette/Sunday Globe evamarieshomeandgift.com   
Globe-Gazette/Sunday Globe firstgabrielsonagency.com    Globe-Gazette/Sunday
Globe fullertonfh.com    Globe-Gazette/Sunday Globe globegazette.com   
Globe-Gazette/Sunday Globe globegazette.net    Globe-Gazette/Sunday Globe
globegazette.xxx    Globe-Gazette/Sunday Globe goodnatures.com   
Globe-Gazette/Sunday Globe iowaauctionsonline.com    Globe-Gazette/Sunday Globe
iowafarmfresh.com    Globe-Gazette/Sunday Globe kushspaandsalon.com   
Globe-Gazette/Sunday Globe landfillnorthiowa.org    Globe-Gazette/Sunday Globe
leescampersmc.com    Globe-Gazette/Sunday Globe m.globegazette.com   
Globe-Gazette/Sunday Globe masoncity2010.org    Globe-Gazette/Sunday Globe
masoncityglobegazette.com    Globe-Gazette/Sunday Globe masoncityshopper.com   
Globe-Gazette/Sunday Globe minnesotaauctionsonline.com    Globe-Gazette/Sunday
Globe musenorris.com    Globe-Gazette/Sunday Globe niowarealty.com   
Globe-Gazette/Sunday Globe northerniowarealestate.com    Globe-Gazette/Sunday
Globe northiowanews.com    Globe-Gazette/Sunday Globe



--------------------------------------------------------------------------------

ANNEX H

Page 12

 

northiowarealty.net    Globe-Gazette/Sunday Globe vvwca.com   
Globe-Gazette/Sunday Globe wayoutsalvage.com    Globe-Gazette/Sunday Globe
wrightiniowa.com    Globe-Gazette/Sunday Globe accessdecatur.com    Herald &
Review decaturfood.com    Herald & Review decaturguide.com    Herald & Review
decaturguide.net    Herald & Review decaturheraldreview.com    Herald & Review
decaturlimited.com    Herald & Review decaturwelikeithere.com    Herald & Review
getoutandgolf.net    Herald & Review heraldandreview.com    Herald & Review
heraldreview.com    Herald & Review herald-review.com    Herald & Review
herald-review.xxx    Herald & Review hrpreps.com    Herald & Review
m.herald-review.com    Herald & Review myh-r.com    Herald & Review
nowdrivingonline.com    Herald & Review sellitil.com    Herald & Review
sellitil.net    Herald & Review sellitillinois.com    Herald & Review
sellitillinois.net    Herald & Review thebusiness-journal.com    Herald & Review
theprairieshopper.com    Herald & Review welikeithere.com    Herald & Review
williamstreetpress.com    Herald & Review workforyouillinois.com    Herald &
Review hotspringsstar.com    Hot Springs Star houstonconews.com    Houston
County News lacrescent.com    Houston County News adit.com    Independent Record
Technical Services dividemag.com    Independent Record Technical Services
flightmagazine.org    Independent Record Technical Services
helenahomegallery.com    Independent Record Technical Services
helenahomeseller.com    Independent Record Technical Services



--------------------------------------------------------------------------------

ANNEX H

Page 13

 

helenair.com    Independent Record Technical Services helenair.mobi   
Independent Record Technical Services helenair.net    Independent Record
Technical Services helenair.xxx    Independent Record Technical Services
helenalifestyles.com    Independent Record Technical Services helenatopjobs.com
   Independent Record Technical Services m.helenair.com    Independent Record
Technical Services pricklypearmt.org    Independent Record Technical Services
spectatorsguidemontana.com    Independent Record Technical Services
spectatorsguidemt.com    Independent Record Technical Services
theindependentrecord.com    Independent Record Technical Services ad-owl.com   
INN Partners, L.C. anytimeanything.com    INN Partners, L.C. anytimenews.com   
INN Partners, L.C. anytownnews.com    INN Partners, L.C. artisticdisplayads.com
   INN Partners, L.C. bigfoot-print.com    INN Partners, L.C. bloxcms.com    INN
Partners, L.C. buysellbuy.com    INN Partners, L.C. carsortrucks.com    INN
Partners, L.C. commercialpropertiesmontana.com    INN Partners, L.C.
commercialpropertiesmt.com    INN Partners, L.C. commercialpropertymontana.com
   INN Partners, L.C. commercialpropertymt.com    INN Partners, L.C.
communitypapers.com    INN Partners, L.C. cool-ads.com    INN Partners, L.C.
dotconnectmedia.com    INN Partners, L.C. flippinflies.com    INN Partners, L.C.
florencecivicclub.com    INN Partners, L.C. gritzblitz.com    INN Partners, L.C.
grumpyguy.com    INN Partners, L.C. homeforu.net    INN Partners, L.C.



--------------------------------------------------------------------------------

ANNEX H

Page 14

 

huskerillustrated.com    INN Partners, L.C. imgworldwide.com    INN Partners,
L.C. innsites.net    INN Partners, L.C. innstats.net    INN Partners, L.C.
inntours.net    INN Partners, L.C. kool-ads.com    INN Partners, L.C.
leeunionfree.net    INN Partners, L.C. lonestarjobnetwork.com    INN Partners,
L.C. monsterjobnetwork.com    INN Partners, L.C. murlinstats.net    INN
Partners, L.C. newspaperjobnetwork.com    INN Partners, L.C. niyouthcenter.com
   INN Partners, L.C. nostlguild.com    INN Partners, L.C.
osceolaclassifieds.com    INN Partners, L.C. ourjobnetwork.com    INN Partners,
L.C. peakmagazine.net    INN Partners, L.C. poincianaclassifieds.com    INN
Partners, L.C. qcdoc.org    INN Partners, L.C. soonerstateclassifieds.com    INN
Partners, L.C. special-sections.com    INN Partners, L.C.
theywantyourduesinstlouis.com    INN Partners, L.C. thisisyourhome.net    INN
Partners, L.C. townnews.biz    INN Partners, L.C. townnews.com    INN Partners,
L.C. townnews.usa    INN Partners, L.C. townnews-cms.com    INN Partners, L.C.
townnewsdesign.com    INN Partners, L.C. townnews-design.com    INN Partners,
L.C. townnews-mail.com    INN Partners, L.C. townnews-redesign.com    INN
Partners, L.C. townnews-staging.com    INN Partners, L.C.
townsendcommunication.com    INN Partners, L.C. westlawnmarket.com    INN
Partners, L.C. yourjobnetwork.com    INN Partners, L.C. agonthego.com    Iowa
Farmer Today combinecam.com    Iowa Farmer Today corncam.com    Iowa Farmer
Today cropblog.com    Iowa Farmer Today cropwatchblog.com    Iowa Farmer Today
dairycam.com    Iowa Farmer Today illinoisfarmertoday.com    Iowa Farmer Today



--------------------------------------------------------------------------------

ANNEX H

Page 15

 

indianafarmingtoday.com    Iowa Farmer Today iowafarmer.biz    Iowa Farmer Today
iowafarmer.com    Iowa Farmer Today iowafarmer.info    Iowa Farmer Today
iowafarmertoday.com    Iowa Farmer Today iowavotersguide.com    Iowa Farmer
Today m.iowafarmertoday.com    Iowa Farmer Today marketwatchonline.com    Iowa
Farmer Today midwestmarketer.com    Iowa Farmer Today soybeancam.com    Iowa
Farmer Today tractorcam.com    Iowa Farmer Today amplifieddig.com    Journal
Times animalcrackersjazz.com    Journal Times beggiconstruction.com    Journal
Times greatwheelsforyou.com    Journal Times h-ertel.com    Journal Times
jeffbraunrealtors.com    Journal Times journaltimes.com    Journal Times
journaltimes.xxx    Journal Times journaltimesonline.com    Journal Times
m.journaltimes.com    Journal Times mallofwis.com    Journal Times
margaretvcharters.com    Journal Times myjournaltimes.com    Journal Times
namiracine.org    Journal Times preservationracine.org    Journal Times
racineanimalcrackers.com    Journal Times racinecareerfest.com    Journal Times
racinecounty.com    Journal Times racinecountybride.com    Journal Times
racinecountyjobs.net    Journal Times racinecountywheels.net    Journal Times
racinedining.com    Journal Times racinehomeexpo.com    Journal Times
racinejournaltimes.com    Journal Times racinelighthouserun.com    Journal Times
racinepennysaver.com    Journal Times racinesportszone.com    Journal Times
scene262.com    Journal Times secondpresbyterianchurch.com    Journal Times
sellitkenosha.com    Journal Times



--------------------------------------------------------------------------------

ANNEX H

Page 16

 

sellitracine.com    Journal Times sellitwi.com    Journal Times
texreynoldstoysfortots.com    Journal Times thejournaltimes.com    Journal Times
uniongrovechamber.org    Journal Times wisconsindiscountmortgage.com    Journal
Times wrightinracine.com    Journal Times yumacinc.com    Journal Times
7riversclassifieds.com    LaCrosse Tribune 7riversmarketplace.com    LaCrosse
Tribune 7riversrentals.com    LaCrosse Tribune chippewavalleymarketplace.com   
LaCrosse Tribune couleenews.com    LaCrosse Tribune courierlifenews.com   
LaCrosse Tribune dibbydobby.com    LaCrosse Tribune dibbydobby.net    LaCrosse
Tribune ectradinpost.com    LaCrosse Tribune getitrivervalley.com    LaCrosse
Tribune holmencourier.com    LaCrosse Tribune homeselleronline.com    LaCrosse
Tribune insidepreps.com    LaCrosse Tribune jacksoncountychronicle.com   
LaCrosse Tribune lacrossenet.com    LaCrosse Tribune lacrossetribune.com   
LaCrosse Tribune lacrossetribune.net    LaCrosse Tribune lacrossetribune.org   
LaCrosse Tribune lacrossetribune.xxx    LaCrosse Tribune lxtrb.mobi    LaCrosse
Tribune m.lacrossetribune.com    LaCrosse Tribune melrose-chronicle.com   
LaCrosse Tribune onalaskacommunitylife.com    LaCrosse Tribune onalaskalife.com
   LaCrosse Tribune rivervalleyblogs.com    LaCrosse Tribune
rivervalleybusinessreport.com    LaCrosse Tribune rivervalleynewspapers.com   
LaCrosse Tribune rivervalleyoutdoors.com    LaCrosse Tribune
rivervalleyvoice.com    LaCrosse Tribune rvbr.com    LaCrosse Tribune
spartafoxxyshopper.com    LaCrosse Tribune strayvoltage.org    LaCrosse Tribune
strictly-golf.com    LaCrosse Tribune



--------------------------------------------------------------------------------

ANNEX H

Page 17

 

thebigbuck.net    LaCrosse Tribune tomahjournal.com    LaCrosse Tribune
tricountyfoxxy.com    LaCrosse Tribune vernonbroadcaster.com    LaCrosse Tribune
westbytimes.com    LaCrosse Tribune wheelsforyou-online.com    LaCrosse Tribune
wheelswebsite.com    LaCrosse Tribune windn.mobi    LaCrosse Tribune
winonafoxxy.com    LaCrosse Tribune winonafoxxyshopper.com    LaCrosse Tribune
wisconsinwheelsforyou.com    LaCrosse Tribune witradingpost.com    LaCrosse
Tribune witradinpost.com    LaCrosse Tribune lawrencecountyjournal.com   
Lawrence County Journal lebanon-express.com    Lebanon Express
lebanon-express.xxx    Lebanon Express m.lebanon-express.com    Lebanon Express
brackencommunity.com    Ledger Independent flemingcommunity.com    Ledger
Independent ledger-independent.com    Ledger Independent m.maysville-online.com
   Ledger Independent maysville.com    Ledger Independent maysville-online.com
   Ledger Independent maysville-online.xxx    Ledger Independent
robertsoncommunity.com    Ledger Independent theledgerindependent.com    Ledger
Independent leeagrimedia.com    Lee Agri-Media leeagrimedia.net    Lee
Agri-Media m.missourifarmertoday.com    Lee Agri-Media 5centads.com    Lee
Enterprises agrimarketplace.com    Lee Enterprises agri-marketplace.com    Lee
Enterprises baraboo.biz    Lee Enterprises bigskyfires.com    Lee Enterprises
communityforum.com    Lee Enterprises dailydeadline.com    Lee Enterprises
decatur.biz    Lee Enterprises digitaldemocracy.com    Lee Enterprises
getitcentral.com    Lee Enterprises gregschermer.com    Lee Enterprises
guild-lee.com    Lee Enterprises



--------------------------------------------------------------------------------

ANNEX H

Page 18

 

guild-lee.net    Lee Enterprises guild-lee.org    Lee Enterprises hotbark.com   
Lee Enterprises iowavoter.com    Lee Enterprises lawrencecountycentennial.com   
Lee Enterprises lee.net    Lee Enterprises leeag.com    Lee Enterprises
leecmstraining.com    Lee Enterprises leeent.net    Lee Enterprises
leeenterprises.biz    Lee Enterprises leeenterprises.com    Lee Enterprises
lee-eteam.com    Lee Enterprises lee-guild.com    Lee Enterprises lee-guild.net
   Lee Enterprises lee-guild.org    Lee Enterprises lee-interactive.com    Lee
Enterprises leelocal.com    Lee Enterprises leenorthwestpublishing.com    Lee
Enterprises lee-online.com    Lee Enterprises leetemplates.com    Lee
Enterprises leeunionfree.com    Lee Enterprises lee-watch.com    Lee Enterprises
lee-watch.net    Lee Enterprises lee-watch.org    Lee Enterprises
microcastapp.com    Lee Enterprises mjonline.com    Lee Enterprises mtfires.com
   Lee Enterprises muscatine.biz    Lee Enterprises muscatinepost.com    Lee
Enterprises mvtrio.com    Lee Enterprises outdoormotors.com    Lee Enterprises
riverfloodwatch.com    Lee Enterprises shawano.biz    Lee Enterprises
takemethere.net    Lee Enterprises takemethere.org    Lee Enterprises
thechoiceonline.com    Lee Enterprises timegoggles.com    Lee Enterprises
todaysvoter.com    Lee Enterprises viraltoad.com    Lee Enterprises vocap.com   
Lee Enterprises voicecapture.com   

Lee Enterprises



--------------------------------------------------------------------------------

ANNEX H

Page 19

 

wheelforyou.com    Lee Enterprises wheelsforyouonline.com    Lee Enterprises
wiredpartners.net    Lee Enterprises wiredpartnerswebdesign.com    Lee
Enterprises wiredpartnerswebhosting.com    Lee Enterprises workforyou.com    Lee
Enterprises yourvoiceatlee.com    Lee Enterprises lincolnexpert.com    Lincoln
Journal lincolnexperts.com    Lincoln Journal apartmentsforyou.com    Lincoln
Journal Star beatriceexperts.com    Lincoln Journal Star celebratenebraska.com
   Lincoln Journal Star discoverbeatrice.com    Lincoln Journal Star
discoverfremont.com    Lincoln Journal Star discoverlincoln.com    Lincoln
Journal Star discovernebraska.com    Lincoln Journal Star fremontexperts.com   
Lincoln Journal Star huskerexpress.com    Lincoln Journal Star huskerextra.com
   Lincoln Journal Star huskerfootball.com    Lincoln Journal Star
journalstar.com    Lincoln Journal Star journalstar.xxx    Lincoln Journal Star
journalstarads.com    Lincoln Journal Star kansaswheelsforyou.com    Lincoln
Journal Star lincolnhomesandrealestate.com    Lincoln Journal Star
lincolnjobs.com    Lincoln Journal Star lincolnjournalstar.com    Lincoln
Journal Star lincolnswitch.com    Lincoln Journal Star lmagazinelincoln.com   
Lincoln Journal Star m.journalstar.com    Lincoln Journal Star
nebraskahomesandrealestate.com    Lincoln Journal Star nebraskaspot.com   
Lincoln Journal Star nebraskaspot.net    Lincoln Journal Star
nebraskawheelsforyou.com    Lincoln Journal Star nebweb.com    Lincoln Journal
Star neighborhoodextra.com    Lincoln Journal Star oakcreekprinting.com   
Lincoln Journal Star rentalsforyou.com    Lincoln Journal Star
saddleupnebraska.com    Lincoln Journal Star sellitnebraska.com    Lincoln
Journal Star starcityhealth.com    Lincoln Journal Star



--------------------------------------------------------------------------------

ANNEX H

Page 20

 

sunlanddiningcard.com    Lincoln Journal Star switchlincoln.com    Lincoln
Journal Star urban-motors.com    Lincoln Journal Star wheelsforyou.com   
Lincoln Journal Star wheelsforyoukansas.com    Lincoln Journal Star
wheelsforyounebraska.com    Lincoln Journal Star workforyounebraska.com   
Lincoln Journal Star masoncitynet.com    Mason City Shopper jg-tc.com    Mattoon
Journal-Gazette jg-tc.xxx    Mattoon Journal-Gazette m.jg-tc.com    Mattoon
Journal-Gazette blackhillspress.com    Meade County Times-Tribune
meadecountytimes.com    Meade County Times-Tribune meadecountytimestribune.com
   Meade County Times-Tribune livestockmarketer.com    Midwest Messenger
livestockroundup.com    Midwest Messenger livestockroundup.net    Midwest
Messenger m.midwestmessenger.com    Midwest Messenger midwestmessenger.com   
Midwest Messenger ruralvoterguide.com    Midwest Messenger saddleupnebraska.com
   Midwest Messenger m.midwestproducer.com    Midwest Producer
midwestbullseye.com    Midwest Producer midwestproducer.com    Midwest Producer
m.mininickel.com    Mini Nickel mininickel.com    Mini Nickel iowafarmguide.com
   Minnesota Farm Guide m.minnesotafarmguide.com    Minnesota Farm Guide
couponingmissoula.com    Missoulian farranproperties.com    Missoulian
m.missoulian.com    Missoulian missoulanews.mobi    Missoulian
missoulasearch.mobi    Missoulian missoulian.com    Missoulian missoulian.net   
Missoulian missoulian.us    Missoulian missoulian.xxx    Missoulian
missoulianads.com    Missoulian missoulianentertainer.com    Missoulian
missouliannews.mobi    Missoulian missoulien.com    Missoulian



--------------------------------------------------------------------------------

ANNEX H

Page 21

 

montanaautofinder.com    Missoulian montanahomeseller.com    Missoulian
montanamessenger.com    Missoulian movingtobillings.com    Missoulian
movingtobillings.net    Missoulian movingtobillings.org    Missoulian
movingtobozeman.com    Missoulian movingtobozeman.net    Missoulian
movingtobozeman.org    Missoulian movingtobutte.com    Missoulian
movingtobutte.net    Missoulian movingtobutte.org    Missoulian
movingtogreatfalls.com    Missoulian movingtogreatfalls.net    Missoulian
movingtogreatfalls.org    Missoulian movingtohamilton.com    Missoulian
movingtohamilton.net    Missoulian movingtohamilton.org    Missoulian
movingtohelena.com    Missoulian movingtohelena.net    Missoulian
movingtohelena.org    Missoulian movingtokalispell.com    Missoulian
movingtokalispell.net    Missoulian movingtokalispell.org    Missoulian
movingtomissoula.com    Missoulian movingtomissoula.net    Missoulian
movingtomissoula.org    Missoulian mtautofinder.com    Missoulian
mtinbusiness.com    Missoulian mtmessenger.com    Missoulian mtwheelsforyou.com
   Missoulian mtwheelsforyou.net    Missoulian mymissoulian.com    Missoulian
ravallipost.net    Missoulian mcpress.com    Mitchell County Press-News
buyitmt.com    Montana Magazine montanamagazine.com    Montana Magazine
mtfootball.com    Montana Magazine mtprepsports.com    Montana Magazine
rentitmt.com    Montana Magazine bozemanexplore.com   

Montana Standard



--------------------------------------------------------------------------------

ANNEX H

Page 22

 

bozemantributary.com    Montana Standard buttesurvey.com    Montana Standard
diggerbeat.com    Montana Standard m.mtstandard.com    Montana Standard
montanastandard.com    Montana Standard mtjobexpo.com    Montana Standard
mtstandard.com    Montana Standard mtstandard.xxx    Montana Standard
postcardsfrombutte.com    Montana Standard tributaryonline.com    Montana
Standard filmsofthegoldenage.com    Muscatine Journal m.muscatine.journal.com   
Muscatine Journal muscatinejournal.com    Muscatine Journal muscatinejournal.xxx
   Muscatine Journal northernblackhillsweeklygroup.com    Northern Black Hills
Weekly Group cass-news.com    Plattsmouth Journal plattsmouthjournal.com   
Plattsmouth Journal allthingsadirondack.com    Post-Star bestoftheregion.com   
Post-Star m.poststar.com    Post-Star mypostar.com    Post-Star poststar.biz   
Post-Star poststar.com    Post-Star poststar.info    Post-Star poststar.mobi   
Post-Star poststar.net    Post-Star poststar.org    Post-Star poststar.tv   
Post-Star poststar.xxx    Post-Star saratogapoststar.com    Post-Star
seeadirondacks.com    Post-Star seeglensfalls.com    Post-Star seesaratoga.com
   Post-Star agalmanac.com    Prairie Star m.theprairiestar.com    Prairie Star
theprairiestar.com    Prairie Star advantagequadcities.com    Quad-City Times
bealerfamilybuilders.com    Quad-City Times bhcb.org    Quad-City Times bix7.com
   Quad-City Times celebrateqc.com    Quad-City Times



--------------------------------------------------------------------------------

ANNEX H

Page 23

 

coffeehoundeastmo.com    Quad-City Times crsports.org    Quad-City Times
getitqca.com    Quad-City Times hawkmania.com    Quad-City Times iatnt.com   
Quad-City Times iltnt.com    Quad-City Times iowapulse.com    Quad-City Times
iowatnt.com    Quad-City Times leeinc.com    Quad-City Times m.qctimes.com   
Quad-City Times mid-america-sales.com    Quad-City Times
midwesttruckntractor.com    Quad-City Times milansurplusqc.com    Quad-City
Times mntnt.com    Quad-City Times nebtnt.com    Quad-City Times
qcbusinessjournal.com    Quad-City Times qccrimewatch.com    Quad-City Times
qcdailydeal.com    Quad-City Times qcdailydeals.com    Quad-City Times
qcgetit.com    Quad-City Times qchighschools.com    Quad-City Times qcmoms.com
   Quad-City Times qcneighbor.com    Quad-City Times qcneighborhoodnetwork.com
   Quad-City Times qcneighbors.com    Quad-City Times qcontheriver.com   
Quad-City Times qcpreps.com    Quad-City Times qcshops.com    Quad-City Times
qctimes.com    Quad-City Times qctimes.net    Quad-City Times qctimes.tv   
Quad-City Times qctimes.xxx    Quad-City Times qctmedia.com    Quad-City Times
qctmediagroup.com    Quad-City Times qctoday.com    Quad-City Times
qctplus60.com    Quad-City Times qctplus60.org    Quad-City Times qcvalues.com
   Quad-City Times qcvarsity.com    Quad-City Times qcwatchblog.com    Quad-City
Times qcwheels.com    Quad-City Times



--------------------------------------------------------------------------------

ANNEX H

Page 24

 

qcwinc.com    Quad-City Times quadcitiessportscommission.com    Quad-City Times
quadcitypreps.com    Quad-City Times quadcitytimes.com    Quad-City Times
quad-citytimes.com    Quad-City Times quadcityvarsity.com    Quad-City Times
quadsville.com    Quad-City Times sellitqc.com    Quad-City Times
thebettendorfnews.com    Quad-City Times thecaptainstablemoline.com    Quad-City
Times thedavenportnews.com    Quad-City Times themolinenews.com    Quad-City
Times therockislandnews.com    Quad-City Times tjstruckntrailer.com    Quad-City
Times tricoprinting.com    Quad-City Times truck-and-tractor.com    Quad-City
Times truck-n-tractor.com    Quad-City Times vernshomeimprovement.com   
Quad-City Times wagsauto.com    Quad-City Times wegotnext.org    Quad-City Times
witnt.com    Quad-City Times bellefourchecommunity.com    Rapid City Journal
bhflavor.com    Rapid City Journal bhjobfair.com    Rapid City Journal
blackhawkcommunity.com    Rapid City Journal blackhills2go.com    Rapid City
Journal blackhillsclassifieds.com    Rapid City Journal blackhillscommunity.com
   Rapid City Journal blackhillsdiscovered.com    Rapid City Journal
blackhillsjobs.com    Rapid City Journal blackhillsjobs.net    Rapid City
Journal blackhillsjournal.com    Rapid City Journal blackhillsjournal.net   
Rapid City Journal blackhillsjournal.org    Rapid City Journal
blackhillslive.com    Rapid City Journal blackhillspatriot.com    Rapid City
Journal blackhillstogo.com    Rapid City Journal blackhillswheelsforyou.com   
Rapid City Journal boxeldercommunity.com    Rapid City Journal
chadroncommunity.com    Rapid City Journal chadroncommunity.net    Rapid City
Journal



--------------------------------------------------------------------------------

ANNEX H

Page 25

 

chadronrecord.com    Rapid City Journal crawfordcommunity.net    Rapid City
Journal custercommunity.com    Rapid City Journal deadwoodcommunity.com    Rapid
City Journal deadwooddiscovered.com    Rapid City Journal deadwoodgaming.com   
Rapid City Journal eaglebuttecommunity.com    Rapid City Journal
edgemontcommunity.net    Rapid City Journal ellsworthcommunity.com    Rapid City
Journal fortpierrecommunity.com    Rapid City Journal gillettecommunity.com   
Rapid City Journal harrisoncommunity.net    Rapid City Journal
hayspringscommunity.com    Rapid City Journal hermosacommunity.com    Rapid City
Journal hillcitycommunity.net    Rapid City Journal homejournal.biz    Rapid
City Journal hotspringscommunity.com    Rapid City Journal leadcommunity.net   
Rapid City Journal lead-deadwoodcommunity.com    Rapid City Journal
m.rapidcityjournal.com    Rapid City Journal mountrushmorecommunity.com    Rapid
City Journal newcastlecommunity.net    Rapid City Journal newellcommunity.net   
Rapid City Journal newunderwoodcommunity.com    Rapid City Journal
northernhillsclassifieds.com    Rapid City Journal
northwestnebraskacommunity.com    Rapid City Journal oelrichscommunity.com   
Rapid City Journal phillipcommunity.com    Rapid City Journal
pierrecommunity.com    Rapid City Journal rapidcityclassifieds.net    Rapid City
Journal rapidcityclassifieds.org    Rapid City Journal rapidcityjobs.com   
Rapid City Journal rapidcityjournal.com    Rapid City Journal
rapidcityjournal.net    Rapid City Journal rapidcityjournal.org    Rapid City
Journal rapidcityjournal.xxx    Rapid City Journal rapidcityjournaljr.com   
Rapid City Journal rapidcitywheelsforyou.com    Rapid City Journal rcjonline.com
   Rapid City Journal rcjpropicks.com    Rapid City Journal rosebudcommunity.com
   Rapid City Journal



--------------------------------------------------------------------------------

ANNEX H

Page 26

 

rushvillecommunity.com    Rapid City Journal saintongecommunity.com    Rapid
City Journal sdbusinessjournal.com    Rapid City Journal sdlegislature.com   
Rapid City Journal sdlegislature.net    Rapid City Journal sdprepzone.com   
Rapid City Journal sdwheelsforyou.com    Rapid City Journal shopsturgis.net   
Rapid City Journal shopthehills.com    Rapid City Journal
southdakotabusinessjournal.com    Rapid City Journal southdakotaprepzone.com   
Rapid City Journal southdakotawheelsforyou.com    Rapid City Journal
southernhillsclassifieds.com    Rapid City Journal spearfishcommunity.com   
Rapid City Journal stevenscommunity.net    Rapid City Journal
stongecommunity.com    Rapid City Journal sturgiscommunity.com    Rapid City
Journal sturgislinks.com    Rapid City Journal sturgisrallydaily.com    Rapid
City Journal sturgisrallyvendors.com    Rapid City Journal
summersetcommunity.net    Rapid City Journal sundancecommunity.net    Rapid City
Journal thenewspaper.net    Rapid City Journal thenewspaper.org    Rapid City
Journal unioncentercommunity.com    Rapid City Journal uptoncommunity.com   
Rapid City Journal wallcommunity.com    Rapid City Journal
westriverclassifieds.com    Rapid City Journal whitewoodcommunity.com    Rapid
City Journal m.ravallirepublic.com    Ravalli Republic ravallinews.com   
Ravalli Republic ravallirepublic.com    Ravalli Republic ravallirepublic.xxx   
Ravalli Republic carlislenews.com    Sentinel carlislepennsylvania.com   
Sentinel carlislesentinel.com    Sentinel cumberlandlife.com    Sentinel
cumberlink.com    Sentinel cumberlink.xxx    Sentinel m.cumberlink.com   
Sentinel mechanicsburgpa.com    Sentinel



--------------------------------------------------------------------------------

ANNEX H

Page 27

 

pawheelsforyou.com    Sentinel pennstatefan.com    Sentinel sentinel-news.com   
Sentinel sentinelweekly.com    Sentinel shippensburgpa.com    Sentinel
shippensburgsentinel.com    Sentinel shippsentinel.com    Sentinel
shipsentinel.com    Sentinel firstinnation.com    Sioux City Journal
groupsiouxpon.com    Sioux City Journal iowainsider.com    Sioux City Journal
journalads.com    Sioux City Journal journalgoodfellows.com    Sioux City
Journal journalgoodfellows.net    Sioux City Journal journalgoodfellows.org   
Sioux City Journal littleyellowdog.org    Sioux City Journal
m.siouxcityjournal.com    Sioux City Journal miracleinmapleton.com    Sioux City
Journal mwcareerexpo.com    Sioux City Journal mwrcareerexpo.com    Sioux City
Journal realestatesiouxland.com    Sioux City Journal scjbuzz.com    Sioux City
Journal scjdealoftheday.com    Sioux City Journal sellitdakota.com    Sioux City
Journal sellitia.com    Sioux City Journal sellitiowa.com    Sioux City Journal
sellitsiouxland.com    Sioux City Journal sewheelsforyou.com    Sioux City
Journal sfwheelsforyou.com    Sioux City Journal siouxcity.tv    Sioux City
Journal siouxcityemployment.com    Sioux City Journal siouxcityjournal.com   
Sioux City Journal siouxcityjournal.xxx    Sioux City Journal
siouxcityjournaljr.com    Sioux City Journal siouxcityrealestateguide.com   
Sioux City Journal siouxcityshoppersguide.com    Sioux City Journal
siouxcitytalks.com    Sioux City Journal siouxcityweekender.com    Sioux City
Journal siouxland.net    Sioux City Journal siouxland.tv    Sioux City Journal
siouxlandactiveseniors.com   

Sioux City Journal



--------------------------------------------------------------------------------

ANNEX H

Page 28

 

siouxlandbidandbuy.com    Sioux City Journal siouxlandbrides.com    Sioux City
Journal siouxlandbusinessjournal.com    Sioux City Journal siouxlandbuzz.com   
Sioux City Journal siouxlandcouponsource.com    Sioux City Journal
siouxlandemployment.com    Sioux City Journal siouxlandevents.com    Sioux City
Journal siouxlandgrooms.com    Sioux City Journal siouxlandhispanosunidos.com   
Sioux City Journal siouxlandhomeandliving.com    Sioux City Journal
siouxlandlive.com    Sioux City Journal siouxlandmoms.com    Sioux City Journal
siouxlandnetwork.com    Sioux City Journal siouxlandnow.com    Sioux City
Journal siouxlandoutdoors.com    Sioux City Journal siouxlandpaws.com    Sioux
City Journal siouxlandprep.com    Sioux City Journal siouxlandpreps.com    Sioux
City Journal siouxlandprime.com    Sioux City Journal siouxlandrealtor.com   
Sioux City Journal siouxlandshoppersguide.com    Sioux City Journal
siouxlandsports.com    Sioux City Journal siouxlandsports.net    Sioux City
Journal siouxlandtalks.com    Sioux City Journal siouxlandvarsity.com    Sioux
City Journal siouxlandvoice.com    Sioux City Journal siouxlandweekender.com   
Sioux City Journal siouxlandxl.com    Sioux City Journal siouxlutions.com   
Sioux City Journal siouxpon.com    Sioux City Journal sux911.com    Sioux City
Journal treesforsiouxland.com    Sioux City Journal treesforsiouxland.org   
Sioux City Journal weeklyshoppersguide.com    Sioux City Journal
wheelsforyouiowa.com    Sioux City Journal wheelsforyousiouxcity.com    Sioux
City Journal wheelsforyousiouxland.com    Sioux City Journal workforyouiowa.com
   Sioux City Journal workforyousiouxcity.com    Sioux City Journal
workforyousiouxland.com    Sioux City Journal work-ia.com    Sioux City Journal



--------------------------------------------------------------------------------

ANNEX H

Page 29

 

work-iowa.com    Sioux City Journal m.tristateneighbor.com    Sioux Falls
Tri-State Neighbor tristateneighbor.com    Sioux Falls Tri-State Neighbor
tri-stateneighbor.com    Sioux Falls Tri-State Neighbor
southernidahobusiness.com    Southern Idaho Business 1region.com    Southern
Illinoisan 1region.net    Southern Illinoisan 1region1vision.com    Southern
Illinoisan 1region1vision.net    Southern Illinoisan carbondalemarketplace.com
   Southern Illinoisan dawgbit.com    Southern Illinoisan electionillinois.com
   Southern Illinoisan flipsideonline.com    Southern Illinoisan illelection.com
   Southern Illinoisan illelections.com    Southern Illinoisan ilwinetrail.com
   Southern Illinoisan ilwinetrails.com    Southern Illinoisan
lifeandstylesi.com    Southern Illinoisan lifeandstylesi.net    Southern
Illinoisan lifeandstylesi.org    Southern Illinoisan m.thesouthern.com   
Southern Illinoisan mysi.biz    Southern Illinoisan mysouthernillinoisan.com   
Southern Illinoisan oneregion.com    Southern Illinoisan rediscoversi.com   
Southern Illinoisan salukiblog.com    Southern Illinoisan salukigameday.com   
Southern Illinoisan salukimania.com    Southern Illinoisan
salukisportsonline.com    Southern Illinoisan sbj.biz    Southern Illinoisan
siautodeals.com    Southern Illinoisan sidiningdeals.com    Southern Illinoisan
sipicks.com    Southern Illinoisan sipreps.com    Southern Illinoisan
siprepsports.com    Southern Illinoisan siwheelsforyou.com    Southern
Illinoisan southernbusinessjournal.com    Southern Illinoisan
southernhomeseller.com    Southern Illinoisan southernillinoisan.com    Southern
Illinoisan southernillinoisian.com    Southern Illinoisan southernville.com   

Southern Illinoisan



--------------------------------------------------------------------------------

ANNEX H

Page 30

 

thesouthern.com    Southern Illinoisan thesouthern.net    Southern Illinoisan
thesouthern.org    Southern Illinoisan thesoutherndigital.com    Southern
Illinoisan thesouthernillinoisan.xxx    Southern Illinoisan
thinksouthernillinois.com    Southern Illinoisan varsitysi.com    Southern
Illinoisan winecountrysi.com    Southern Illinoisan achristmasstoryindiana.com
   Times ahammondstory.com    Times buildshoremagazine.com    Times
burhamcommunity.com    Times calumetcitycommunity.com    Times
cedarlakecommunity.com    Times chestertoncommunity.com    Times
cretecommunity.com    Times crownpointcommunity.com    Times
demottecommunity.com    Times doltoncommunity.com    Times dunelandcommunity.com
   Times dyercommunity.com    Times eastchicagocommunity.com    Times
garycommunity.com    Times griffithcommunity.com    Times hammondcommunity.net
   Times hbanwionline.com    Times hbanwiparadeofhomes.com    Times hbaofnwi.com
   Times hbaofnwionline.com    Times hebroncommunity.com    Times
highlandcommunity.net    Times hobartcommunity.com    Times iloveham.org   
Times iluvham.org    Times indianastory.com    Times koutscommunity.com    Times
lakecountycommunity.com    Times lakemichiganparent.com    Times
lakesofthe4seasonscommunity.com    Times lakesofthefourseasonscommunity.com   
Times lakestationcommunity.com    Times



--------------------------------------------------------------------------------

ANNEX H

Page 31

 

lansingcommunity.net    Times laportecommunity.com    Times
laportecountycommunity.com    Times lowellcommunity.net    Times m.nwitimes.com
   Times merrillvillecommunity.com    Times michigancitycommunity.com    Times
munstercommunity.com    Times mynwitimes.com    Times nwi.com    Times
nwibargains.com    Times nwibidandbuy.com    Times nwicommunities.com    Times
nwicommunity.com    Times nwifoodbank5k.org    Times nwihome.com    Times
nwihomeandgardenshow.com    Times nwihomes.com    Times nwihometour.com    Times
nwihousingalliance.com    Times nwihousingforum.com    Times nwiindex.com   
Times nwioneregiononevision.com    Times nwiparadeofhomes.com    Times
nwipets.com    Times nwipreps.com    Times nwiprepsports.com    Times
nwiprepzone.com    Times nwirealty.com    Times nwitalks.com    Times
nwitimes.com    Times nwitimes.tv    Times nwitimes.xxx    Times nwivoices.com
   Times nwiwomenswisdom.com    Times portagecommunity.com    Times
portercountycommunity.com    Times saukvillagecommunity.com    Times
scherervillecommunity.com    Times sherervillecommunity.com    Times
shorebrideonline.com    Times



--------------------------------------------------------------------------------

ANNEX H

Page 32

 

shorebridesonline.com    Times shorelakemichigan.com    Times
shorewoodforrestcommunity.com    Times southhollandcommunity.com    Times
southshorepreps.com    Times southshorevoice.com    Times southwestmiparent.com
   Times spreadthelovepeanutbutter.org    Times stjohncommunity.com    Times
swmparent.com    Times theshoremagazine.com    Times thetimesonline.com    Times
thorntoncommunity.com    Times timescapsule.com    Times timescareandshare.com
   Times timescars.com    Times timesemployment.com    Times timeshomes.com   
Times timeshomeseller.com    Times timespreps.com    Times timeswheelsforyou.com
   Times timeswork.com    Times vacationshoremagazine.com    Times
valparaisocommunity.com    Times valpocommunity.com    Times visitshore.com   
Times visitshoremagazine.com    Times vivalostiempos.com    Times vivanwi.com   
Times vivathetimes.com    Times westvillecommunity.com    Times
wheelercommunity.com    Times whitethornewoodscommunity.com    Times
whitingcommunity.net    Times yournwi.com    Times yoursouthshore.com    Times
m.thetandd.com    Times scwheelsforyou.com    Times and Democrat
thebulldogzone.com    Times and Democrat thetandd.com    Times and Democrat
thetandd.xxx    Times and Democrat



--------------------------------------------------------------------------------

ANNEX H

Page 33

 

timesanddemocrat.com    Times and Democrat m.magicvalley.com    Times-News
magicvalley.com    Times-News magicvalley.xxx    Times-News times-newsonline.com
   Times-News blackhawkmania.com    Waterloo Courier btruemag.com    Waterloo
Courier cedarfallsbluezone.com    Waterloo Courier cedarvalleybluezone.com   
Waterloo Courier cedarvalleyinclusion.com    Waterloo Courier
cedarvalleyjobs.com    Waterloo Courier cedarvalleyparadeofhomes.com    Waterloo
Courier cedarvalleyparadeofhomes.net    Waterloo Courier cedarvalleypreps.com   
Waterloo Courier courierwheelsforyou.com    Waterloo Courier cvbluezone.com   
Waterloo Courier cvbusinessmonthly.com    Waterloo Courier cv-hg.com    Waterloo
Courier cvinclusion.com    Waterloo Courier cvparadeofhomes.com    Waterloo
Courier cvparadeofhomes.net    Waterloo Courier cvpulse.com    Waterloo Courier
cyclonemania.com    Waterloo Courier m.wcfcourier.com    Waterloo Courier
pantherillustrated.com    Waterloo Courier pantherillustrated.net    Waterloo
Courier panthermania.net    Waterloo Courier waterloobluezone.com    Waterloo
Courier waterloocedarfallsia.com    Waterloo Courier waterloocourier.com   
Waterloo Courier wcfcourier.com    Waterloo Courier wcfcourier.xxx    Waterloo
Courier m.winonadailynews.com    Winona Daily News winonadailynews.com    Winona
Daily News winonadailynews.xxx    Winona Daily News



--------------------------------------------------------------------------------

ANNEX H

Page 34

 

3. Mastheads:

 

Newspaper Name

  

Masthead

Albany Democrat-Herald    LOGO [g701009page241a.jpg] Beatrice Daily Sun    LOGO
[g701009page241b.jpg] Billings Gazette    LOGO [g701009page241c.jpg] Casper
Star-Tribune    LOGO [g701009page241d.jpg] Columbus Telegram    LOGO
[g701009page241e.jpg] Corvallis Gazette-Times    LOGO [g701009page241f.jpg] Elko
Daily Free Press    LOGO [g701009page241g.jpg] Fremont Tribune    LOGO
[g701009page241h.jpg] Globe Gazette    LOGO [g701009page242a.jpg]



--------------------------------------------------------------------------------

ANNEX H

Page 35

 

Herald & Review    LOGO [g701009page242b.jpg] Independent Record    LOGO
[g701009page242c.jpg] Journal Gazette & Times-Courier    LOGO
[g701009page242d.jpg] La Crosse Tribune    LOGO [g701009page242e.jpg] Lincoln
Journal Star    LOGO [g701009page242f.jpg] Missoulian    LOGO
[g701009page242g.jpg] Muscatine Journal    LOGO [g701009page242h.jpg] Quad-City
Times    LOGO [g701009page242i.jpg] Rapid City Journal    LOGO
[g701009page243a.jpg]



--------------------------------------------------------------------------------

ANNEX H

Page 36

 

Ravalli Republic    LOGO [g701009page243b.jpg] Sioux City Journal    LOGO
[g701009page243c.jpg] The Bismarck Tribune    LOGO [g701009page243d.jpg] The
Chippewa Herald    LOGO [g701009page243e.jpg] The Citizen    LOGO
[g701009page243f.jpg] The Courier    LOGO [g701009page243g.jpg] The Daily News
   LOGO [g701009page243h.jpg] The Journal Times    LOGO [g701009page243i.jpg]
The Ledger Independent    LOGO [g701009page243j.jpg] The Montana Standard   
LOGO [g701009page244a.jpg]



--------------------------------------------------------------------------------

ANNEX H

Page 37

 

The Post-Star    LOGO [g701009page244b.jpg] The Sentinel (Carlisle)    LOGO
[g701009page244c.jpg] The Southern Illinoisan    LOGO [g701009page244d.jpg] The
Times    LOGO [g701009page244e.jpg] The Times and Democrat    LOGO
[g701009page244f.jpg] The Times-News    LOGO [g701009page244g.jpg] Winona Daily
News    LOGO [g701009page244h.jpg]

 

4. Mobile/Tablet Applications:

 

Newspaper

  

Mobile Application

  

Platform/Device

Albany Democrat-Herald    Democrat Herald    Android Albany Democrat-Herald   
Democrat Herald    iPhone Beatrice Daily Sun    Beatrice Daily Sun    iPhone
Billings Gazette    Billings – The Gazette    Kindle Billings Gazette   
Billings Gazette    Android Billings Gazette    Billings Gazette    iPad
Billings Gazette    Billings Gazette    iPhone Billings Gazette    Cat-Griz
Insider    Android Billings Gazette    GazPrepSports Billings Gazette    Android
Billings Gazette    Inside Yellowstone    iPhone



--------------------------------------------------------------------------------

ANNEX H

Page 38

 

Bismarck Tribune    Bismarck Tribune    Android Bismarck Tribune    Bismarck
Tribune    iPhone Casper Star-Tribune    Casper Star Tribune    Android Casper
Star-Tribune    Pokes: Casper Star Tribune    Android Casper Star-Tribune   
Trib.com    Android Casper Star-Tribune    Trib.com    iPhone Casper
Star-Tribune    WyoVarsity Sports    Android Columbus Telegram    Columbus
Telegram    iPhone Corvallis Gazette-Times    Beavers Sports    Android
Corvallis Gazette-Times    Gazette Times    Android Corvallis Gazette-Times   
Gazette Times    iPhone Elko Daily Free Press    Elko Daily Free Press    iPhone
Fremont Tribune    Fremont Tribune    iPhone Globe Gazette    Globe Gazette   
iPhone Globe Gazette    North Iowa Preps    Android Herald & Review    Decatur –
Herald Review    Kindle Herald & Review    Herald Review    iPhone Herald &
Review    Herald-Review.com    Android Herald & Review    HR Illini    Android
Herald & Review    HRprep Sports    Android Independent Record    Helena
Independent Record    iPhone Journal Gazette & Times-Courier    Journal
Gazette/Times-Courier    iPhone La Crosse Tribune    La Crosse - LaCrosse Trib
   Kindle La Crosse Tribune    La Crosse Tribune    Android La Crosse Tribune   
La Crosse Tribune for iPad    iPad La Crosse Tribune    Lacrosse Tribune   
iPhone Lebanon Express    Lebanon Express    Android Lebanon Express    Lebanon
Express    iPhone Lincoln Journal Star    Husker Extra    Android Lincoln
Journal Star    Journal Star    Android Lincoln Journal Star    Journal Star   
iPhone Lincoln Journal Star    Lincoln Journal Star for iPad    iPad Lincoln
Journal Star    Lincoln Journal Star Prep Extra    Android Missoulian   
GrizSports    Android Missoulian    GrizSports for iPhone by The Missoulian   
iPhone Missoulian    Missoula Prep Sports for iPhone    iPhone Missoulian   
MissoulaPrep Sports    Android Missoulian    Missoulian    Android Missoulian   
Missoulian    iPhone



--------------------------------------------------------------------------------

ANNEX H

Page 39

 

Muscatine Journal    Muscatine Journal    iPhone Quad-City Times    Davenport -
QC Times    Kindle Quad-City Times    QC Times for iPad    iPad Quad-City Times
   QC Varsity: Quad-City Times    Android Quad-City Times    QCTimes    Android
Quad-City Times    QCTimes News    iPhone Rapid City Journal    Rapid City
Journal    Android Rapid City Journal    Rapid City Journal    iPhone Ravalli
Republic    Ravalli Republic    iPhone Sioux City Journal    Sioux City Journal
   Android Sioux City Journal    Sioux City Journal    iPhone Sioux City Journal
   Siouxland Preps    Android Sioux City Journal    Siouxland: Prep Sports   
iPhone The Chippewa Herald    The Chippewa Herald    iPhone The Citizen    The
Citizen: Local news for Auburn, NY    iPhone The Courier    Cedar Valley
SportZone    Android The Courier    UNI CatStats    Android The Courier    WCF
Courier    Android The Courier    WCF Courier    iPhone The Daily News    TDN
Prep Sports    Android The Daily News    TDN Prep Sports for iPhone    iPhone
The Daily News    The Daily News of Longview, WA    iPhone The Journal Times   
Journal Times    Android The Journal Times    Journal Times    iPhone The Ledger
Independent    The Ledger-Independent    iPhone The Montana Standard    The
Montana Standard    iPhone The Post-Star    Post Star    Android The Post-Star
   Post Star    iPhone The Sentinel    The Sentinel Varsity    Android The
Sentinel    The Sentinel: Local news for Carlisle, PA    iPhone The Southern
Illinoisan    Saluki Mania    Android The Southern Illinoisan    SI Varsity
Sports    Android The Southern Illinoisan    The Southern    Android The
Southern Illinoisan    The Southern    iPhone The Times    NWI Times    iPhone
The Times    NWI.com    Android The Times    nwiPrep Sports    Android



--------------------------------------------------------------------------------

ANNEX H

Page 40

 

The Times    The Northwest Indiana    iPad    Times for iPad    The Times and
Democrat    The Times & Democrat    iPhone The Times-News    Times-News   
Android    MagicValley.com    The Times-News    Times-News    iPhone   
MagicValley.com    Winona Daily News    Winona Daily News    Android Winona
Daily News    Winona Daily News    iPhone

 

5. Trade Names:

 

Registrant

  

Jurisdiction

  

Trade Name

  

SOS File No.

  

Expiration

INN Partners, L.C.    IA    Townnews.com    190119    No expiry Lee Enterprises,
Incorporated    IA    Bettendorf News    48346    No expiry       LeeLocal      
      Muscatine Journal    48346    No expiry       Classic Images    48346   
No expiry       Films of the Golden Age             Quad-City Times    48346   
No expiry       Trico    48346    No expiry       Tri-State Neighbor            
Trico Communications             Iowa Farmer Today             QC Thrifty Nickel
            Truck n’ Tractor             North Iowa Media Group      



--------------------------------------------------------------------------------

ANNEX H

Page 41

 

      Globe Gazette    48346    No expiry       The Mason City Shopper    48346
   No expiry       Mason City Globe Gazette       Lee Publications, Inc.    IA
   Waterloo-Cedar Falls Courier    270382    No expiry       Courier
Communications             Winnebago/Hancock Shopper      

Sioux City

Newspapers, Inc.

   IA    Sioux City Journal            

The Siouxland Weekly

Shopper’s Guide

      Lee Publications, Inc.    ID    The Times-News    D20936    No expiry   
   The Prairie Star       Lee Enterprises, Incorporated    IL    William Street
Press       INN Partners, L.C.    IL    INN Partners, L.L.C.    712558   
5/1/2015       Townnews.com    712558    5/1/2015 Lee Publications, Inc.    IL
   Journal Gazette          IL    JG-TC.com          IL    Times-Courier      
Lee Enterprises, Incorporated    IL    The Southern Illinoisan          IL   
Herald & Review          IL    Herald-Review.com       Lee Publications, Inc.   
IN    The Times      



--------------------------------------------------------------------------------

ANNEX H

Page 42

 

   IN    The Times Media Company    2002-092-600016    No expiry    IN    The
Times of Northwest Indiana          IN    nwitimes.com       Lee Publications,
Inc.    KY    The Ledger Independent       Lee Enterprises, Incorporated    MN
   Farm & Ranch Guide          MN    Houston County News          MN    La
Crosse Tribune    131753    12/31/2014    MN    Minnesota Farm Guide          MN
   Winona Daily News          MN    Tri-State Neighbor       Lee Enterprises,
Incorporated    MT    Montana Standard    A028348    11/8/2016    MT    Ravalli
Republic          MT    The Valley Post    A175212    2/10/2015    MT    Farm &
Ranch Guide          MT    Mini Nickel          MT    mininickel.com          MT
   Billings Gazette    A028349    11/8/2016    MT    Billings Gazette
Communications    A089550    9/14/2016    MT    Thrifty Nickel    A024259   
9/10/2015    MT    Magic City Magazine          MT    The Prairie Star         
MT    Independent Record      



--------------------------------------------------------------------------------

ANNEX H

Page 43

 

   MT    Missoulian    A003970    3/18/2018    MT    Montana Autofinder         
MT    Lee Newspapers of Montana       Lee Enterprises, Incorporated    ND   
Bismarck Tribune    19331800    6/28/2018    ND    The Finder    19331700   
6/19/2014    ND    The Chamber Connection    13762700    1/9/2016    ND   
Dickinson Pennysaver          ND    Farm & Ranch Guide    16068800    11/27/2016
   ND    Mandan News          ND    www.Mandan-News.com          ND    Minnesota
Farm Guide          ND    Pennysaver    4852500    7/17/2014 Journal-Star
Printing Co.    NE    Lincoln Journal-Star    1101788    12/7/2020    NE   
JournalStar.com          NE    Lincoln Journal       Lee Enterprises,
Incorporated    NE    Oak Creek Printing & Mailing          NE    Fremont
Tribune          NE    Livestock Roundup          NE    Midwest Producer      
   NE    Midwest Messenger    660647    9/27/2022    NE    Schuyler Sun         
NE    Midwest Messenger             Livestock      



--------------------------------------------------------------------------------

ANNEX H

Page 44

 

   NE    Beatrice Daily Sun          NE    Columbus Telegram          NE    The
Banner-Press       Lee Publications, Inc.    NV    Elko Daily Free Press      
Lee Publications, Inc.    NY    The Citizen          NY    The Post-Star      
   NY    Auburn Citizen       Lee Enterprises, Incorporated    OR    Albany
Democrat-Herald          OR    Mid Valley Media Group          OR    Mid Valley
Newspapers          OR    Corvallis Gazette-Times          OR    Lebanon Express
         OR    The Daily News       Lee Publications, Inc.    PA    Shippensburg
Sentinel          PA    The Sentinel       Lee Publications, Inc.    SC    The
Times and Democrat       Lee Consolidated Holdings Co.    SD    Rapid City
Journal          SD    Tri-State Neighbor      



--------------------------------------------------------------------------------

ANNEX H

Page 45

 

Lee Publications, Inc.    WA    The Daily News    601248253    No expiry    WA
   Longview Daily News       Lee Enterprises, Incorporated    WI    Chippewa
Valley Newspapers          WI    River Valley Newspaper Group          WI    The
Journal Times          WI    Dunn County Reminder    N/A    8/24/2015    WI   
Dunn County Shopper    N/A    9/21/2015    WI    La Crosse Tribune          WI
   Houston County News          WI    The Chippewa Herald    N/A    9/21/2015   
WI    The Journal Times          WI    Winona Daily News          WI    Jackson
County Chronicle          WI    Foxxy Shopper          WI    Tomah Journal      
   WI    Vernon Broadcaster          WI    Coullee News          WI    Courier
Life          WI    Westby Times          WI    Trading Post       Lee
Publications, Inc.    WY    Casper Star-Tribune    1991-000-
264-249    1/11/2021    WY    Casper Journal      



--------------------------------------------------------------------------------

ANNEX H

Page 46

 

   WY    CasperJournal.com          WY    Trib.com    1995-000-
299-244    3/27/2015

 

6. Lee Software and Licenses:

 

  a. Inbound Licenses

REDACTED



--------------------------------------------------------------------------------

ANNEX H

Page 48

 

  b. Proprietary Software Developed by Townnews

REDACTED



--------------------------------------------------------------------------------

ANNEX H

Page 49

 

  c. Proprietary Software by Lee Enterprises Incorporated

REDACTED

 

  d. Escrow Agreements for Software

REDACTED



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE OF PATENTS

NONE



--------------------------------------------------------------------------------

ANNEX J

SCHEDULE OF COPYRIGHTS

In addition to those copyright registrations listed here, individual newspapers
may have published books of local significance and may or may not have
registered the copyright thereto. These copyrights are of immaterial value to
the Assignors and their Subsidiaries taken as a whole.

Our search of the copyright office records includes only those documents
available in the online search engine which only includes records created after
January 1, 1978.

Our search of the copyright office database may have excluded records owned by
an assignor, these copyrights are of immaterial value to the Assignors and their
Subsidiaries taken as a whole.

 

Copyright Claimant

  

Copyright Title

  

Publication Date

  

Registration No.

Lee Enterprises, Incorporated    Lee executive advertising program    12/31/86
   PA0000329254    Building excellent sales teams: account executive orientation
program    3/19/99    TXu000748784    Business newsmakers    8/29/02   
TX6000270042    Leap, leap, leap: Lee executive advertising program    12/31/86
   TX0002054802    TMJ your achy breaky jaw    10/11/92    TX0003546843   
Yellowstone on fire!    8/17/89    TX0002538820    Golf North Dakota    5/4/94
   TX0003810806    The North Dakota hunting almanac    7/25/94    TX0003919856
   Montana wilderness: discovering the heritage    10/15/84    TX0001462340



--------------------------------------------------------------------------------

ANNEX J

Page 2

 

   After Iowa turnaround, now they call him Hayden the miracle worker   
12/20/85    TX0001845993    Campaign might cost Bobb’s C D job    4/14/78   
TX0000038792    Finnius and the baby orphan elephant    11/14/05    TX0006306361
   Finnius and the Christmas surprise    11/17/04    TX0006160174    Finnius and
the Christmas surprise    11/18/04    TX0006196026    Finnius: the tale of a
lost little elephant    11/20/03    TX0005904108    Fry, just average as player,
was bound “to be a giant”    12/17/85    TX0001845990    Hayden builds winner:
Fry overhauls N. Texas State    12/19/85    TX0001845992    License saved, life
lost: fake charges, missing records keep bad driver on road    1/24/78   
TX0000013311    License tester is suspended: 2nd drunk driving charge    1/24/78
   TX0000013312    The Many faces of Hayden Fry    12/15/85    TX0001845994   

Mississippi River Bend:

oregionality: the best of Eastern Iowa & Western Illinois

   9/30/03    TX0005903170



--------------------------------------------------------------------------------

ANNEX J

Page 3

 

   Pentagon halts general’s star: Probe targets Guard chief    5/2/78   
TX0000048929    A Plea for help that failed: letter to mayor, police, newspaper,
others before slayings    12/5/79    TX0000382177    The Pride of Odessa: he’s a
legend, both good and bad    12/16/85    TX0001845989    Priest, others begin to
have their doubts    5/2/78    TX0000048928    Roller coaster at SMU: exciting,
erratic – but not winner    12/18/85    TX0001845991    “Saint” leaves tangled
trail: Miracles and messages from heaven? Doubts uncover financial mysteries   
4/30/78    TX0000048926    Widow turns over savings after “heavenly message”   
5/1/78    TX0000048927    Market facts, Muscatine    12/1/79    TX0000431746   
Market facts, Muscatine, 1979    7/2/79    TX0000331374    Watkins: today and
tomorrow, the business of the 90’s    7/11/93    TX0003613199    West Virginia
says no, Dempsey to stay at SIUC    12/9/79    TX0000393100    Lewises rule the
SIGA.    7/20/92    TX00004010109    Logan women win OT thriller: Lady Vols nip
Howard.    3/15/95    TX00004010108    Transportation economizer    10/22/90   
TXu000465742    Sioux City: reflections of Siouxland pride    11/27/00   
TX0005313685



--------------------------------------------------------------------------------

ANNEX J

Page 4

 

   Rapid City (SD) Journal    1/31/10 (31 issues)    TX0006705158    Rapid City
(SD) Journal    2/28/10 (28 issues)    TX0006705159    Rapid City (SD) Journal
   3/31/10 (31 issues)    TX0006705160    Rapid City (SD) Journal    4/30/10
(30 issues)    TX0006705161    Rapid City (SD) Journal    5/31/10 (31 issues)   
TX0006705162    Rapid City (SD) Journal   

01/31/09

(31 issues)

   TX0006680136    Rapid City (SD) Journal   

02/28/09

(28 issues)

   TX0006685658    Rapid City (SD) Journal   

03/31/09

(31 issues)

   TX0006685659    Rapid City (SD) Journal   

4/30/09

(30 issues)

   TX0006705020    Rapid City (SD) Journal   

5/31/09

(31 issues)

   TX0006705019    Rapid City (SD) Journal   

6/30/09

(30 issues)

   TX0006705018    Rapid City (SD) Journal   

7/31/09

(31 issues)

   TX0006705017    Rapid City (SD) Journal   

8/31/09

(31 issues)

   TX0006705016    Rapid City (SD) Journal   

9/30/09

(30 issues)

   TX0006705012    Rapid City (SD) Journal   

10/31/09

(31 issues)

   TX0006705013    Rapid City (SD) Journal   

11/30/09

(30 issues)

   TX0006705014    Rapid City (SD) Journal   

12/31/09

(31 issues)

   TX0006705015    Rapid City (SD) Journal   

1/08

(31 issues)

   TX0006664812    Rapid City (SD) Journal   

2/08

(29 issues)

   TX0006664956    Rapid City (SD) Journal   

3/08

(31 issues)

   TX0006664955    Rapid City (SD) Journal   

4/08

(30 issues)

   TX0006679662    Rapid City (SD) Journal   

6/08

(30 issues)

   TX0006679663



--------------------------------------------------------------------------------

ANNEX J

Page 5

 

   Rapid City (SD) Journal   

7/08

(31 issues)

   TX0006679666    Rapid City (SD) Journal   

8/08

(31 issues)

   TX0006679667    Rapid City (SD) Journal   

9/08

(30 issues)

   TX0006679376    Rapid City (SD) Journal   

10/08

(31 issues)

   TX0006679661    Rapid City (SD) Journal   

11/08

(30 issues)

   TX0006679375    Rapid City (SD) Journal   

12/08

(31 issues)

   TX0006679374    Rapid City (SD) Journal   

1/07

(31 issues)

   TX0006779980    Rapid City (SD) Journal   

2/07

(28 issues)

   TX0006779981    Rapid City (SD) Journal   

3/07

(31 issues)

   TX0006779984    Rapid City (SD) Journal   

4/07

(30 issues)

   TX0006647429    Rapid City (SD) Journal   

5/07

(31 issues)

   TX0006779983    Rapid City (SD) Journal   

6/07

(30 issues)

   TX0006779982    Rapid City (SD) Journal   

7/07

(31 issues)

   TX0006647562    Rapid City (SD) Journal   

8/07

(31 issues)

   TX0006646955    Rapid City (SD) Journal   

9/07

(30 issues)

   TX0006646954    Rapid City (SD) Journal   

10/07

(31 issues)

   TX0006646974    Rapid City (SD) Journal   

12/07

(31 issues)

   TX0006664811    Rapid City (SD) Journal   

9/05

(30 issues)

   TX0006331242    Rapid City (SD) Journal   

8/05

(31 issues)

   TX0006332298    Rapid City (SD) Journal   

10/05

(31 issues)

   TX0006313841    Rapid City (SD) Journal   

11/05

(30 issues)

   TX0006313867



--------------------------------------------------------------------------------

ANNEX J

Page 6

 

   Rapid City (SD) Journal   

12/05

(31 issues)

   TX0006349960    Rapid City (SD) Journal   

1/06

(31 issues)

   TX0006349949    Rapid City (SD) Journal   

2/06

(28 issues)

   TX0006379230    Rapid City (SD) Journal   

3/06

(31 issues)

   TX0006411153    Rapid City (SD) Journal   

4/06

(30 issues)

   TX0006422134    Rapid City (SD) Journal   

5/06

(31 issues)

   TX0006422135    Rapid City (SD) Journal   

6/06

(30 issues)

   TX0006436517    Rapid City (SD) Journal   

7/06

(31 issues)

   TX0006479979    Rapid City (SD) Journal   

8/06

(31 issues)

   TX0006479980    Rapid City (SD) Journal   

9/06

(30 issues)

   TX0006511628    Rapid City (SD) Journal   

10/06

(31 issues)

   TX0006511627    Rapid City (SD) Journal   

11/06

(30 issues)

   TX0006550587    Rapid City (SD) Journal   

12/06

(31 issues)

   TX0006550586    Rapid City (SD) Journal   

9/04

(30 issues)

   TX0006093159    Rapid City (SD) Journal   

10/04

(31 issues)

   TX0006093165    Rapid City (SD) Journal   

11/04

(30 issues)

   TX0006128325    Rapid City (SD) Journal   

1/05

(31 issues)

   TX0006128292    Rapid City (SD) Journal   

12/04

(31 issues)

   TX0006150102



--------------------------------------------------------------------------------

ANNEX J

Page 7

 

   Rapid City (SD) Journal   

2/05

(28 issues)

   TX0006172226    Rapid City (SD) Journal   

3/05

(31 issues)

   TX0006206928    Rapid City (SD) Journal   

4/05

(30 issues)

   TX0006210873    Rapid City (SD) Journal   

5/05

(31 issues)

   TX0006210728    Rapid City (SD) Journal   

6/05

(30 issues)

   TX0006210811    Rapid City (SD) Journal   

7/05

(31 issues)

   TX0006210810    Rapid City (SD) Journal   

8/03

(31 issues)

   TX0005874165    Rapid City (SD) Journal   

9/03

(30 issues)

   TX0005874152    Rapid City (SD) Journal   

1/04

(31 issues)

   TX0005964152    Rapid City (SD) Journal   

2/04

(29 issues)

   TX0005964153    Rapid City (SD) Journal   

10/03

(31 issues)

   TX0005970898    Rapid City (SD) Journal   

11/03

(30 issues)

   TX0005970902    Rapid City (SD) Journal   

12/03

(31 issues)

   TX0005970900    Rapid City (SD) Journal   

3/04

(31 issues)

   TX0006018354    Rapid City (SD) Journal   

4/04

(30 issues)

   TX0006018357    Rapid City (SD) Journal   

5/04

(31 issues)

   TX0006018367    Rapid City (SD) Journal   

6/04

(30 issues)

   TX0006033121    Rapid City (SD) Journal   

7/04

(31 issues)

   TX0006075048



--------------------------------------------------------------------------------

ANNEX J

Page 8

 

   Rapid City (SD) Journal   

8/04

(31 issues)

   TX0006075040    Rapid City (SD) Journal   

2/03

(28 issues)

   TX0005729476    Rapid City (SD) Journal   

3/03

(31 issues)

   TX0005899928    Rapid City (SD) Journal   

4/03

(30 issues)

   TX0005899929    Rapid City (SD) Journal   

5/03

(31 issues)

   TX0005806798    Rapid City (SD) Journal   

6/03

(30 issues)

   TX0005809563    Rapid City (SD) Journal   

7/03

(31 issues)

   TX0005809505    Rapid City (SD) Journal   

7/02

(31 issues)

   TX0005803665    Rapid City (SD) Journal   

8/02

(31 issues)

   TX0005803666    Rapid City (SD) Journal   

1/97

(31 issues)

   TX0005248501    Rapid City (SD) Journal   

2/97

(28 issues)

   TX0005243019    Rapid City (SD) Journal   

3/97

(31 issues)

   TX0005248502    Rapid City (SD) Journal   

4/97

(30 issues)

   TX0005243021    Rapid City (SD) Journal   

5/97

(31 issues)

   TX0005248506    Rapid City (SD) Journal   

9/00

(30 issues)

   TX0005298888    Rapid City (SD) Journal   

10/00

(31 issues)

   TX0005298890    Rapid City (SD) Journal   

12/00

(31 issues)

   TX0005298889    Rapid City (SD) Journal   

1/01

(31 issues)

   TX0005298892



--------------------------------------------------------------------------------

ANNEX J

Page 9

 

   Rapid City (SD) Journal   

2/01

(28 issues)

   TX0005312560    Rapid City (SD) Journal   

3/01

(31 issues)

   TX0005321466    Rapid City (SD) Journal   

11/00

(30 issues)

   TX0005355345    Rapid City (SD) Journal   

4/01

(30 issues)

   TX0005355327    Rapid City (SD) Journal   

5/01

(31 issues)

   TX0005355334    Rapid City (SD) Journal   

6/01

(30 issues)

   TX0005388852    Rapid City (SD) Journal   

9/99

(30 issues)

   TX0005022687    Rapid City (SD) Journal   

9/99

(30 issues)

   TX0005164206    Rapid City (SD) Journal   

10/99

(31 issues)

   TX0005164204    Rapid City (SD) Journal   

11/99

(30 issues)

   TX0005164207    Rapid City (SD) Journal   

12/99

(31 issues)

   TX0005164202    Rapid City (SD) Journal   

01/00

(31 issues)

   TX0005164200    Rapid City (SD) Journal   

02/00

(29 issues)

   TX0005164201    Rapid City (SD) Journal   

03/00

(31 issues)

   TX0005174072    Rapid City (SD) Journal   

04/00

(30 issues)

   TX0005174061    Rapid City (SD) Journal   

05/11

(31 issues)

   TX0005174060    Rapid City (SD) Journal   

06/00

(30 issues)

   TX0005174064    Rapid City (SD) Journal   

07/00

(31 issues)

   TX0005193662



--------------------------------------------------------------------------------

ANNEX J

Page 10

 

   Rapid City (SD) Journal   

08/00

(31 issues)

   TX0005193665    Rapid City (SD) Journal   

09/98

(30 issues)

   TX0004836940    Rapid City (SD) Journal   

10/98

(31 issues)

   TX0004861595    Rapid City (SD) Journal   

11/98

(30 issues)

   TX0004861596    Rapid City (SD) Journal   

02/99

(28 issues)

   TX0004887992    Rapid City (SD) Journal   

12/98

(31 issues)

   TX0004894408    Rapid City (SD) Journal   

12/98

(31 issues)

   TX0004903323    Rapid City (SD) Journal   

01/99

(31 issues)

   TX0005000307    Rapid City (SD) Journal   

03/99

(31 issues)

   TX0005000306    Rapid City (SD) Journal   

04/99

(30 issues)

   TX0004986807    Rapid City (SD) Journal   

05/99

(31 issues)

   TX0004948842    Rapid City (SD) Journal   

06/99

(30 issues)

   TX0004054791    Rapid City (SD) Journal   

07/99

(31 issues)

   TX0003767473    Rapid City (SD) Journal   

08/99

(31 issues)

   TX0005028475    Rapid City (SD) Journal   

10/97

(31 issues)

   TX0004602223    Rapid City (SD) Journal   

11/97

(30 issues)

   TX0004616468    Rapid City (SD) Journal   

12/97

(31 issues)

   TX0004616473    Rapid City (SD) Journal   

01/98

(31 issues)

   TX0004637999



--------------------------------------------------------------------------------

ANNEX J

Page 11

 

   Rapid City (SD) Journal   

02/98

(28 issues)

   TX0004710215    Rapid City (SD) Journal   

03/98

(31 issues)

   TX0004710237    Rapid City (SD) Journal   

04/98

(30 issues)

   TX0004726279    Rapid City (SD) Journal   

05/98

(31 issues)

   TX0004786544    Rapid City (SD) Journal   

06/98

(30 issues)

   TX0004786543    Rapid City (SD) Journal   

07/98

(31 issues)

   TX0004786545    Rapid City (SD) Journal   

08/98

(31 issues)

   TX0004786542    Rapid City (SD) Journal   

06/97

(30 issues)

   TX0004545011    Rapid City (SD) Journal   

07/97

(31 issues)

   TX0004552196    Rapid City (SD) Journal   

08/97

(31 issues)

   TX0004598840    Rapid City (SD) Journal   

06/97

(30 issues)

   TX0004578177    Rapid City (SD) Journal   

09/97

(30 issues)

   TX0004578174 Muscatine Journal, division of Lee Enterprises, Incorporated   
A pictorial history of Muscatine, Iowa    4/20/92    TX0003465483 Lee
Enterprises, Incorporated d.b.a. Winona (MN) Daily News    Pieces of the past:
celebrating Winonas first 150 years    9/19/01    TX0005528173

SEE EXHIBITS J-1 and J-2 ATTACHED HERETO.



--------------------------------------------------------------------------------

ANNEX K

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [NAME OF GRANTOR], a             (the “Grantor”) with principal
offices at             ,             hereby grants to JPMORGAN CHASE BANK, N.A.,
as Collateral Agent, with principal offices at             (the “Grantee”), for
the benefit of the Secured Creditors, a continuing security interest in the
Grantor’s Collateral, including all of the Grantor’s right, title and interest
in, to and under (i) the Marks including but not limited to those set forth on
Schedule A attached hereto and, (ii) all Proceeds and products of, and all
accessions to, substitutions and replacements for, and rents, profits and
products of the Marks. Capitalized terms used herein without definition are used
as defined in the Collateral Agreement referred to below.

Grantor authorizes and requests that the U.S. Patent and Trademark Office and
any other applicable government officer record this Grant.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor pursuant to the Guarantee and Collateral Agreement
among the Grantor, the other assignors from time to time party thereto and the
Grantee, dated as of March 31, 2014 (as amended, modified, restated and/or
supplemented from time to time, the “Collateral Agreement”). Upon the occurrence
of the Termination Date, and receipt of a written request, the Grantee shall
release the security interest in the Marks acquired under this Grant pursuant to
the terms of the Collateral Agreement.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Collateral Agreement. The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Collateral Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Grant are deemed
to conflict with the Collateral Agreement, the provisions of the Collateral
Agreement shall govern.

This Agreement and the rights and obligation of the parties hereunder shall be
construed in accordance with and be governed by the laws of the State of New
York.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

ANNEX K

Page 2

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
            day of             ,             .

 

[NAME OF GRANTOR], Grantor By:       Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent and Grantee

By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

ANNEX K

Page 3

 

STATE OF                                       )      )    ss.:
COUNTY OF                                   )   

On this             day of             ,             , before me personally came
            who, being by me duly sworn, did state as follows: that [s] he is
            of [Name of Grantor], that [s] he is authorized to execute the
foregoing Grant on behalf of said             and that [s] he did so by
authority of the [Board of Directors] of said             .

 

 

 

                Notary Public



--------------------------------------------------------------------------------

ANNEX K

Page 4

 

SCHEDULE A

 

MARK

  

REG. NO.

  

REG. DATE



--------------------------------------------------------------------------------

ANNEX L

GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                           (the “Grantor”)
with principal offices at             , hereby grants to [                    ],
as Collateral Agent, with principal offices at                     , (the
“Grantee”), a continuing security interest in (i) all of the Grantor’s rights,
title and interest in, to and under the United States patents (the “Patents”)
set forth on Schedule A attached hereto, in each case together with (ii) all
Proceeds (as such term is defined in the Collateral Agreement referred to below)
and products of the Patents, and (iii) all causes of action arising prior to or
after the date hereof for infringement of any of the Patents or unfair
competition regarding the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Guarantee and
Collateral Agreement among the Grantor, the other assignors from time to time
party thereto and the Grantee, dated as of March 31, 2014 (as amended, modified,
restated and/or supplemented from time to time, the “Collateral Agreement”).
Upon the occurrence of the Termination Date (as defined in the Collateral
Agreement), the Grantee shall execute, acknowledge, and deliver to the Grantor
an instrument in writing releasing the security interest in the Patents acquired
under this Grant.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Collateral Agreement. The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Collateral Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Grant are deemed
to conflict with the Collateral Agreement, the provisions of the Collateral
Agreement shall govern.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

ANNEX L

Page 2

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
             day of             ,             .

 

[NAME OF GRANTOR], Grantor By:       Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent and Grantee

By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

ANNEX L

Page 3

 

STATE OF                                       )      )    ss.:
COUNTY OF                                   )   

On this             day of             ,             , before me personally came
            who, being by me duly sworn, did state as follows: that [s]he is
            of [Name of Grantor], that [s]he is authorized to execute the
foregoing Grant on behalf of said             and that [s]he did so by authority
of the Board of Directors of said             .

 

 

 

Notary Public



--------------------------------------------------------------------------------

ANNEX L

Page 4

 

SCHEDULE A

 

PATENT

  

PATENT NO.

  

ISSUE DATE



--------------------------------------------------------------------------------

ANNEX M

GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

WHEREAS, [NAME OF GRANTOR], a             (the “Grantor”), having its chief
executive office             ,             is the owner of all right, title and
interest in and to the United States copyrights and associated United States
copyright registrations and applications for registration set forth in Schedule
A attached hereto;

WHEREAS, JPMORGAN CHASE BANK, N.A., as Collateral Agent, with principal offices
at             , (the “Grantee”), desires to acquire a security interest in the
Copyrights owned by Grantor, including said copyrights and copyright
registrations and applications therefor; and

WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the Copyrights, including those and copyright registrations and
applications therefor described above.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Guarantee
and Collateral Agreement, dated as of March 31, 2014, made by the Grantor, the
other assignors from time to time party thereto and the Grantee (as amended,
modified, restated and/or supplemented from time to time, the “Collateral
Agreement”), the Grantor hereby assigns to the Grantee as collateral security,
and grants to the Grantee a continuing security interest in, to and under the
Copyrights owned by Grantor, including the copyright registrations and
applications therefor set forth in Schedule A attached hereto, for the benefit
of Secured Creditors.

Grantor authorizes and requests that the Register of Copyrights and any other
applicable government officer record this Grant.

Upon the occurrence of the Termination Date, and upon receipt of a written
request, the Grantee shall release the security interest in the Copyrights
acquired under this Grant pursuant to the terms of the Collateral Agreement.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Collateral Agreement. The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Collateral Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Grant are deemed
to conflict with the Collateral Agreement, the provisions of the Collateral
Agreement shall govern. All capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Collateral
Agreement.

This Agreement and the rights and obligations of the parties hereunder shall be
construed in accordance with and be governed by the laws of the State of New
York.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

ANNEX M

Page 2

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
            day of             ,             .

 

[NAME OF GRANTOR], Grantor By:       Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent and Grantee

By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

ANNEX M

Page 3

 

STATE OF                                       )      )    ss.:
COUNTY OF                                   )   

On this             day of             ,             , before me personally came
            , who being duly sworn, did depose and say that [s]he is
            of [Name of Grantor], that [s]he is authorized to execute the
foregoing Grant on behalf of said corporation and that [s]he did so by authority
of the Board of Directors of said corporation.

 

 

 

Notary Public



--------------------------------------------------------------------------------

ANNEX M

Page 4

 

SCHEDULE A

 

COPYRIGHT

  

REG. NO.

  

REG. DATE



--------------------------------------------------------------------------------

ANNEX N

SCHEDULE OF STOCK

 

1. Lee Enterprises, Incorporated

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned   Sub-clause of
Section 1.1(b)
of Guarantee
and Collateral
Agreement

Journal-Star Printing Co.

   Common    1,000    2    100%   (i)

Accudata, Inc.

   Common    1,000    1    100%   (i)

K. Falls Basin Publishing, Inc.

   Common    666 2/3    7    100%   (i)

Lee Consolidated Holdings Co.

   Common    250    1    100%   (i)

Lee Publications, Inc.

   Class A


Common;

Class B

Common

   157,149;


17,415

   1091;


27

   100%   (i)

ThePort Network, Inc.

   Series A
Preferred    1,666,667    A-41    6.21598%*   (i)

ThePort Network, Inc.

   Series B
Preferred    3,030,303    B-3    12.12121%*   (i)

 

* Lee Enterprises, Incorporated owns 8.39868% of all the issued and outstanding
shares of ThePort Network, Inc.

 

2. INN Partners, L.C.

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate No.    Percentage
Owned   Sub-clause of
Section 1.1(b)
of Guarantee
and Collateral
Agreement

RealMatch, LTD.

   Common    184,236    Not Indicated    Less than
50%   (i)

RealMatch, LTD.

   Common    27,778    Not Indicated    Less than
50%   (i)



--------------------------------------------------------------------------------

ANNEX N

Page 2

 

3. Lee Publications, Inc.

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned   Sub-clause of
Section 1.1(b)
of Guarantee
and Collateral
Agreement

Lee Procurement Solutions Co.

   Common    50,000    5    100%   (i)

Sioux City Newspapers, Inc.

   Class A
Common;
Class B
Common    7272;
7575    16 & 17


8 & 9

   100%


100%

  (i)

Pulitzer Inc.

   Common    1,000    3    100%   (i)



--------------------------------------------------------------------------------

ANNEX O

SCHEDULE OF NOTES

 

1. Lee Enterprises, Incorporated

 

Amount*

  

Maturity Date

   Obligor    Sub-clause of
Section 1.1(b)
of Security
Agreement $1,452,000,000    Demand    Lee Publications, Inc.    (v) $264,000,000
   June 30, 2017    Lee Publications, Inc.    (v) $59,300,000    June 30, 2017
   Lee Publications, Inc.    (v) $1,290,485.27    June 30, 2017    INN Partners,
L.C.    (v)

 

2. Lee Consolidated Holdings, Co.

 

Amount*

  

Maturity Date

   Obligor    Sub-clause of
Section 1.1(b)
of Security Agreement

$419,337,403

   June 30, 2017    Lee Enterprises,


Incorporated

   (v)

 

3. Lee Publications, Inc.

 

Amount*

  

Maturity Date

   Obligor    Sub-clause of
Section 1.1(b)
of Security
Agreement $59,300,000    June 30, 2017    Sioux City Newspapers, Inc.    (v)

 

* Original principal amount.



--------------------------------------------------------------------------------

ANNEX P

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

 

1. Accudata, Inc.

 

Name of Issuing Limited Liability
Company

  

Type of Interest

   Percentage Owned    Sub-clause of Section 1.1(b) of
Security Agreement Community Distribution Partners, LLC    LLC    50%    (iv)
INN Partners, L.C.    LLC    82.46%    (iv)



--------------------------------------------------------------------------------

ANNEX Q

SCHEDULE OF PARTNERSHIP INTERESTS

NONE



--------------------------------------------------------------------------------

ANNEX R

FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED

LIABILITY COMPANY INTERESTS AND PARTNERSHIP INTERESTS

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [            , 20    ], among the undersigned
Assignor (the “Assignor”),             , not in its individual capacity but
solely as Collateral Agent (the “Assignee”), and [            ], as the issuer
of the Uncertificated Securities, Limited Liability Company Interests and/or
Partnership Interests (each as defined below) (the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Assignor, certain of its affiliates and the Assignee have entered
into a Guarantee and Collateral Agreement, dated as of March 31, 2014 (as
amended, modified, restated and/or supplemented from time to time, the
“Collateral Agreement”), under which, among other things, in order to secure the
payment of the Obligations (as defined in the Collateral Agreement), the
Assignor has or will pledge to the Assignee for the benefit of the Secured
Creditors (as defined in the Collateral Agreement), and grant a security
interest in favor of the Assignee for the benefit of the Secured Creditors in,
all of the right, title and interest of the Assignor in and to any and all
[“uncertificated securities” (as defined in Section 8-102(a)(18) of the Uniform
Commercial Code, as adopted in the State of New York) (“Uncertificated
Securities”)] [Partnership Interests (as defined in the Collateral Agreement)]
[Limited Liability Company Interests (as defined in the Collateral Agreement)],
from time to time issued by the Issuer, whether now existing or hereafter from
time to time acquired by the Assignor (with all of such [Uncertificated
Securities] [Partnership Interests] [Limited Liability Company Interests] being
herein collectively called the “Issuer Pledged Interests”); and

WHEREAS, the Assignor desires the Issuer to enter into this Agreement in order
to perfect the security interest of the Assignee under the Collateral Agreement
in the Issuer Pledged Interests, to vest in the Assignee control of the Issuer
Pledged Interests and to provide for the rights of the parties under this
Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. The Assignor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Assignee (and its successors and assigns) regarding any and
all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Assignor), and, following its



--------------------------------------------------------------------------------

ANNEX R

Page 2

 

receipt of a notice from the Assignee stating that the Assignee is exercising
exclusive control of the Issuer Pledged Interests, not to comply with any
instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Assignee (and its successors
and assigns) or a court of competent jurisdiction.

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Assignee) has been received by it, and (ii) the
security interest of the Assignee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

3. The Issuer hereby represents and warrants that (i) the pledge by the Assignor
of, and the granting by the Assignor of a security interest in, the Issuer
Pledged Interests to the Assignee, for the benefit of the Secured Creditors,
does not violate the charter, by-laws, partnership agreement, membership
agreement or any other agreement governing the Issuer or the Issuer Pledged
Interests, and (ii) the Issuer Pledged Interests consisting of capital stock of
a corporation are fully paid and nonassessable.

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Assignor by the Issuer in
respect of the Issuer will also be sent to the Assignee at the following
address:

 

  

 

     

 

     

Attention:                                 

Telephone No.:                         

Telecopier No.:                             

  

5. Following its receipt of a notice from the Assignee stating that the Assignee
is exercising exclusive control of the Issuer Pledged Interests and until the
Assignee shall have delivered written notice to the Issuer that all of the
Obligations have been paid in full and this Agreement is terminated, the Issuer
will send any and all redemptions, distributions, interest or other payments in
respect of the Issuer Pledged Interests from the Issuer for the account of the
Assignee only by wire transfers to such account as the Assignee shall instruct.

6. Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Assignee or the Issuer shall not be effective
until received. All notices and other communications shall be in writing and
addressed as follows:



--------------------------------------------------------------------------------

ANNEX R

Page 3

 

(a) if to the Assignor, at:

 

    c/o Lee Enterprises, Incorporated

    201 North Harrison Street

    Davenport, Iowa 52801

    Attention: Chief Financial Officer

    Telephone No.: (563) 383-2179

    Telecopier No.: (563) 327-2600

 

  (b) if to the Assignee, at the address given in Section 4 hereof;

 

  (c) if to the Issuer, at:

 

 

 

 

 

 

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

7. This Agreement shall be binding upon the successors and assigns of the
Assignor and the Issuer and shall inure to the benefit of and be enforceable by
the Assignee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision



--------------------------------------------------------------------------------

ANNEX R

Page 4

 

shall be deemed to be severable from the other provisions of this Agreement
which shall remain binding on all parties hereto. None of the terms and
conditions of this Agreement may be changed, waived, modified or varied in any
manner whatsoever except in writing signed by the Assignee, the Issuer and the
Assignor.

8. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

*         *        *



--------------------------------------------------------------------------------

ANNEX R

Page 5

 

IN WITNESS WHEREOF, the Assignor, the Assignee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

[                                         ],

        as Assignor

By:       Name:   Title:

                                         ,

    not in its individual capacity but solely as

    Collateral Agent and Assignee

By:       Name:   Title: By:       Name:   Title:

[                                         ],

as the Issuer

By:       Name:   Title: